Exhibit 10.1  


 

 

CREDIT AGREEMENT

 

dated as of July 29, 2020

 

among

 

AdaptHealth Intermediate Holdco LLC
as Intermediate Holdings,

 

AdaptHealth LLC
as Borrower,

 

CERTAIN Subsidiaries OF THE BORROWER
PARTY HERETO FROM TIME TO TIME,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

REGIONS BANK,
as Administrative Agent and Collateral Agent,

 

Citizens bank, n.a., FIFTH THIRD BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION,

TRUIST BANK, DEUTSCHE BANK SECURITIES INC.

and

ROYAL BANK OF CANADA

as Co-Syndication Agents,

 

and

 

CIT BANK, N.A., HANCOCK WHITNEY BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

REGIONS CAPITAL MARKETS,
a division of Regions Bank,

 

Citizens bank, n.a., FIFTH THIRD BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC., DEUTSCHE BANK SECURITIES INC.

and

RBC CAPITAL MARKETS, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



  

 

 

TABLE OF CONTENTS

 



 

   Page         Section 1.    DEFINITIONS AND INTERPRETATION   1         Section
1.1    Definitions   1  Section 1.2    Accounting Terms   47  Section 1.3   
Rules of Interpretation   47  Section 1.4    Limited Condition Acquisitions 
 49         Section 2.    LOANS AND LETTERS OF CREDIT   50         Section
2.1    Revolving Loans and Term Loan A   50  Section 2.2    Swing Line Loans 
 54  Section 2.3    Issuances of Letters of Credit and Purchase of
Participations Therein   57  Section 2.4    Pro Rata Shares; Availability of
Funds   60  Section 2.5    Evidence of Debt; Register; Lenders’ Books and
Records; Notes   62  Section 2.6    Scheduled Principal Payments   62  Section
2.7    Interest on Loans   63  Section 2.8    Conversion/Continuation   65 
Section 2.9    Default Rate of Interest   66  Section 2.10    Fees   66  Section
2.11    Prepayments/Commitment Reductions   68  Section 2.12    Application of
Prepayments   70  Section 2.13    General Provisions Regarding Payments   71 
Section 2.14    Sharing of Payments by Lenders   72  Section 2.15    Cash
Collateral   73  Section 2.16    Defaulting Lenders   74  Section 2.17   
Removal or Replacement of Lenders   76  Section 2.18    Refinancing Facilities 
 77  Section 2.19    Amend and Extend Transactions   78         Section 3.   
YIELD PROTECTION   80         Section 3.1    Making or Maintaining LIBOR Loans 
 80  Section 3.2    Increased Costs   83  Section 3.3    Taxes   84  Section
3.4    Mitigation Obligations; Designation of a Different Lending Office   88 
       Section 4.    GUARANTY   88         Section 4.1    The Guaranty   88 
Section 4.2    Obligations Unconditional   89  Section 4.3    Reinstatement 
 90  Section 4.4    Certain Additional Waivers   90  Section 4.5    Remedies 
 90  Section 4.6    Rights of Contribution   91  Section 4.7    Guarantee of
Payment; Continuing Guarantee   91  Section 4.8    Keepwell   91         Section
5.    CONDITIONS PRECEDENT   91         Section 5.1    Conditions Precedent to
Initial Credit Extensions   91  Section 5.2    Conditions to Each Credit
Extension   93 

 



 i 

 

 

Section 6.    REPRESENTATIONS AND WARRANTIES   94         Section 6.1   
Existence, Qualification and Power   94  Section 6.2    Authorization; No
Contravention   94  Section 6.3    Governmental Authorization; Other Consents 
 95  Section 6.4    Binding Effect   95  Section 6.5    Financial Statements; No
Material Adverse Effect   95  Section 6.6    Litigation   95  Section 6.7    No
Default   96  Section 6.8    Ownership of Property; Liens   96  Section 6.9   
Environmental Compliance   96  Section 6.10    Insurance   97  Section 6.11   
Taxes   97  Section 6.12    ERISA Compliance   97  Section 6.13    Subsidiaries 
 98  Section 6.14    Margin Regulations; Investment Company Act, Use of
Proceeds   98  Section 6.15    Disclosure   98  Section 6.16    Compliance with
Laws   99  Section 6.17    Intellectual Property; Licenses, Etc.   99  Section
6.18    Broker’s Fees   99  Section 6.19    Labor Matters   99  Section 6.20   
Business Locations   99  Section 6.21    Perfection of Security Interests in the
Collateral   100  Section 6.22    Solvency   100  Section 6.23    Holding
Company Status   100  Section 6.24    Patriot Act   100  Section 6.25   
Regulatory Matters   100  Section 6.26    Compliance of Products   104  Section
6.27    OFAC   107  Section 6.28    Affected Financial Institution   107        
Section 7.    AFFIRMATIVE COVENANTS   107         Section 7.1    Financial
Statements   107  Section 7.2    Certificates; Other Information   108  Section
7.3    Notices   109  Section 7.4    Payment of Obligations: Tax Returns   111 
Section 7.5    Preservation of Existence, Material Contracts, Etc.   111 
Section 7.6    Maintenance of Properties   112  Section 7.7    Maintenance of
Insurance   112  Section 7.8    Compliance with Laws   113  Section 7.9    Books
and Records   113  Section 7.10    Inspection Rights   113  Section 7.11    Use
of Proceeds   113  Section 7.12    Additional Subsidiaries   114  Section
7.13    ERISA Compliance   114  Section 7.14    Further Assurances   114 
Section 7.15    Covenant with Respect to Environmental Matters   116  Section
7.16    Covenants with Respect to Real Property   116  Section 7.17    Lenders
Meetings   117 

 



 ii 

 

 

Section 7.18    Covenants Regarding Products and Compliance with Required
Permits   117 

Section 7.19    Healthcare Operations   117  Section 7.20    Patriot Act; OFAC 
 118  Section 7.21    Post-Closing Obligations   118         Section 8.   
NEGATIVE COVENANTS   118         Section 8.1    Indebtedness   118  Section
8.2    Liens   120  Section 8.3    Investments   122  Section 8.4    Fundamental
Changes   123  Section 8.5    Dispositions   124  Section 8.6    Restricted
Payments   124  Section 8.7    Change in Nature of Business   126  Section
8.8    Financial Covenants   126  Section 8.9    Transactions with Affiliates
and Insiders   127  Section 8.10    Burdensome Agreements   127  Section 8.11   
Use of Proceeds   127  Section 8.12    Payment of Certain Indebtedness and
Amendments to Certain Agreements   127  Section 8.13    Organization Documents;
Fiscal Year; Legal Name, State of Formation and Form of Entity   128  Section
8.14    Ownership of Subsidiaries   128  Section 8.15    Sale and Leaseback
Transactions   128  Section 8.16    Limitations on Holdings   128  Section
8.17    Permits   129  Section 8.18    Covenants Relating to Excluded
Subsidiaries   129         Section 9.    EVENTS OF DEFAULT; Remedies;
Application of Funds.   129         Section 9.1    Events of Default   129 
Section 9.2    Remedies   132  Section 9.3    Application of Funds   132        
Section 10.    AGENCY   134         Section 10.1    Appointment and Authority 
 134  Section 10.2    Rights as a Lender   134  Section 10.3    Exculpatory
Provisions   134  Section 10.4    Reliance by Administrative Agent   136 
Section 10.5    Delegation of Duties   136  Section 10.6    Resignation of
Administrative Agent   136  Section 10.7    Non-Reliance on Administrative Agent
and Other Lenders   137  Section 10.8    No Other Duties, etc   137  Section
10.9    Administrative Agent May File Proofs of Claim   137  Section 10.10   
Collateral Matters   138  Section 10.11    Intercreditor Agreements;
Subordination Agreements   139         Section 11.    MISCELLANEOUS   140    
    Section 11.1    Notices; Effectiveness; Electronic Communications   140 
Section 11.2    Expenses; Indemnity; Damage Waiver   141  Section 11.3   
Set-Off   143 

 



 iii 

 

 

Section 11.4    Amendments and Waivers   144  Section 11.5    Successors and
Assigns   146 

Section 11.6    Independence of Covenants   152  Section 11.7    Survival of
Representations, Warranties and Agreements   152  Section 11.8    No Waiver;
Remedies Cumulative   152  Section 11.9    Marshalling; Payments Set Aside 
 153  Section 11.10    Severability   153  Section 11.11    Obligations Several;
Independent Nature of Lenders’ Rights   153  Section 11.12    Headings   153 
Section 11.13    Applicable Laws   153  Section 11.14    WAIVER OF JURY TRIAL 
 154  Section 11.15    Confidentiality   155  Section 11.16    Usury Savings
Clause   156  Section 11.17    Counterparts; Integration; Effectiveness   156 
Section 11.18    No Advisory of Fiduciary Relationship   156  Section 11.19   
Electronic Execution of Assignments and Other Documents   157  Section 11.20   
USA PATRIOT Act   157  Section 11.21    Acknowledgement and Consent to Bail-In
of Affected Financial Institutions   157  Section 11.22    Certain ERISA
Matters   157  Section 11.23    Acknowledgement Regarding Any Supported QFCs 
 158 

 



 iv 

 

 

Appendices         Appendix A  Lenders, Commitments and Commitment Percentages
Appendix B  Notice Information      Schedules         Schedule 6.13 
Capitalization Schedule 6.17  IP Rights Schedule 6.20(a)  Locations of Real
Property Schedule 6.20(b)  Locations of Tangible Personal Property Schedule
6.25(a)  Regulatory Matters Schedule 6.25(b)  Specific Licensing Schedule
6.25(c)  Physician Ownership Schedule 6.25(f)  Healthcare Proceedings Schedule
6.25(g)(ii)(F)  Regulatory Inquiries Schedule 6.26(a)  Compliance of Products
Schedule 8.1  Indebtedness Existing on the Closing Date Schedule 8.2  Liens
Existing on the Closing Date Schedule 8.3  Investments Existing on the Closing
Date      Exhibits         Exhibit 1.1  Form of Secured Party Designation Notice
Exhibit 2.1  Form of Funding Notice Exhibit 2.3  Form of Issuance Notice Exhibit
2.5  Form of Note Exhibit 2.8  Form of Conversion/Continuation Notice Exhibit
3.3  Forms of U.S. Tax Compliance Certificates (Forms 1 – 4) Exhibit 7.2(b) 
Form of Compliance Certificate Exhibit 7.12  Form of Guarantor Joinder Agreement
Exhibit 11.5(b)  Form of Assignment Agreement  Exhibit 11.5(g)  Form of Dutch
Auction Procedure for Borrower Buy-Backs 

 

 



 i 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of July 29, 2020 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among ADAPTHEALTH INTERMEDIATE HOLDCO LLC,
a Delaware limited liability company (“Intermediate Holdings”), AdaptHealth LLC,
a Delaware limited liability company (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, and REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1.                  DEFINITIONS AND INTERPRETATION

 

Section 1.1               Definitions. The following terms used herein,
including in the introductory paragraph, recitals, exhibits and schedules
hereto, shall have the following meanings:

 

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, or other intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent; provided that, for the
avoidance of doubt, no such agreement shall be required for Incremental
Equivalent Debt in the form of senior unsecured notes.

 

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or substantially
all of the Property of another Person, (b) all or substantially all of a
division or operating group of another Person, or (c) all of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

“AdaptHealth Corp.” means AdaptHealth Corp., a Delaware corporation.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Extended Term
Loans and/or Extended Revolving Commitments pursuant to Section 2.19, which
shall be consistent with the applicable provisions of this Agreement and
otherwise satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by each of the Agents, the Issuing Bank, and/or the
Swing Line Lender (to the extent Section 2.19 would require the consent of the
Issuing Bank and/or the Swing Line Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the applicable Loan
Parties and the other parties specified in Section 2.19 (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 5.1, all to the extent reasonably requested by each Agent
or the other parties to such Additional Credit Extension Amendment.

 



 

 

 

“Adjusted LIBOR Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.1(h), for any Interest Rate
Determination Date with respect to an Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to the LIBOR, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (b) an amount equal
to (i) one, minus (ii) the Applicable Reserve Requirement. Notwithstanding
anything contained herein to the contrary, the Adjusted LIBOR Rate shall not be
less than zero.

 

“Adjusted LIBOR Rate Loan” means a Loan bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitments” means the aggregate Revolving Commitments of
all the Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on the Closing Date is TWO HUNDRED MILLION DOLLARS
($200,000,000).

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“AHYDO Catch-Up Payments” means any minimum prepayment or redemption necessary
at the end of each accrual period (as determined for purposes of Section 163(i)
of the Internal Revenue Code) ending after the fifth anniversary of March 20,
2019, pursuant to the terms of the Preferred Note that is intended or designed
to cause the loan under the Preferred Note not to be treated as an “applicable
high yield discount obligation” within the meaning of Section 163(i) of the
Internal Revenue Code.

 



 2 

 

 

“ALTA” means American Land Title Association.

 

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) from the Closing Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.2(b) for the Fiscal Quarter ending September 30,
2020, the percentage per annum based upon Pricing Level V in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Total Leverage Ratio as set
forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 7.2(b), with any increase or decrease
in the Applicable Margin resulting from a change in the Consolidated Total
Leverage Ratio becoming effective on the date two (2) Business Days immediately
following the date on which such Compliance Certificate is delivered.

 

Pricing
Level  Consolidated Total Leverage
Ratio  Adjusted LIBOR Rate Loans
and Letter of Credit Fee   Base Rate
Loans   Commitment
Fee  I < 1.50:1.0   2.50%   1.50%   0.25% II  >1.50:1.0 but < 1.75:1.0   2.75% 
 1.75%   0.30% III  >1.75:1.0 but < 2.00:1.0   3.00%   2.00%   0.35% IV 
>2.00:1.0 but < 2.50:1.0   3.25%   2.25%   0.40% V  >2.50:1.0 but < 3.00:1.0 
 3.50%   2.50%   0.50% VI  > 3.00:1.0   3.75%   2.75%   0.50%

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level VI as set
forth in the table above shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

 



 3 

 

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Commitments and the Term Loans, a Lender that has a Commitment with respect
thereto or holds a Loan thereunder at such time, as applicable, (b) with respect
to the Letter of Credit Sublimit, the Issuing Bank and (c) with respect to the
Swing Line Sublimit, the Swing Line Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Regions Capital Markets, a division of Regions
Bank, Citizens Bank, N.A., Fifth Third Bank, National Association, JPMorgan
Chase Bank, N.A., Keybank National Association, SunTrust Robinson Humphrey,
Inc., Deutsche Bank Securities Inc. and RBC Capital Markets, LLC in their
capacities as joint lead arrangers and joint bookrunners.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, president, chief financial officer or
treasurer of such Person and, solely for purposes of making the certifications
required under Sections 5.1(b), any secretary or assistant secretary. Any
document delivered hereunder that is executed by an Authorized Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 4 

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus one half of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall
be effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively. Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 



 5 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

‎“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the ‎earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition ‎Event is a public statement or
publication of information of a prospective event, the ninetieth (90th) day
‎prior to the expected date of such event as of such public statement or
publication of information ‎‎(or if the expected date of such prospective event
is fewer than ninety (90) days after such statement or ‎publication, the date of
such statement or publication) and (b) in the case of an Early Opt-in ‎Election,
the date specified by the Administrative Agent or the Required Lenders, as
applicable, ‎by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required ‎Lenders) and the Lenders.‎

 

‎“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related ‎Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent ‎that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at ‎the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark ‎Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.1(h) and
(b) ending at the time that a Benchmark ‎Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.1(h).

 

“Beneficial Ownership Certification” has the meaning specified in Section
5.1(j).

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 



 6 

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“BHC Act Affiliate” means as defined in Section 11.23(b).

 

“BlueMountain” means investment funds managed by BlueMountain Capital Management
LLC.

 

“Borrower” means as defined in the introductory paragraph hereto.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.

 

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the Loan Parties and their Subsidiaries at such time,
including the provision of home health equipment and supplies.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

“Capital Expenditures” means, with respect to any Person, all expenditures
which, in accordance with GAAP, would be required to be capitalized and shown on
the balance sheet of such Person, including expenditures in respect of Capital
Leases.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



 7 

 

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swing Line Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swing Line Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swing Line Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swing Line Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as of any date of determination, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve (12) months from the date of acquisition, (b) Dollar denominated time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short term commercial paper rating from S&P
is at least A1 or the equivalent thereof or from Moody’s is at least P1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A1 (or the equivalent thereof) or
better by S&P or P1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market mutual funds (as defined
in Rule 2(a).7 of the Investment Company Act) registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing clauses
(a) through (d).

 

“CFC” means a “controlled foreign corporation” as such term is defined in
Section 957 of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 



 8 

 

 

“Change of Control” means an event or series of events by which, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all Capital Stock that such person or group has the right to
acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Capital Stock of AdaptHealth Corp. entitled to vote for members
of the board of directors or equivalent governing body of AdaptHealth Corp. on a
fully-diluted basis, (and taking into account all such Capital Stock that such
person or group has the right to acquire pursuant to any option right); (b)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of AdaptHealth
Corp. cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose selection
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) AdaptHealth Corp. shall
cease to own and control more than fifty percent (50.0%) on a fully diluted
basis, of the economic voting interests in the Capital Stock of Holdings; (d)
Holdings shall cease to own and control one hundred percent (100%), on a fully
diluted basis, of the economic and voting interests in the Capital Stock of
Intermediate Holdings; or (e) Intermediate Holdings shall cease to own and
control one hundred percent (100%), on a fully diluted basis, of the economic
and voting interests in the Capital Stock of AdaptHealth LLC.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and all other instruments, documents and agreements delivered by any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to the Collateral Agent, for the benefit of the holders of the Obligations, a
Lien on any real, personal or mixed property of any Loan Party as security for
the Obligations.

 

“Commitment Fee” means as defined in Section 2.10(a).

 

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Competitor” means (i) any Person specifically identified in writing to the
Administrative Agent as of the Closing Date and (ii) any other bona fide
competitor of the Borrower (other than banks, fixed income investors, investment
funds or other non-bank lending entities) identified in writing by the Borrower
after the Closing Date to the Administrative Agent.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.2(b).

 



 9 

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Consolidated
Group on a consolidated basis, all Capital Expenditures, as determined in
accordance with GAAP; provided that Consolidated Capital Expenditures shall not
include (a) expenditures made with proceeds of any Involuntary Disposition to
the extent such expenditures are used to purchase Property that is the same as
or similar to the Property subject to such Involuntary Disposition or (b)
Permitted Acquisitions.

 

“Consolidated Current Assets” means, as of any date of determination, for the
Consolidated Group on a consolidated basis, the total assets that may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, (i) all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a balance sheet of the Consolidated Group
(or any member thereof), but excluding the current portion of any Funded
Indebtedness and (ii) without duplication of clause (i) above, all Loans then
outstanding hereunder.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to Consolidated Net
Income for such period plus the following, without duplication, to the extent
deducted and not already added back in calculating such Consolidated Net Income:
(a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Consolidated Group
for such period, (c) the amount of depreciation and amortization expense for
such period, (d) other non-cash charges, expenses or losses (provided, in each
case, that if any non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent), and
including amortization of any prepaid cash item that was paid in a prior period,
(e) fees, costs and expenses related to or incurred in connection with (i) the
consummation of the Transactions in an amount not to exceed $12,000,000, and
(ii) any consummated Permitted Acquisition (provided, the amount added back with
respect to any individual Permitted Acquisition shall not exceed $2,500,000, and
the aggregate amount added back pursuant to this clause (e)(ii) for any four (4)
Fiscal Quarter period shall not exceed $12,500,000), (f) extraordinary, unusual,
and/or non-recurring losses or charges (provided, the aggregate amount added
back pursuant to this clause (f) for any four (4) Fiscal Quarter period, when
taken together with the aggregate amount added back pursuant to clauses (g) and
(h) immediately following, shall not exceed twenty-five percent (25%) of
Consolidated EBITDA (calculated without giving effect to the add backs permitted
pursuant to this clause (f) and clauses (g) and (h) immediately following)), (g)
non-recurring cash expenses during such period resulting from restructuring
charges, accruals, reserves and business optimization expenses (provided, the
aggregate amount added back pursuant to this clause (g) for any four (4) Fiscal
Quarter period, when taken together with the aggregate amount added back
pursuant to clauses (f) and (h) of this definition, shall not exceed twenty-five
percent (25%) of Consolidated EBITDA (calculated without giving effect to the
add backs permitted pursuant to this clause (g) and clauses (f) and (h)
immediately following)), and (h) the amount of “run rate” net cost savings and
operating expense reductions, other operating improvements and synergies
(calculated on a Pro Forma Basis as though such items had been realized on the
first day of such period) as a result of (i) actions taken in connection with
any Permitted Acquisition, Investment, Disposition, restructuring or cost
savings initiative or (ii) actions which will be taken within twelve (12) months
after the date of such Permitted Acquisition, Investment, Disposition,
restructuring or cost savings initiative, in each case (A) that are projected by
the Borrower in good faith to be realized as a result of such actions taken or
to be taken and (B) net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions (provided, the aggregate amount added back pursuant to this
clause (h) for any four (4) Fiscal Quarter period, when taken together with the
aggregate amount added back pursuant to clauses (f) and (g) immediately
preceding, shall not exceed twenty-five percent (25%) of Consolidated EBITDA
(calculated without giving effect to the add backs permitted pursuant to this
clause (h) and clauses (f) and (g) immediately preceding)), and minus the
following to the extent included in calculating such Consolidated Net Income:
(w) Consolidated Interest Income, (x) income tax credits (to the extent not
netted from income taxes payable), (y) any extraordinary, unusual or
non-recurring income receipts or gains (including gains on the sale of assets
outside the ordinary course of business) and related tax effects thereon, and
(z) other non-cash income, receipts of gains (excluding any such non-cash item
of income to the extent it represents a receipt of cash in any future period),
all as determined in accordance with GAAP. Notwithstanding anything herein to
the contrary, for purposes of determining Consolidated EBITDA under this
Agreement for any period that includes any of the Fiscal Quarters ended June 30,
2019, September 30, 2019, December 31, 2019 and March 31, 2020, Consolidated
EBITDA for such Fiscal Quarters shall be $49,312,000, $52,218,000, $54,812,000,
and $48,103,000.

 



 10 

 

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
(4) Fiscal Quarters most recently ended less the sum of (i) eighty-five percent
(85%) of Consolidated Capital Expenditures made in such period and (ii) taxes,
along with any Tax Distributions, paid in cash for such period, to (b)
Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group on
a consolidated basis, an amount equal to the sum of, without duplication, (a)
the cash portion of Consolidated Interest Charges for such period, plus (b)
Consolidated Scheduled Funded Debt Payments (excluding any payments in respect
of Capital Leases for such period) for such period, plus (c) Restricted Payments
paid in cash during such period (including Restricted Payments paid to (i) any
holders (other than Loan Parties) of Capital Stock of any non-Wholly Owned
Subsidiary and (ii) to BlueMountain (including any of BMSB L.P., BlueMountain
Summit Opportunities Fund II (US) L.P., BlueMountain Fursan Fund L.P., and/or
BlueMountain Foinaven Master Fund L.P.) to be applied to cash interest payments
due and owing under the Preferred Note), all as determined in accordance with
GAAP.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Consolidated
Group on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Group” means Intermediate Holdings and its Subsidiaries.

 

“Consolidated Interest Charges” means, for any period, the interest expense
(including any rent expense for such period under Capital Leases that is treated
as interest in accordance with GAAP) of the Consolidated Group for such period
with respect to all outstanding Indebtedness of the Consolidated Group
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Income” means, for any period, the interest income of the
Consolidated Group for such period, determined on a consolidated basis in
accordance with GAAP.

 



 11 

 

 

“Consolidated Net Income” means, for any period for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for such period as
determined in accordance with GAAP, provided that there shall be excluded from
Consolidated Net Income (a) the income (or deficit) of any Person (other than a
Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of cash dividends or
similar cash distributions and (b) the undistributed earnings of any Subsidiary
of the Borrower to the extent that the declaration of payment or dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation, governing document or Applicable Laws. For
purposes of clarification Consolidated Net Income shall not include any income
attributable to non-controlling interest of any Subsidiary.

 

“Consolidated Scheduled Funded Debt Payments” means, for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness scheduled to be paid during such
period, as determined in accordance with GAAP. For purposes of this definition,
payments of principal scheduled to be paid (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Principal Amount in
respect of Capital Leases, Synthetic Leases and Sale and Leaseback Transactions,
(c) shall not include any voluntary or mandatory prepayments made pursuant to
Section 2.11, and (d) shall be determined without giving effect to the Following
Business Day Convention.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less the amount of
unrestricted and unencumbered cash and Cash Equivalents on such date (the
aggregate amount of which shall not exceed $75,000,000) to (b) Consolidated
EBITDA for the period of the four (4) Fiscal Quarters most recently ended.

 

“Consolidated Unfinanced Capital Expenditure” means any Consolidated Capital
Expenditure to the extent not financed with Funded Indebtedness within ninety
(90) days of the incurrence of such Capital Expenditure (other than revolving
Indebtedness).

 

“Consolidated Working Capital” means, as at the date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 15% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 



 12 

 

 

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location; or any plan in response to a state or federal
notice of violation or deficiency, such as, without limitation, FDA 483
inspection reports, FDA warning letters, and any plans to implement, monitor and
audit ongoing compliance with plans of correction.

 

“Covered Entity” means as defined in Section 11.23(b).

 

“Covered Party” means as defined in Section 11.23(a).

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Loan or the issuing, amending or
extending of a Letter of Credit.

 

“Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Indebtedness, whether or not evidenced by a promissory note or other written
evidence of Indebtedness, except for Funded Indebtedness permitted to be
incurred pursuant to Section 8.1.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Adjusted LIBOR Rate plus the Applicable
Margin, if any, applicable to Adjusted LIBOR Rate Loans plus two percent (2%)
per annum and (c) with respect to the Letter of Credit Fee, the Applicable
Margin plus two percent (2%) per annum.

 

“Default Right” means as defined in Section 11.23(b).

 



 13 

 

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination, in good faith, by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swing Line Lender and each Lender.

 

“Device Application” means a 510(k) premarket notification or premarket approval
(PMA) application, as appropriate, as those terms are defined in the FDCA.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction and any Securitization
Transaction) of, or any exchange of property for, any Property by any Loan Party
or any Subsidiary (including the Capital Stock of any Subsidiary), and including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or any other Capital Stock into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (i) matures or becomes mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise, except as a result of a customarily defined change
of control or asset sale and only so long as any rights of the holders thereof
after such change of control or asset sale shall be subject to the prior
repayment in full of the Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) and
the termination of all Commitments and Letters of Credit, (ii) becomes
redeemable at the option of the holder thereof (other than solely for Capital
Stock that is not Disqualified Capital Stock), in whole or in part, (iii)
provides for scheduled payments of dividends in cash or (iv) becomes convertible
into or exchangeable for indebtedness for borrowed money or any other
Disqualified Capital Stock, in whole or in part, in each case on or prior to the
date that is ninety-one (91) calendar days after the later of the Revolving
Commitment Termination Date and the Term Loan A Maturity Date at the time of
issuance.

 



 14 

 

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Arrangers on or prior to May 25, 2020 (or any Affiliates of such Person that are
readily identifiable as Affiliates by virtue of their names or that have been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent) and (b) any other Person that is a Competitor of the
Borrower or any of its Subsidiaries (other than, in the case of clause (b), bona
fide fixed income investors or debt funds), which Person has been designated by
the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders (including by posting such notice on or
through the Platform) not less than ten (10) Business Days prior to such date
(or any Affiliates of such Competitor that are readily identifiable as
Affiliates by virtue of their names or that have been designated by the Borrower
as a “Disqualified Institution” by written notice to the Administrative Agent
and the Lenders (including by posting such notice on or through the Platform)
not less than ten (10) Business Days prior to such date (other than bona fide
fixed income investors or debt funds)); provided that “Disqualified
Institutions” shall (i) exclude any Person that the Borrower has designated as
no longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time and shall exclude any Lender party hereto
prior to such tenth (10th) Business Day (and such Lender’s Approved Funds and
Affiliates shall also be so excluded) and (ii) not apply at any time upon the
occurrence and during the continuance of an Event of Default.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

 

“DQ List” means as defined in Section 11.5(f).

 

“Dutch Auction” means as defined in Section 11.5(g).

 

“Earn-Out Obligations” means, with respect to any Person, “earn-outs” and
similar payment obligations of such Person, excluding, for the avoidance of
doubt, purchase price holdbacks (whether or not in escrow) to secure seller
indemnities. The amount of any Earn-Out Obligations at the time of determination
shall be the aggregate amount, if any, of such Earn-Out Obligations that is
required at such time under GAAP to be recognized as a liability on the
consolidated balance sheet of the Borrower.

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.1(h) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR; and

 

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 15 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein. For the avoidance of doubt, any Disqualified
Institution is subject to Section 11.5(f).

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), as such laws may be amended or otherwise modified
from time to time, and any other federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions and common law relating to pollution, the protection
of the environment, natural resources, human health or the release of any
materials into the environment, including those related to Hazardous Materials,
hazardous substances or wastes, indoor and outdoor air emissions, soil,
groundwater, wastewater, surface water, stormwater, wetlands, sediment and
discharges of wastewater to public treatment systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, losses, punitive damages, consequential
damages, costs of environmental investigation and remediation, fines, penalties,
indemnities or expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants)), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, and any successor thereto.

 

“ERISA Affiliate” means any corporation, trade or business (whether or not
incorporated) under common control with a Borrower within the meaning of Section
414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the
Internal Revenue Code for purposes of provisions relating to Section 412 of the
Internal Revenue Code). Any former ERISA Affiliate of a Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of a Borrower or
any of its Subsidiaries within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of a Borrower or any of its
Subsidiaries and with respect to liabilities arising after such period for which
a Borrower or any of its Subsidiaries could be liable under the Internal Revenue
Code or ERISA.

 



 16 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to a Pension Plan (whether or not waived in accordance
with Section 412(d) of the Internal Revenue Code) or the failure to make a
required installment under Section 412(m) of the Internal Revenue Code with
respect to a Pension Plan; (c) a withdrawal by a Borrower or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (d) a complete or partial withdrawal by a Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization or is insolvent pursuant to Section 4241 or 4245 of
ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate;
(h) the occurrence of an act or omission which could give rise to the imposition
on a Borrower or any ERISA Affiliate of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan; (i)
the assertion of a material claim (other than routine claims for benefits)
against any Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower or any ERISA Affiliate in connection with any Plan; (j)
receipt from the IRS of notice of the failure of any Pension Plan (or any other
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; (k) the imposition
of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code
or pursuant to ERISA with respect to any Pension Plan; (l) the commencement of
any administrative investigation, audit or other administrative proceeding by
the Department of Labor, IRS or other Governmental Authority, including any
voluntary compliance submission through the IRS’s Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program; (m) the occurrence of a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code; or
(n) the receipt by a Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency or that it intends
to terminate or has terminated.

 

“ERISA Plan” means (i) any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was sponsored, maintained or contributed to by, or required to
be contributed by the Borrower, any of their Subsidiaries or any of their
respective ERISA Affiliates; and (ii) all other employee benefit plans,
programs, policies, agreements or arrangements, including any deferred
compensation plan, incentive plan, bonus plan or arrangement, stock option plan,
stock purchase plan, stock award plan or other equity-based plan, change in
control agreement, retention, severance pay plan, dependent care plan, sick
leave, disability, death benefit, group insurance, hospitalization, dental,
life, any fund, trust or arrangement providing health benefits including
multiemployer welfare arrangements, a multiple employer welfare fund or
arrangement, cafeteria plan, employee assistance program, scholarship program,
employment contract, retention incentive agreement, termination agreement,
severance agreement, non-competition agreement, consulting agreement,
confidentiality agreement, vacation policy, employee loan, or other similar
plan, agreement or arrangement, whether written or oral, funded or unfunded, or
actual or contingent which is or was sponsored, maintained or contributed to by,
or required to be contributed by, the Borrower, any of their Subsidiaries or any
of their respective ERISA Affiliates.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 



 17 

 

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

“Excess Cash Flow” means, with respect to the Loan Parties and their
Subsidiaries on a consolidated basis, for any period: (a) without duplication,
the sum of (i) Consolidated Net Income, (ii) decreases or minus increases (as
the case may be) in Consolidated Working Capital, (iii) extraordinary or
non-recurring gains or minus extraordinary or non-recurring losses (as the case
may be) which are cash items, (iv) non-cash depreciation, non-cash amortization
and other non-cash charges; minus (b) without duplication, the sum of: (i)
Consolidated Unfinanced Capital Expenditures, (ii) expenses paid in respect of
Permitted Acquisitions during such period, (iii) to the extent not taken into
account in the calculation of Consolidated Net Income, (x) the principal
amortization paid in cash during such period with respect to Capital Leases and
(y) the amount of any Restricted Payments actually made to Holdings pursuant to
Section 8.6(d), (iv) Restricted Payments paid in cash to Holdings pursuant to
Section 8.6(f) during such period, (v) Earn-Out Obligations paid in cash and
(vi) unfinanced consideration paid in cash for Permitted Acquisitions during
such period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Account” means any deposit account (i) that is used solely for payment
of payroll, bonuses, other compensation and related expenses; (ii) deposit
accounts that are zero balance accounts; or (iii) that maintains a balance on
deposit at any time of not more than $100,000; provided that, the aggregate
balance on deposit at any time in all Excluded Accounts described in clause
(iii) shall not exceed $1,000,000 at any time.

 

“Excluded Foreign Subsidiary” means any Subsidiary of Intermediate Holdings
(other than any Loan Party) that is, and continues to be, (a) a Foreign
Subsidiary that is a CFC, or (b) a Domestic Subsidiary that is (i) a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC or (ii) a Subsidiary
that is treated as a disregarded entity or as a partnership for United States
Federal income tax purposes and all or substantially all of whose assets consist
of Capital Stock of one or more Foreign Subsidiaries that are CFCs and conducts
no material business other than the ownership of such Capital Stock (a “Foreign
Subsidiary Holdco”).

 



 18 

 

 

“Excluded Property” means, with respect to any Loan Party (a) any owned or
leased real or personal Property (other than Capital Stock) which is located
outside of the United States unless requested by any Agent or the Required
Lenders, (b) any (i) leasehold interests in a Real Property and (ii) any owned
Real Property with a fair market value not in excess of $5,000,000, (c) any
personal Property (other than motor vehicles, which are addressed in clause (i)
below) in respect of which perfection of a Lien is not either (i) governed by
the UCC or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, unless requested by the Administrative Agent or the Required
Lenders, (d) any Property which, subject to the terms of Section 8.1(c), is
subject to a Lien of the type described in Section 8.2(h) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such Property,
(e) any contract, permit, agreement, lease, license or license agreement
covering real or personal property if the grant of a security interest in such
contract, permit, agreement, lease, license or license agreement or the asset
subject to such contract, permit, agreement, lease, license or license agreement
is prohibited by the terms of such contract, permit, agreement, lease, license
or license agreement or by Law and would result in the termination of or give
rise to a right to materially modify such contract, permit, agreement, lease,
license or license agreement, but only to the extent that (x) any such
prohibition would not be rendered ineffective pursuant to the UCC or any other
Applicable Law (including, if and when applicable, Debtor Relief Laws) or
principles of equity and would require the consent a Person other than a Loan
Party or its Affiliates to waive such prohibition and (y) such contract,
agreement, lease, license or license agreement was not entered into in
contemplation of circumventing any Loan Party’s obligation to pledge such
contract or agreement as collateral security, (f) any intent-to-use trademark
application in the United States prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (g) any Excluded Account; provided that for the avoidance of doubt,
any proceeds of Collateral held from time to time in any such Excluded Account
shall not cease to be Collateral solely because such proceeds are held in an
Excluded Account, (h) any particular asset, if the pledge thereof or the
security interest therein is prohibited by Applicable Laws (but only for so long
as such prohibition remains in effect), other than to the extent such
prohibition is rendered ineffective under the UCC or other Applicable Laws, (i)
any motor vehicle or other equipment subject to a certificate of title, but only
to the extent that a security interest therein cannot be perfected by the filing
of a UCC financing statement, (j) any Capital Stock in joint ventures or any
non-Wholly Owned Subsidiary to the extent (i) consent of the minority investor
is required pursuant to the Organization Documents of such Excluded Subsidiary
(and such consent was not required in connection with or in contemplation or
anticipation of such pledge) and not obtained after using commercially
reasonable efforts and (ii) such non-Wholly Owned Subsidiary is an Excluded
Subsidiary, (k) any Capital Stock in any Excluded Foreign Subsidiary held by the
Loan Parties in excess of sixty-five percent (65%) of the issued and outstanding
Capital Stock of such Excluded Foreign Subsidiary entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)), and (l) particular assets if and
for so long as, in the reasonable judgment of the Collateral Agent and the
Borrower (as set forth in a written agreement among the Collateral Agent and the
Borrower), the cost of obtaining a security interest in such assets exceeds the
practical benefits to the holders of the Obligations afforded thereby; provided,
“Excluded Property” shall not include any proceeds, products, substitutions, or
replacements of Excluded Property (unless such proceeds, products,
substitutions, or replacements would otherwise constitute Excluded Property).

 

“Excluded Subsidiary” means, as of any date, any Subsidiary of Intermediate
Holdings (other than any Loan Party) designated as such by the Borrower in
writing to the Administrative Agent that is, and continues to be, a non-Wholly
Owned Subsidiary of Intermediate Holdings, that satisfies the following
requirements: (a) the aggregate Consolidated EBITDA attributable to such Person
individually does not exceed 5.0% of Consolidated EBITDA of the Loan Parties and
their Subsidiaries for the last twelve (12) months ending on the last day of the
last month that is also the end of a Fiscal Quarter for which financial
statements of the type set forth in Sections 7.1(a) or (b) have been delivered
to Administrative Agent and (b) the aggregate Consolidated EBITDA attributable
to such Person together with all other Excluded Subsidiaries does not exceed
7.50% of Consolidated EBITDA of the Loan Parties and their Subsidiaries for the
last twelve (12) months ending on the last day of the last month that is also
the end of a Fiscal Quarter for which financial statements of the type set forth
in Section 7.1(a) or (b) have been delivered to the Administrative Agent;
provided, to the extent any Excluded Subsidiary ceases to be a joint venture and
becomes a Wholly Owned Subsidiary of a Loan Party, then such Subsidiary will be
required to become a Loan Party at such time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.8 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.

 



 19 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.19.

 

“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.

 

“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.19.

 

“Extension” means as defined in Section 2.19(a).

 

“Extension Offer” means as defined in Section 2.19(a).

 

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

 



 20 

 

 

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

‎“Federal Reserve Bank of New York’s Website” means the website of the Federal
‎Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.‎

 

“Fee Letter” means that certain letter agreement dated as of May 25, 2020 among
the Borrower and Regions Capital Markets, a division of Regions Bank.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of AdaptHealth Corp., Holdings, and the Loan
Parties and their Subsidiaries ending on December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Property subject to a mortgage or deed of
trust in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Following Business Day Convention” means a contractual provision or provision
of applicable Laws pursuant to which a scheduled date for payment or performance
of an obligation, which date is not a Business Day, is extended to the first
following day that is a Business Day.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means as specified in the definition of Excluded
Foreign Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swing Line Loans made by
the Swing Line Lender other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 



 21 

 

 



 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                all obligations for borrowed money, whether current or
long-term (including the Obligations) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                all purchase money indebtedness;

 

(c)                the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

 

(d)                the maximum amount available to be drawn under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(e)                all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);

 

(f)                 the Attributable Principal Amount of Capital Leases,
Synthetic Leases, Securitization Transactions and Sale and Leaseback
Transactions;

 

(g)                all preferred stock or other Disqualified Capital Stock
providing for mandatory redemptions, sinking fund or like payments prior to the
Term Loan A Maturity Date;

 

(h)                Earn-Out Obligations if, and only to the extent, such
obligation has not been paid in full in cash when initially due and payable;

 

(i)                 all indebtedness of the types specified in clauses (a)
through (h) above secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; and

 

(j)                 all Guarantees with respect to indebtedness of the types
specified in clauses (a) through (i) above of another Person.

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Government Reimbursement Program” shall mean (i) the Medicare program
established under the Title XVIII of the Federal Social Security Act, the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the
TRICARE program established by the Department of Defense under 10 U.S.C. §§ 1071
et seq. or the Civilian Health and Medical Program of the Uniformed Services
under 10 U.S.C. §§ 1079 and 1086, (ii) the Medicaid program of any state or the
District of Columbia acting pursuant to a health plan adopted pursuant to Title
XIX of the Federal Social Security Act or (iii) any agent, administrator,
intermediary or carrier for any of the foregoing.

 

22

 



 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Approvals” means any and all governmental licenses,
authorizations, registrations, permits, certificates, franchises,
qualifications, accreditations, consents and approvals required under any
Applicable Laws and required in order for any Person to carry on its business as
now conducted, of each Governmental Authority issued or required under laws
applicable to the business of the Borrower or any of its Subsidiaries or to the
transactions described herein (including any Acquisitions and the Credit
Extensions made hereunder) or necessary in the sale, furnishing, or delivery of
goods or services under laws applicable to the business of the Borrower or any
of its Subsidiaries.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” means as defined in Section 4.1.

 

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.12 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.12.

 

23

 



 

“Guarantors” means (a) Intermediate Holdings, (b) each Person identified as a
“Guarantor” on the signature pages hereto, (c) each other Person that joins as a
Guarantor pursuant to Section 7.12, (d) with respect to (i) Secured Swap
Obligations, (ii) Secured Treasury Management Obligations, and (iii) Swap
Obligations of a Specified Loan Party (determined before giving effect to
Sections 4.1 and 4.8) under the Guaranty hereunder, the Borrower, and (e) their
successors and permitted assigns.

 

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead-based paint, toxic mold or fungus, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Healthcare Law(s)” shall mean: (a) any and all federal, state and local fraud
and abuse laws, including (i) the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7(b)), (ii) the Stark Law (42 U.S.C. § 1395nn and §1395(q)), (iii) the
civil False Claims Act (31 U.S.C. § 3729 et seq.), (iv) Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code, and (v) the regulations
promulgated pursuant to such statutes; (b) the FDCA; (c) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated pursuant thereto; (d) laws, rules and regulations
governing Medicare and Medicaid; (e) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated pursuant thereto; (f) quality, safety, life safety, and
accreditation standards and requirements of all applicable state laws or
regulatory bodies; (g) any Applicable Law relating to the Loan Parties’
ownership, management, or operation of a healthcare facility or business, or
assets used in connection therewith; (h) any Applicable Law relating to the
billing or submission of claims, collection of accounts receivable, underwriting
the cost of, or provision of management or administrative services in connection
with, any and all of the foregoing, by any Loan Party; (i) the Patient
Protection and Affordable Care Act (Pub. L. 111-148) and (j) any and all other
applicable healthcare laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (j) as may be amended from time to
time.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time.

 

“Holdings” means AdaptHealth Holdings LLC, a Delaware limited liability company.

 

“Incremental Equivalent Debt” means a single issuance of Indebtedness incurred
by the Borrower or any of its Wholly Owned Subsidiaries (including Guarantees
thereof by any Loan Party) in the form of senior secured or unsecured notes or
loans or junior secured or unsecured notes or loans and/or commitments in
respect of any of the foregoing issued or implemented in lieu of an additional
Term Loan; provided that:

 

24

 



 

(a)                Administrative Agent shall have received a certificate signed
by an Authorized Officer of the Borrower demonstrating that, upon giving effect
to the incurrence of such Incremental Equivalent Debt (and any Acquisition
consummated concurrently therewith) on a Pro Forma Basis, (i) the Borrower shall
be in compliance with the financial covenants set forth in Section 8.8, and (ii)
the Consolidated Total Leverage Ratio shall not exceed 3.00:1.0;

 

(b)                No Default or Event of Default has occurred and is continuing
immediately prior to or after giving effect to the incurrence of such
Incremental Equivalent Debt;

 

(c)                The Weighted Average Life to Maturity of any Incremental
Equivalent Debt shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loan A and any other then existing Term Loan;

 

(d)                The final maturity date of any Incremental Equivalent Debt
shall be no earlier than the Term Loan A Maturity Date or the maturity date of
any other existing Term Loan, in each case, giving effect to any Extension with
respect thereto, provided, that if such Incremental Equivalent Debt is junior
secured or unsecured, the final maturity date for such Incremental Equivalent
Debt shall be no earlier than the date that is 181 days after the Term Loan A
Maturity Date or the maturity date of any other existing Term Loan, in each
case, giving effect to any Extension with respect thereto;

 

(e)                Subject to clauses (c) and (d), such Incremental Equivalent
Debt may otherwise have an amortization schedule as determined by the Borrower
and the lenders providing such Incremental Equivalent Debt;

 

(f)                 Such Incremental Equivalent Debt shall be subject to an
Acceptable Intercreditor Agreement, and such Incremental Equivalent Debt shall
be pari passu or junior in right of payment and to the extent secured by any
Collateral, shall be secured on a pari passu or junior in priority to the Loans;

 

(g)                No such Indebtedness may be (i) guaranteed by any Person
which is not a Loan Party or (ii) secured by any assets other than the
Collateral;

 

(h)                The proceeds of any Incremental Equivalent Debt shall be used
only to finance a Permitted Acquisition and any related costs and expenses with
respect thereto;

 

(i)                 The representations and warranties contained in Section 6
and the other Loan Documents are true and correct in all material respects (or,
in all respects, if already qualified by materiality) on and as of the date of
the incurrence of such Incremental Equivalent Debt, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, in all
respects, if already qualified by materiality) as of such earlier date;

 

(j)                 Such Incremental Equivalent Debt may have an interest rate
and such other pricing as the Borrower in its reasonable discretion finds
acceptable; and

 

The other terms and conditions in respect of such Incremental Equivalent Debt
shall not be more restrictive taken as a whole (as determined by the
Administrative Agent in its reasonable discretion), than those applicable to the
Term Loans, unless otherwise reasonably acceptable to the Required Lenders.

 

25

 



 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                all Funded Indebtedness;

 

(b)                the Swap Termination Value of any Swap Agreement;

 

(c)                Synthetic Leases, Sale and Leaseback Transactions and
Securitization Transactions;

 

(d)                all obligations in respect of Disqualified Capital Stock;

 

(e)                all Guarantees in respect of Indebtedness of another Person;
and

 

(f)                 all Indebtedness of the types referred to in clauses (a)
through (e) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.1(h), for any Index Rate Determination Date with
respect to any Base Rate Loans determined by reference to the Index Rate, (a)
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to the LIBOR as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date. Notwithstanding anything contained herein to
the contrary, the Index Rate shall not be less than zero.

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swing Line Loan, (i) the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Closing Date and (ii) the Revolving
Commitment Termination Date, the Term Loan A Maturity Date and the final
maturity date of any additional Term Loan; and (b) any Adjusted LIBOR Rate Loan,
(i) the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three (3) months “Interest
Payment Date” shall also include each date that is three (3) months, or an
integral multiple thereof, after the commencement of such Interest Period and
(ii) the Revolving Commitment Termination Date, the Term Loan A Maturity Date
and the final maturity date of any additional Term Loan.

 

26

 



 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(a) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iii) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Loan comprised of Adjusted LIBOR
Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion of such Loan comprised of Base Rate Loans equals
or exceeds the principal amortization payment then due; and (iv) no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Intermediate Holdings” means as defined in the introductory paragraph hereto.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Internally Generated Cash” means, with respect to any Fiscal Year, cash of the
Consolidated Group received in such Fiscal Year and not constituting (a)
proceeds of an equity issuance, (b) proceeds of the incurrence of Indebtedness,
(c) proceeds of Dispositions and Involuntary Dispositions, and (d) insurance
proceeds in respect of any equipment, fixed assets or real property (including
any improvements thereon) to replace or repair such equipment, fixed assets or
real property.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guarantees Indebtedness of
such other Person, or (c) an Acquisition. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

 

“IP Rights” means as defined in Section 6.17.

 

27

 



 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Regions Bank, in its capacity as issuer of Letters of
Credit hereunder, together with its permitted successors and assigns in such
capacity.

 

“LCA Test Date” means as defined in Section 1.4.

 

“Lender” means each financial institution with a Term Loan Commitment, Term
Loan, Revolving Commitment or Revolving Loan, together with its successors and
permitted assigns. The initial Lenders are identified on the signature pages
hereto and are set forth on Appendix A.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

 

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) FIFTEEN MILLION DOLLARS ($15,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

 

28

 



 

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

 

“Limited Condition Acquisition” means a Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.

 

“Loan” means any Revolving Loan, Swing Line Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

 

“Loan Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, each Acceptable Intercreditor Agreement, each
Subordination Agreement, the Fee Letter, any document executed and delivered by
the Borrower and/or any other Loan Party pursuant to which any Aggregate
Revolving Commitments are increased pursuant to Section 2.1(d)(ii) or an
additional Term Loan is established pursuant to Section 2.1(d)(iii), any
documents or certificates executed by any Loan Party in favor of the Issuing
Bank relating to Letters of Credit, and, to the extent evidencing or securing
the Obligations, all other documents, instruments or agreements executed and
delivered by any Loan Party for the benefit of any Agent, the Issuing Bank or
any Lender in connection herewith or therewith, and including for the avoidance
of doubt, any Guarantor Joinder Agreement (but specifically excluding any
Secured Swap Agreements and Secured Treasury Management Agreements).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Master Agreement” means as defined in the definition of “Swap Agreement”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or financial condition of the Loan Parties and their
Subsidiaries taken as a whole; (b) (i) a material impairment of the ability of
the Borrower to perform its obligations under any Loan Document or (ii) a
material impairment of the ability of the Guarantors taken as a whole to perform
their obligations under any Loan Document to which they are party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; (d) a material adverse effect on the validity, perfection or priority of
a Lien in favor of the Collateral Agent for the benefit of the holders of the
Obligations on any material portion of the Collateral or a material adverse
effect on the aggregate value of the Collateral; or (e) a material adverse
effect on the use or scope of any material healthcare Permit or the continued
participation or the ability to accept or bill for goods or services in the
Medicaid, Medicare or other Government Reimbursement Program by any Loan Party;
provided, however, that this clause (e) shall not apply to the voluntary
cancellation or termination of the items referenced in this clause (e) by a Loan
Party in good faith (a “Voluntary Termination”).

 

29

 



 

“Material Contract” means any lease of real or personal property, contract or
other arrangement to which any Loan Party or any of its Subsidiaries is a party
(other than the Loan Documents), for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. § § 1396 et.
seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders, guidelines or requirements (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et. seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

“Mortgage Supporting Documents” means, with respect to a Mortgage for a Real
Property, to the extent requested by Collateral Agent, each of the following:

 

(a)                (i) evidence in form and substance reasonably satisfactory to
the Administrative Agent that the recording of counterparts of such Mortgage in
the recording offices specified in such Mortgage will create a valid and
enforceable first priority Lien on the Property described therein in favor of
the Collateral Agent (or in favor of such other trustee as may be required or
desired under Applicable Laws) for the benefit of the holders of the
Obligations, subject only to (A) Permitted Liens and (B) such other Liens as the
Collateral Agent may reasonably approve and (ii) a customary opinion of counsel
(which counsel shall be reasonably satisfactory to the Collateral Agent) in each
state in which such Real Property is located with respect to the enforceability
of the form(s) of Mortgages to be recorded in such state (if customarily covered
by opinions given in such state) and such other matters as the Collateral Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to the Collateral Agent;

 

(b)                (i) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent (“Mortgagee’s Title Insurance Policy”),
with respect to such Real Property, in amounts not less than the fair market
value of such Real Property, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein and a comprehensive
lender’s endorsement, each in form and substance reasonably satisfactory to the
Collateral Agent and (ii) evidence reasonably satisfactory to the Collateral
Agent that the Borrower has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Mortgagee’s Title
Insurance Policy and all recording and stamp taxes (including mortgage recording
and intangible taxes) payable in connection with recording the Mortgage for such
Real Property in the appropriate real estate records;

 

30

 



 

(c)                if an exception to the Mortgagee’s Title Insurance Policy
with respect to any Real Property subject to a Mortgage would arise without such
ALTA surveys, ALTA surveys of such Real Property;

 

(d)                reports and other reasonable information, in form, scope and
substance reasonably satisfactory to the Administrative Agent, regarding
environmental matters relating to such Real Property;

 

(e)                (i) a recently issued flood zone determination certificate,
and (ii) evidence as to, if such Real Property is a Flood Hazard Property, (A)
whether the community in which such Real Property is located is participating in
the National Flood Insurance Program, (B) the applicable Loan Party’s written
acknowledgment of receipt of written notification (1) as to the fact that such
Real Property is a Flood Hazard Property and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Loan Parties and their Subsidiaries which shall
evidence flood insurance which satisfies all regulatory requirements (including
any applicable regulations of the Board of Governors of the Federal Reserve
System) for flood insurance and is otherwise in form and substance satisfactory
to the Collateral Agent and naming the Collateral Agent as sole loss payee on
behalf of the holders of the Obligations.

 

(f)                 evidence reasonably satisfactory to the Collateral Agent
that such Real Property, and the uses of such Real Property, are in compliance
in all material respects with all applicable zoning laws, regulations,
ordinances and requirements (the evidence submitted as to which should include
the zoning designation made for such Real Property, the permitted uses of such
Real Property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
and

 

(g)                such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent reasonably deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable first priority Lien on such
Real Property in favor of the Collateral Agent for the benefit of the holders of
the Obligations (or in favor of such other trustee as may be required or desired
under Applicable Laws) subject only to (i) Permitted Liens and (ii) such other
Liens as the Collateral Agent may reasonably approve; provided, notwithstanding
anything contained in this Agreement to the contrary, no Mortgage shall be
executed and delivered with respect to any real property unless and until each
Lender has received, at least twenty (20) Business Days prior to such execution
and delivery, a life loan flood zone determination and such other documents as
it may reasonably request to complete its flood insurance due diligence
(including those described in the preceding clause (e)) and has confirmed to
each Agent that flood insurance due diligence and flood insurance compliance has
been completed to its satisfaction.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Loan
Party in real property.

 

31

 



 

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 4001(a)(3) or 3(37) of ERISA that is sponsored or maintained by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six (6)
plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Disposition, Debt Transaction or Securitization Transaction, net of (a)
direct costs incurred or estimated costs for which reserves are maintained, in
connection therewith (including legal, accounting and investment banking fees
and expenses, sales commissions and underwriting discounts); (b) estimated taxes
paid or payable (including sales, use or other transactional taxes and any net
marginal increase in income taxes) as a result thereof; and (c) the amount
required to retire any Indebtedness secured by a Permitted Lien on the related
property. For purposes hereof, “Net Cash Proceeds” includes any cash or Cash
Equivalents received upon the disposition of any non-cash consideration received
by the Borrower or any of its Subsidiaries in any Disposition, Debt Transaction
or Securitization Transaction.

 

“Non-Consenting Lender” means as defined in Section 2.17.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note in the form of Exhibit 2.5, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of (a) each Loan Party from time to time owed to the Agents (including
former Agents in their capacity as such), the Issuing Bank, the Lenders
(including former Lenders in their capacity as such) or any of them, the
Qualifying Swap Providers and the Qualifying Treasury Management Banks, under
any Loan Document, Secured Swap Agreement or Secured Treasury Management
Agreement and (b) each Subsidiary of any Loan Party from time to time owed to
the Qualifying Swap Providers and the Qualifying Treasury Management Banks under
any Secured Swap Agreement or Secured Treasury Management Agreement, in each
case, together with all renewals, extensions, modifications or refinancings of
any of the foregoing, whether for principal, interest (including fees and
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party or such Subsidiary of a Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party or such
Subsidiary of a Loan Party for such interest or fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Swap Agreements, fees, expenses, indemnification or
otherwise; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
Notwithstanding anything to the contrary contained herein or under any of the
other Loan Documents, the obligations of any Loan Party or any Subsidiary of a
Loan Party under any Secured Swap Agreement or any Secured Treasury Management
Agreement shall be secured and guaranteed pursuant to the Loan Documents only to
the extent that, and for so long as, the Obligations (other than any Obligations
with respect to Secured Swap Agreements and Secured Treasury Management
Agreements) are so secured and guaranteed.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. In the event any term or condition of this
Agreement or any other Loan Document requires any Organization Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organization Document” shall only be to a document of a
type customarily certified by such governmental official.

 

32

 



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Term Loan on such date.

 

“Participant” means as defined in Section 11.5(d).

 

“Participant Register” means as defined in Section 11.5(d).

 

“Participation Agreement” means as defined in Section 7.8.

 

“Patriot Act” means as defined in Section 6.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any ERISA Plan, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or with respect to which the Borrower or any
ERISA Affiliate may have any liability or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six (6) plan years.

 

33

 



 

“Permits” shall mean all accreditations, certifications, provider or supplier
numbers, registrations, certificates of authority, certificates of need,
certificates of reimbursement, variances, qualifications, filings, consents,
governmental licenses, authorizations, supplier numbers, registrations, permits,
device authorizations and approvals, certificates, franchises, qualifications,
accreditations, consents, approvals, listings, certificates, product clearances
or approvals, marketing authorizations and all other licenses, authorizations,
registrations, permits, consents and approvals or exemptions thereto required in
connection with the conduct of any Loan Party’s or any Subsidiary’s business or
to comply with any applicable Laws, including, without limitation, (a) any
“Permits” (as defined prior to this clause (a)) issued or required under
Healthcare Laws applicable to the business of any Loan Party or any of its
Subsidiaries or necessary in the possession, ownership, warehousing, marketing,
promoting, sale, leasing, labeling, furnishing, distribution or delivery of
goods or services under Healthcare Laws applicable to the business of any Loan
Party or any of its Subsidiaries, (b) any “Permits” (as defined prior to clause
(a)) issued by any Person from which any Loan Party has, as of the Closing Date,
received an accreditation, any of the above issued or required under Healthcare
Laws applicable to the ownership or operation of any business location of a Loan
Party, and (c) establishment registrations, device listings, Investigational
Device Exemptions (IDEs), 510(k) exemptions, 510(k) clearances, and PMA
approvals, as those terms are defined in the FDCA and implementing regulations,
and those issued by state governments, environmental protection agency permits,
and any and all licenses, patents, trademarks and other intellectual property
rights necessary for the conduct of any Loan Party’s or Subsidiary’s business.

 

“Permitted Acquisition” means Investments consisting of an Acquisition by any
Loan Party or any Subsidiary; provided that (i) the line of business of any
acquired Person shall be substantially similar to, or reasonably ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses conducted by the Loan Parties and their respective
Subsidiaries on the Closing Date (as determined by the Borrower in its
reasonable discretion), (ii) the Property acquired (or the Property of the
Person acquired) in such Acquisition is used or useful in substantially the same
line of business as the Loan Parties and their respective Subsidiaries were
engaged in on the Closing Date, or in a business reasonably ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, such business, and the Property is located (or if an Acquisition of Capital
Stock, the Acquisition target is formed or otherwise organized) in the United
States, (iii) the Administrative Agent shall have received not less than ten
(10) days (or such shorter period as agreed to by the Administrative Agent in
its sole discretion) prior notice of such Acquisition, which notice shall
contain a summary, in reasonable detail, of the acquisition terms and
conditions, including price, and Borrower’s projections, if any, prepared in
connection with such Acquisition, (iv) in the case of an Acquisition of the
Capital Stock of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition
and such Acquisition shall not be hostile, (v) the Borrower shall have delivered
to the Administrative Agent a certificate signed by an Authorized Officer of the
Borrower demonstrating that, upon giving effect to such Acquisition and the
incurrence of any Indebtedness related to such Acquisition, in each case, on a
Pro Forma Basis, (A) the Borrower shall be in compliance with the Consolidated
Fixed Charge Coverage Ratio set forth in Section 8.8(b), (B) the Consolidated
Total Leverage Ratio shall not exceed the ratio that is the greater of (x)
3.00:1.0 and (y) 0.50:1.0 less than the otherwise permitted maximum Consolidated
Total Leverage Ratio under Section 8.8(a) for the Fiscal Quarter most recently
ended and (C) no Default or Event of Default exists or would be caused by such
Acquisition or the incurrence of any related Indebtedness, (vi) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects (or, in all respects, if
already qualified by materiality) at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (vii) the
Total Consideration reasonably allocable to all Acquisitions of, or any other
Investments in respect of, all Excluded Foreign Subsidiaries shall not exceed
$5,000,000 in the aggregate during the term of this Agreement, (viii) the
Borrower shall have delivered to the Administrative Agent historical financial
information (including income statements, balance sheets and cash flows)
covering at least the three (3) most recently ended Fiscal Years ended at least
ninety (90) days prior to the proposed acquisition for which financial
statements have been prepared for such acquisition target, division or line of
business to be so acquired prior to the effective date of the acquisition or the
entire financial history for such acquisition target, division or line of
business to be so acquired, whichever period is shorter, (ix) the Borrower shall
have delivered such financial and other information (including, to the extent
Total Consideration for such Acquisition exceeds $5,000,000, if requested by the
Administrative Agent with respect to any acquisition target with EBITDA less
than $0, information describing steps Borrower intends to take (and a timeline
with respect thereto) in order for such entity to have Consolidated EBITDA
greater than $0), together with, to the extent Total Consideration for such
Acquisition exceeds $20,000,000, a quality of earnings report and other
third-party reports obtained by a Loan Party or its Affiliates in connection
with such Acquisition, in each case in form and results acceptable to
Administrative Agent, with respect to each Person or any division or line of
business, (x) to the extent such Acquisition is with respect to a non-Wholly
Owned Subsidiary (other than an Excluded Subsidiary), after giving effect to
such Acquisition the aggregate Consolidated EBITDA attributable to all
non-Wholly Owned Subsidiaries (other than those designated as Excluded
Subsidiaries) does not exceed 7.50% of Consolidated EBITDA for the last twelve
(12) months ending on the last day of the last month that is also the end of a
Fiscal Quarter for which financial statements of the type set forth in Section
7.1(a) or (b) have been delivered to the Administrative Agent, and (xi) the
Borrower shall have delivered to the Administrative Agent (A) as soon as
available, executed counterparts of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including
any related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith, and (B) to the extent required under the
related acquisition agreement, all consents and approvals from applicable
Governmental Authorities and Persons; provided, further, to the extent that
payment for such Acquisition is made solely from Net Cash Proceeds from the
issuance or sale of Qualified Capital Stock of AdaptHealth Corp., Borrower and
the Loan Parties shall only be required to be in compliance with clauses (iii),
(iv), (v), (vi) and (x) of this definition for such Acquisition to be deemed a
Permitted Acquisition.

 

34

 



 

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan of Reorganization” means as defined in Section 11.5(f).

 

“Platform” means as defined in Section 11.1(d).

 

“Pledge and Security Agreement” means the pledge and security agreement dated as
of the Closing Date given by the Loan Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations, and any other pledge
agreements or security agreements that may be given by any Person pursuant to
the terms hereof, in each case as the same may be amended and modified from time
to time.

 

“Personal Information” means (a) all information that could reveal the identity
of any natural Person and (b) all other information regarding natural Persons,
the collection, use, or disclosure of which is subject to applicable Privacy
Laws, including without limitation information regarding patient care or payment
for patient care.

 

35

 



 

“Preferred Note” means collectively, (a) the Promissory Notes, dated as of
November 8, 2019 and (b) the Amended and Restated Promissory Notes dated as of
March 20, 2019, issued by AdaptHealth Holdings in favor of affiliates of
BlueMountain Capital Management, LLC, which amended and restated the Promissory
Notes, dated as of March 20, 2019, issued by AdaptHealth Holdings in favor of
affiliates of BlueMountain Capital Management, LLC.

 

“Preferred Note Cash Interest Payments” means payments of interest pursuant to
Section 2(b)(i) of the Preferred Note.

 

“Preferred Note PIK Interest Payments” means payments of interest pursuant to
Section 2(b)(ii) of the Preferred Note that Holdings has elected to pay in cash
rather than pay in kind and increase the principal amount of the Preferred Note;
provided, to the extent that any interest is elected by Holdings to be paid in
kind pursuant to Section 2(b)(ii) of the Preferred Note, such shall be principal
under the Preferred Note and any payment thereof shall not constitute a
Preferred Note PIK Interest Payment.

 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

“Principal Office” means, for the Administrative Agent, the Swing Line Lender
and the Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as it may from time to time designate in
writing to the Borrower and each Lender.

 

“Privacy Laws” shall mean all Laws applicable to the privacy or security of
individually identifiable information of any patient or individual, including
without limitation HIPAA.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 (including for purposes of determining the Applicable
Margin), that any Disposition, Involuntary Disposition, Acquisition, increase in
the Aggregate Revolving Commitments or establishment of an additional Term Loan
pursuant to Section 2.1(d)(iii) or Restricted Payment shall be deemed to have
occurred as of the first day of the most recent four (4) Fiscal Quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.1(a) or (b). In connection
with the foregoing, (a)(i) with respect to any Disposition or Involuntary
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) with respect to any Acquisition, income statement items attributable to
the Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information satisfactory to the Administrative Agent and (b) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as of the relevant date of determination.

 

36

 



 

“Proceedings” means any actual or threatened civil, equitable or criminal
proceeding litigation, action, suit, claim, investigation (governmental or
judicial or otherwise), dispute indictment or prosecution, pleading, demand or
the imposition of any fine or penalty or similar matter.

 

“Products” means any devices or products manufactured, sold, leased, rented,
developed, tested or marketed by any Loan Party or any of its Subsidiaries.

 

“Properly Contested” means, with respect to any obligation of a Loan Party, (a)
the obligation is subject to a bona fide dispute regarding amount or the Loan
Party’s liability to pay; (b) the obligation is being contested in good faith by
appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to result in a Material Adverse
Effect, nor result in forfeiture or sale of any assets of such Loan Party
pending resolution of such contest proceedings and the payment of any
liabilities resulting therefrom; (e) no Lien (other than a Permitted Lien) is
imposed on assets of such Loan Party; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” means as defined in Section 11.23(b).

 

“QFC Credit Support” means as defined in Section 11.23.

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Loan Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Swap Provider” means (a) any of Regions Bank and its Affiliates, and
(b) any Person that (i) at the time it enters into a Swap Agreement with any
Loan Party or any Subsidiary of a Loan Party, is a Lender or an Affiliate of a
Lender, or (ii) in the case of a Swap Agreement with any Loan Party or any
Subsidiary of a Loan Party in effect on or prior to the Closing Date, is, as of
the Closing Date or within thirty (30) days thereafter, a Lender or an Affiliate
of a Lender, and, in each such case, shall have provided a Secured Party
Designation Notice to the Administrative Agent. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent.

 

“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in each such case under this clause (b), shall
have provided a Secured Party Designation Notice to the Administrative Agent.
For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent.

 

37

 



 

“Real Property” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any of its Subsidiaries in
any real property.

 

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Refinancing Facility” means as defined in Section 2.18.

 

“Refinancing Revolving Facility” means as defined in Section 2.18.

 

“Refinancing Revolving Loans” means as defined in Section 2.18.

 

“Refinancing Term Facility” means as defined in Section 2.18.

 

“Refinancing Term Loans” means as defined in Section 2.18.

 

“Refunded Swing Line Loans” means as defined in Section 2.2(b)(iii).

 

“Register” means as defined in Section 11.5(c).

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

 

“Removal Effective Date” means as defined in Section 10.6(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the Total Credit Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

38

 



 

“Required Permit” means a Permit (a) required under Applicable Law applicable to
the business of any Loan Party or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, leasing, labeling, furnishing, distribution or
delivery of goods or services under Applicable law applicable to the business of
any Loan Party or any of its Subsidiaries or any Device Application (including
without limitation, at any point in time, all licenses, approvals and permits
issued by the FDA or any other applicable Governmental Authority necessary for
the testing, manufacture, marketing or sale of any Product by any Loan Party or
any of its Subsidiaries as such activities are being conducted by such Person
with respect to such Product at such time), and (b) issued by any Person from
which any Loan Party or any of its Subsidiaries has received an accreditation.
This shall include all state government registrations and certifications
applicable to the operation of the business of any Loan Party or any of its
Subsidiaries which are necessary for the manufacture or repair of respiratory
therapy healthcare products and related Products.

 

“Resignation Effective Date” means as defined in Section 10.6(a).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.

 

“Revolving Availability” means, at any time beginning on the first (1st)
Business Day following the Closing Date and ending five (5) Business Days prior
to the Revolving Commitment Termination Date, an amount equal to (a) the
Aggregate Revolving Commitments less (b) the aggregate Revolving Credit Exposure
at such time; provided that Revolving Availability shall equal zero Dollars ($0)
while any Default or Event of Default exists and remains outstanding.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement or
other agreement pursuant to which it becomes a party hereto, subject to any
increase, adjustment or reduction pursuant to the terms and conditions hereof.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swing Line
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) July
29, 2025; (b) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

 

39

 



 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swing Line Loans at
such time.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swing Line Loans.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., together with its successors.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Loan Party) whereby the Borrower or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“Sanctioned Entity” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, (c) an
organization directly or indirectly owned or controlled by a country, territory
or its government or (d) a Person resident in or determined to be resident in a
country, in each case, that is subject to Sanctions.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Entity or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Provider or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

 

“Secured Swap Agreement” means any Swap Agreement between any Loan Party or any
Subsidiary of a Loan Party, on the one hand, and a Qualifying Swap Provider, on
the other hand. For the avoidance of doubt, a holder of Obligations in respect
of a Secured Swap Agreement shall be subject to the provisions of Sections 9.3
and 10.10.

 

40

 



 

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap
Provider in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or any Subsidiary of a Loan Party, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Sections 9.3 and 10.10.

 

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder, as amended.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate or any other
Person.

 

“Senior Unsecured Indebtedness” has the meaning specified in Section 8.1(o).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” or “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the assets of such Person exceed its
liabilities, including contingent liabilities, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liabilities of such Person or its debts as they
become absolute and matured, (c) the remaining capital of such Person is not
unreasonably small to conduct its business, and (d) such Person will not have
incurred debts and does not have the present intent to incur debts, beyond its
ability to pay such debts as they mature. In computing the amount of contingent
liabilities of any Person on any date, such liabilities shall be computed at the
amount that, in the judgment of the Administrative Agent, in light of all facts
and circumstances existing at such time, represents the amount of such
liabilities that reasonably can be expected to become actual or matured
liabilities.

 

41

 



 

 

“Specified Event of Default” means any Event of Default pursuant to Section
9.1(a), Section 9.1(f) or Section 9.1(g).

 

“Specified Laws” means all Applicable Law relating to the operation of private
label and other medical device product distributions, and the possession,
control, warehousing, marketing, sale, lease, rental, and distribution of
medical devices, including without limitation, the FDCA, Current Good
Manufacturing Practices (CGMP) requirements of the Quality System regulation for
medical devices, as specified in Title 21, Code of Federal Regulations, Part 820
(21 C.F.R. 820), the Occupational Health and Safety Act (29 U.S.C. § 651 et
seq.), any laws pertaining to the storage and disposal of biomedical and other
hazardous waste, and any implementing regulations to any of the foregoing or
other applicable state or federal laws. This shall include all guidelines and
standards established by state government agencies for the manufacture or repair
of respiratory therapy healthcare products and related Products.

 

“Specified Loan Party” means, any Loan Party that is, at the time on which the
Guaranty (or grant of security interest, as applicable) becomes effective with
respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

 

“Subordination Agreement(s)” means (a) an agreement (in form and substance
satisfactory to the Administrative Agent) among any Loan Party, a subordinating
creditor of such Loan Party and the Administrative Agent and the Collateral
Agent, on behalf of the holders of the Obligations, pursuant to which, among
other things, (i) Indebtedness is subordinated to the prior payment and
satisfaction of the Obligations and (ii) the subordinating creditor agrees not
to require, accept or maintain any Lien(s) on any assets of the Loan Parties and
their Subsidiaries, except as the Collateral Agent may expressly permit
hereunder, and (b) any note, indenture, note purchase agreement or similar
instrument or agreement, pursuant to which the indebtedness evidenced thereby or
issued thereunder is subordinated to the Obligations by the express terms of
such note, indenture, note purchase agreement or similar instrument or
agreement, in each case in form and substance satisfactory to the Administrative
Agent and the Collateral Agent.

 

“Subpoena” has the meaning specified in Section 7.3(k).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the Voting Stock is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of
Intermediate Holdings.

 

“Supported QFC” means as defined in Section 11.23.

 



42

 

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Lender” means Regions Bank in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.2.

 

“Swing Line Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans.

 

“Swing Line Sublimit” means, at any time of determination, the lesser of (a)
FIFTEEN MILLION DOLLARS ($15,000,000) and (b) the aggregate unused amount of
Revolving Commitments then in effect.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Systems” means any device or combination thereof which contains data and
Personal Information, including without limitation, any physical and electronic
data information storage servers and systems and in particular those that use,
access, store or disclose Personal Information.

 



43

 

 

“Tax Distributions” means, for any taxable year for which Holdings is treated
under the Internal Revenue Code as a partnership for income tax purposes or
otherwise similarly disregarded under the Internal Revenue Code for income tax
purposes, dividends and/or distributions paid by Holdings to its owners in an
amount not to exceed the product of (i) taxable income related to such owners’
ownership interest in Holdings multiplied by (ii) the sum of the highest
marginal individual federal and state income tax rates in any state in which any
owner resides which were applicable in such taxable year.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the Term Loan A and any additional term loan established under
Section 2.1(d)(iii).

 

“Term Loan A” means as defined in Section 2.1(b).

 

“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder. The Term Loan A Commitment of
each Lender as of the Closing Date is set forth on Appendix A. The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Closing Date is TWO HUNDRED AND FIFTY MILLION DOLLARS
($250,000,000).

 

“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.

 

“Term Loan A Maturity Date” means July 29, 2025.

 

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

 

“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional Term
Loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Third Party Payor” means a Government Reimbursement Program including Medicare,
Medicaid, TRICARE, and other state or federal health care program, Blue Cross
and/or Blue Shield, private insurers, managed care plans and any other person or
entity which presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs
sponsored by a Third Party Payor, in which a Loan Party participates.

 



44

 

 

“Total Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Indebtedness assumed by the
buyer and the amount of Indebtedness evidenced by notes issued by the buyer to
the seller, the maximum amount payable in connection with any deferred purchase
price obligation (including any Earn-Out Obligation) and the value of any
Capital Stock of any Loan Party issued to the seller in connection with such
Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all Letter of Credit Obligations.

 

“Trade Date” means as defined in Section 11.5(f).

 

“Transactions” means (a) the acquisition of Solara Holdings LLC, a Delaware
limited liability company and the transactions related thereto, (b) the
acquisition of ActivStyle, Inc., a Minnesota corporation and the transactions
related thereto, (c) the purchase by Deerfield Partners, LLC on July 1, 2020 of
35,000 shares of Series B-2 Preferred Stock of AdaptHealth Corp., (d) the
purchase by OEP AHCO Investment Holdings, LLC on July 1, 2020 of 10,930,471
shares of Class A Common Stock and 39,706 shares of Series A Preferred Stock of
AdaptHealth Corp., (e) the public offering on July 6, 2020, of 9.2 million
shares of the Class A Common Stock of AdaptHealth Corp. and (f) the execution of
this Agreement and the other Loan Documents and the initial funding of the Term
Loan A on the Closing Date.

 

“Transport and Disposal Agreement” means an agreement for the transport and
disposal of hazardous wastes in accordance with all Applicable Law, as the same
may be amended, supplemented, restated, modified or replaced from time to time.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



45

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a) (16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Internal
Revenue Code for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” means as defined in Section 11.23.

 

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

 

“Voluntary Termination” means as defined in the definition of “Material Adverse
Effect”.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date of determination, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment by (b) the then outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Capital Stock is at the time owned by a Loan Party directly or indirectly
through other Persons one hundred percent (100%) of whose Capital Stock is at
the time owned, directly or indirectly, by such a Loan Party.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



46

 

 

Section 1.2             Accounting Terms.

 

(a)            Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by the Borrower to the Lenders pursuant to clauses (a), (b) and (c) of
Section 7.1 and Section 7.2(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation. If at any time any change in GAAP or in
the consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Loan Document, and either the Borrower
or the Required Lenders shall object in writing to determining compliance based
on such change, then the Lenders and Borrower shall negotiate in good faith to
amend such financial covenant, requirement or applicable defined terms to
preserve the original intent thereof in light of such change to GAAP; provided
that, until so amended such computations shall continue to be made on a basis
consistent with the most recent financial statements delivered pursuant to
clauses (a), (b), and (c) of Section 7.1 and Section 7.2(b) as to which no such
objection has been made.

 

(b)            Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8, including
for purposes of determining the Applicable Margin, shall be made on a Pro Forma
Basis.

 

(c)            Notwithstanding the above, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

Section 1.3             Rules of Interpretation.

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision hereof or thereof, (iv) all references in a Loan Document
to Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any references
to any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 



47

 

 

(b)            The terms lease and license shall include sub-lease and
sub-license.

 

(c)            All terms not specifically defined herein or by GAAP, which terms
are defined in the UCC, shall have the meanings assigned to them in the UCC of
the relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

 

(d)           Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”.

 

(e)            To the extent that any of the representations and warranties
contained in Section 6 under this Agreement or in any of the other Loan
Documents is qualified by “Material Adverse Effect”, the qualifier “in all
material respects” contained in Section 5.2(c) and the qualifier “in any
material respect” contained in Section 9.1(d) shall not apply.

 

(f)            Whenever the phrase “to the knowledge of” or words of similar
import relating to the knowledge of a Person are used herein or in any other
Loan Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

 

(g)            This Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Loan Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

 

(h)            Unless otherwise indicated, all references to a specific time
shall be construed to Eastern Standard Time or Eastern Daylight Savings Time, as
the case may be. Unless otherwise expressly provided herein, all references to
dollar amounts and “$” shall mean Dollars.

 

(i)             Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time (after giving effect to any permanent reduction in
the stated amount of such Letter of Credit pursuant to the terms of such Letter
of Credit); provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(j)            Any reference herein or in any other Loan Document to a merger,
transfer, consolidation, amalgamation, assignment, sale or disposition, or
similar term, shall be deemed to apply to a division of or by a limited
liability company or limited partnership, or an allocation of assets to a series
of a limited liability company or limited partnership (or the unwinding of such
a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or disposition, or similar term, as applicable,
to, of or with a separate Person. Any division of a limited liability company or
limited partnership shall constitute a separate Person hereunder and under each
other Loan Document (and each division of any limited liability company or
limited partnership that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

 



48

 

 

Section 1.4            Limited Condition Acquisitions. Notwithstanding anything
to the contrary herein, to the extent that the terms of this Agreement require
(a) compliance with any basket, financial ratio or test (including any
Consolidated Total Leverage Ratio test), (b) the absence of a Default or an
Event of Default, or (c) a determination as to whether the representations and
warranties contained in this Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, in all
respects, if already qualified by materiality), in each case, in connection with
the consummation of a Limited Condition Acquisition, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower, (A) on the date of the execution of the definitive agreement with
respect to such Limited Condition Acquisition (such date, the “LCA Test Date”),
or (B) on the date on which such Limited Condition Acquisition is consummated,
in either case, after giving effect to the relevant Limited Condition
Acquisition and any related incurrence of Indebtedness (other than Revolving
Loans), on a Pro Forma Basis; provided that, notwithstanding the foregoing, in
connection with any Limited Condition Acquisition: (1) (A) the condition set
forth in clause (vi)(C) of the proviso to the definition of “Permitted
Acquisition” shall be satisfied if (x) no Event of Default shall have occurred
and be continuing as of the applicable LCA Test Date, and (y) no Specified Event
of Default shall have occurred and be continuing at the time of consummation of
such Limited Condition Acquisition, and (B) the condition set forth in clause
(vi) of the proviso to the definition of “Permitted Acquisition” shall be
required to be satisfied at the time of closing of the Limited Condition
Acquisition but the representations and warranties which must be accurate at the
time of closing of the Limited Condition Acquisition may be limited to customary
“specified representations”; (2) if the proceeds of an additional Term Loan
established under Section 2.1(d)(iii) are being used to finance such Limited
Condition Acquisition, then (x) the conditions set forth in clause (F)(1) of the
proviso to Section 2.1(d)(iii) shall be required to be satisfied at the time of
closing of the Limited Condition Acquisition and funding of such additional Term
Loan but, if the lenders providing such additional Term Loan so agree, the
representations and warranties which must be accurate at the time of closing of
the Limited Condition Acquisition and funding of such additional Term Loan may
be limited to customary “specified representations” and such other
representations and warranties as may be required by the lenders providing such
additional Term Loan, and (y) the conditions set forth in clause (F)(2) of the
proviso to Section 2.1(d)(iii) shall, if and to the extent the lenders providing
such additional Term Loan so agree, be satisfied if (I) no Default or Event of
Default shall have occurred and be continuing as of the applicable LCA Test
Date, and (II) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such additional Term Loan in connection
with the consummation of such Limited Condition Acquisition; (3) if the proceeds
of any Incremental Equivalent Debt are being used to finance such Limited
Condition Acquisition, then (x) the conditions set forth in clause (i) of the
proviso to the definition of “Incremental Equivalent Debt” shall be required to
be satisfied at the time of closing of the Limited Condition Acquisition and
funding of such Incremental Equivalent Debt but, if the lenders providing such
Incremental Equivalent Debt so agree, the representations and warranties which
must be accurate at the time of closing of the Limited Condition Acquisition and
funding of such Incremental Equivalent Debt may be limited to customary
“specified representations” and such other representations and warranties as may
be required by the lenders providing such Incremental Equivalent Debt, and (y)
the conditions set forth in clause (b) of the proviso to the definition of
“Incremental Equivalent Debt” shall, if and to the extent the lenders providing
such Incremental Equivalent Debt so agree, be satisfied if (I) no Default or
Event of Default shall have occurred and be continuing as of the applicable LCA
Test Date, and (II) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such Incremental Equivalent Debt in
connection with the consummation of such Limited Condition Acquisition; and (4)
such Limited Condition Acquisition and the related Indebtedness to be incurred
in connection therewith and the use of proceeds thereof shall be deemed incurred
and/or applied at the LCA Test Date (until such time as the Indebtedness is
actually incurred or the applicable definitive agreement is terminated without
actually consummating the applicable Limited Condition Acquisition) and
outstanding thereafter for purposes of determining compliance (other than in
connection with the making of any Restricted Payment) with any financial ratio
or test on a Pro Forma Basis (including any Consolidated Total Leverage Ratio
test, or any calculation of the financial covenants set forth in Section 8.8)
(it being understood and agreed that for purposes of determining compliance with
any financial ratio or test on a Pro Forma Basis in connection with the making
of any Restricted Payment, the Borrower shall demonstrate compliance with the
applicable test both after giving effect to the applicable Limited Condition
Acquisition and assuming that such acquisition had not occurred). For the
avoidance of doubt, if any of such ratios or amounts for which compliance was
determined or tested as of the LCA Test Date are thereafter exceeded or
otherwise failed to have been complied with as a result of fluctuations in such
ratio or amount (including due to fluctuations in Consolidated EBITDA), at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios or amounts will not be deemed to have been exceeded or failed to be
complied with as a result of such fluctuations solely for purposes of
determining whether the relevant Limited Condition Acquisition is permitted to
be consummated or taken. Except as set forth in clauses (2) and (3) in the
proviso to the first sentence in this Section 1.4 in connection with the use of
the proceeds of an additional Term Loan or Incremental Equivalent Debt to
finance a Limited Condition Acquisition (and, in the case of such clauses (2)
and (3), only if and to the extent the lenders providing such additional Term
Loan or such Incremental Equivalent Debt, as applicable, so agree as provided in
such clause (2) or clause (3), as applicable), it is understood and agreed that
this Section 1.4 shall not limit the conditions set forth in Section 5.2 with
respect to any proposed Credit Extension, in connection with a Limited Condition
Acquisition or otherwise.

 



49

 

 

                                            Section 2.               LOANS AND
LETTERS OF CREDIT

 

Section 2.1            Revolving Loans and Term Loan A.

 

(a)           Revolving Loans. During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving loans (each such loan, a “Revolving Loan”) to the Borrower in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed without premium or penalty (subject
to Section 3.1(c)) during the Revolving Commitment Period. The Revolving Loans
may consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination
thereof, as the Borrower may request. Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

(b)           Term Loan A. Subject to the terms and conditions set forth herein,
the Lenders will make advances of their respective Term Loan A Commitment
Percentages of a term loan (the “Term Loan A”) in an amount not to exceed the
Term Loan A Commitment, which Term Loan A will be disbursed to the Borrower in
Dollars in a single advance on the Closing Date. The Term Loan A may consist of
Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid on the Term Loan A may not be reborrowed.

 



50

 

 

(c)           Mechanics for Revolving Loans and Term Loans.

 

(i)             All Term Loans and, except pursuant to Section 2.2(b)(iii), all
Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

 

(ii)            Whenever the Borrower desires that the Lenders make a Term Loan
or a Revolving Loan, the Borrower shall deliver to the Administrative Agent a
fully executed Funding Notice no later than (x) 1:00 p.m. at least three (3)
Business Days in advance of the proposed Credit Date in the case of an Adjusted
LIBOR Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of
the proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except
as otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

 

(iii)           Notice of receipt of each Funding Notice in respect of each
Revolving Loan or Term Loan, together with the amount of each Lender’s Revolving
Commitment Percentage or Term Loan Commitment Percentage thereof, respectively,
if any, together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

 

(iv)           Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan or its Term Loan Commitment Percentage of the requested
Term Loan available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

 

(d)           Increase in Revolving Commitments and Establishment of Additional
Term Loans. The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Revolving Commitments (but not the Letter of Credit Sublimit or the Swing Line
Sublimit) and/or establish one or more additional Term Loans subject to the
following:

 

(i)             After giving effect to such additional Term Loans (and after
giving effect to any Permitted Acquisition consummated simultaneously therewith)
and/or increases in the Revolving Commitments (assuming such increase in the
Revolving Commitments is fully-drawn), in each case, on a Pro Forma Basis, the
Consolidated Total Leverage Ratio shall not exceed 3.00:1.0;

 



51

 

 

(ii)           The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent increase the
Aggregate Revolving Commitments (but not the Letter of Credit Sublimit or the
Swing Line Sublimit) with additional Revolving Commitments from any existing
Lender with a Revolving Commitment or new Revolving Commitments from any other
Person selected by the Borrower and reasonably acceptable to the Administrative
Agent, the Issuing Bank and the Swing Line Lender; provided that:

 

(A)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof;

 

(B)            no Default or Event of Default shall exist before and immediately
after giving effect to such increase;

 

(C)           the Borrower shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of any such increase in the Revolving
Commitments (assuming such increase in the Revolving Commitments is
fully-drawn), with the financial covenants set forth in clauses (a) and (b) of
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to clauses (a) or (b) of Section 7.1;

 

(D)           no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

(E)           (1) any new Lender providing a Revolving Commitment in connection
with any increase in Aggregate Revolving Commitments shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (2) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement reasonably satisfactory to
the Administrative Agent;

 

(F)           any such increase in the Revolving Commitments shall be subject to
receipt by the Administrative Agent of customary legal opinions and a
certificate of the Borrower dated as of the date of such increase signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Loan Documents are true and correct in all material respects (or, in all
respects, if already qualified by materiality). on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in all respects, if already qualified by
materiality) as of such earlier date, and (2) no Default or Event of Default
exists; and

 

(G)           any such increase in the Revolving Commitments shall have terms
identical to those for Revolving Loans under this Agreement, except for fees
payable to the Lenders providing commitments for such increase in the Revolving
Commitments.

 



52

 

 

The Borrower shall be permitted to draw on the commitments of the Lenders
providing for such increase in the Revolving Commitments on a nonratable basis
in order to prepay any Revolving Loans owing under this Agreement on the date of
any such increase in the Revolving Commitments to the extent necessary to keep
the outstanding Revolving Loans ratable with any revised Revolving Commitments
arising from any nonratable increase in the Revolving Commitments under this
Section.

 

(iii)          The Borrower may, at any time and from time to time, upon prior
written notice to the Administrative Agent, request the establishment of one or
more additional Term Loans from existing Lenders or other Persons selected by
the Borrower (other than the Borrower or any Affiliate or Subsidiary of the
Borrower) and reasonably acceptable to the Administrative Agent; provided, that:

 

(A)          any such increase shall be in a minimum aggregate principal amount
of $10,000,000 and integral multiples of $5,000,000 in excess thereof;

 

(B)           no Default or Event of Default shall exist before and immediately
after giving effect to such additional Term Loan;

 

(C)           the Borrower shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of any additional Term Loan (and after giving
effect on a Pro Forma Basis to any Permitted Acquisition consummated
simultaneously therewith), with the financial covenants set forth in clauses (a)
and (b) of Section 8.8, recomputed as of the last day of the most recently ended
Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to clauses (a) or (b) of Section 7.1;

 

(D)           no existing Lender shall be under any obligation to provide a
portion of any additional Term Loan and any such decision whether to provide a
portion of any additional Term Loan shall be in such Lender’s sole and absolute
discretion;

 

(E)           (1) any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to provide a Term Loan Commitment with respect to such
additional Term Loan shall have executed a commitment or joinder agreement
reasonably satisfactory to the Administrative Agent;

 

(F)           the establishment of any additional Term Loan shall be subject to
receipt by the Administrative Agent of customary legal opinions and a
certificate of the Borrower dated as of the date of the establishment of such
additional Term Loan signed by an Authorized Officer of the Borrower (x)
certifying and attaching the resolutions adopted by the Borrower and each
Guarantor approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in Section 6 and the other Loan Documents are true and
correct in all material respects (or, in all respects, if already qualified by
materiality) on and as of the date of such increase, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, in all
respects, if already qualified by materiality) as of such earlier date, and (2)
no Default or Event of Default exists.

 



53

 

 

(G)            the Applicable Margin of any additional Term Loan shall be as set
forth in the commitment or joinder agreement executed by the Borrower in
connection therewith; provided that the all-in yield (including interest rate
margins, any interest rate floors, original issue discount and upfront fees
(based on the lesser of a four-year average life to maturity or the remaining
life to maturity), but excluding arrangement, structuring and underwriting fees
paid or payable to the arranger providing such additional Term Loan) applicable
to such additional Term Loan shall not be more than 0.50% higher than the
corresponding all-in yield (determined on the same basis) applicable to the Term
Loan A or any other then existing Term Loan (it being understood that interest
on the Term Loan A and any other then existing Term Loan may be increased to the
extent necessary to satisfy this requirement);

 

(H)           the maturity date for any additional Term Loan shall be as set
forth in the commitment or joinder agreement executed by the Borrower in
connection therewith; provided that such date shall be no earlier than the Term
Loan A Maturity Date or the maturity date of any other then existing Term Loan;
and

 

(I)            the scheduled principal amortization payments under any
additional Term Loan shall be as set forth in the commitment or joinder
agreement executed by the Borrower in connection therewith; provided that the
Weighted Average Life to Maturity of any such additional Term Loan shall not be
less than the Weighted Average Life to Maturity of the Term Loan A and any other
then existing Term Loan.

 

Section 2.2             Swing Line Loans.

 

(a)           Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, the Swing Line Lender may,
in its sole discretion, make Swing Line Loans to the Borrower in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided, that after
giving effect to the making of any Swing Line Loan, in no event shall (i) the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments and (ii)
the Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.2 may be repaid and
reborrowed during the Revolving Commitment Period. The Swing Line Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans and the Revolving Commitments shall be paid in full no
later than such date.

 

(b)           Borrowing Mechanics for Swing Line Loans.

 

(i)            Subject to clause (vi) below, whenever the Borrower desires that
the Swing Line Lender make a Swing Line Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

 



54

 

 

(ii)           The Swing Line Lender shall make the amount of its Swing Line
Loan available to the Administrative Agent not later than 3:00 p.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Swing Line Loans received by
the Administrative Agent from the Swing Line Lender to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office, or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

 

(iii)           With respect to any Swing Line Loans which have not been
voluntarily prepaid by the Borrower pursuant to Section 2.11, the Swing Line
Lender may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m. on
the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by the Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which the Swing Line Lender requests Lenders to prepay. Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than the Swing Line Lender shall be
immediately delivered by the Administrative Agent to the Swing Line Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made, the
Swing Line Lender’s Revolving Commitment Percentage of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swing Line Lender to the Borrower, and such portion of the Swing Line Loans
deemed to be so paid shall no longer be outstanding as Swing Line Loans and
shall no longer be due under the Note of the Swing Line Lender but shall instead
constitute part of the Swing Line Lender’s outstanding Revolving Loans to the
Borrower and shall be due under the Note issued by the Borrower to the Swing
Line Lender. The Borrower hereby authorizes the Administrative Agent and the
Swing Line Lender to charge the Borrower’s accounts with the Administrative
Agent and the Swing Line Lender (up to the amount available in each such
account) in order to immediately pay the Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by the Lenders, including the Revolving Loans deemed to be made by the
Swing Line Lender, are insufficient to repay in full the Refunded Swing Line
Loans. If any portion of any such amount paid (or deemed to be paid) to the
Swing Line Lender should be recovered by or on behalf of the Borrower from the
Swing Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.14.

 

(iv)           If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Revolving Commitment Percentage of the
applicable unpaid amount together with accrued interest thereon; provided that
any such participation purchased by a Lender shall be limited to an amount that
would not cause the Revolving Credit Exposure of such Lender (after giving
effect to such participation) to exceed such Lender’s Revolving Commitment. On
the Business Day that notice is provided by the Swing Line Lender (or by the
11:00 a.m. on the following Business Day if such notice is provided after 2:00
p.m.), each Lender holding a Revolving Commitment shall deliver to the Swing
Line Lender an amount equal to its respective participation in the applicable
unpaid amount in same day funds at the Principal Office of the Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of the
Swing Line Lender in form and substance reasonably satisfactory to the Swing
Line Lender. In the event any Lender holding a Revolving Commitment fails to
make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 



55

 

 

(v)           Notwithstanding anything contained herein to the contrary, (1)
each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to clause (iii) above and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided that such obligations of each Lender are subject
to the condition that the Swing Line Lender had not received prior notice from
the Borrower or the Required Lenders that any of the conditions under
Section 5.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans were not satisfied at the time such Refunded Swing Line
Loans or other unpaid Swing Line Loans were made; and (2) the Swing Line Lender
shall not be obligated to make any Swing Line Loans (A) if it has elected not to
do so after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 5.2 to the making of such Swing Line Loan have been satisfied or waived
by the Required Lenders or (C) at a time when a Defaulting Lender exists, unless
the Swing Line Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Line Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swing Line Loans in a manner reasonably satisfactory to the Swing
Line Lender and the Administrative Agent.

 



56

 

 

Section 2.3             Issuances of Letters of Credit and Purchase of
Participations Therein.

 

(a)            Letters of Credit. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Issuing Bank agrees to issue
standby Letters of Credit for the account of the Borrower or any of its
Subsidiaries in the aggregate amount up to but not exceeding the Letter of
Credit Sublimit; provided (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to the applicable Issuing Bank;
(iii) after giving effect to such issuance, in no event shall (x) the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment and (z) the Outstanding Amount of Letter of Credit Obligations exceed
the Letter of Credit Sublimit; and (iv) in no event shall any Letter of Credit
have an expiration date later than the earlier of (1) seven (7) days prior to
the Revolving Commitment Termination Date, and (2) the date which is one (1)
year from the date of issuance of such Letter of Credit. Subject to the
foregoing (other than clause (iv)) the Issuing Bank may agree that a Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one (1) year each, unless the Issuing Bank elects not to extend for any
such additional period; provided no Issuing Bank shall extend any such Letter of
Credit if it has received written notice that an Event of Default has occurred
and is continuing at the time the Issuing Bank must elect to allow such
extension; provided, further, in the event that any Lender is at such time a
Defaulting Lender, unless the applicable Issuing Bank has entered into
arrangements satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate the Issuing Bank’s Fronting
Exposure with respect to such Lender (after giving effect to Section 2.16(a)(iv)
and any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
Outstanding Amount of the Letter of Credit Obligations in a manner reasonably
satisfactory to Agents, the Issuing Bank shall not be obligated to issue or
extend any Letter of Credit hereunder. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(b)           Notice of Issuance. Whenever the Borrower desires the issuance of
a Letter of Credit, the Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 1:00 p.m. at least three (3) Business Days or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 5.2, the Issuing Bank shall issue
the requested Letter of Credit only in accordance the Issuing Bank’s standard
operating procedures (including, without limitation, the delivery by the
Borrower of such executed documents and information pertaining to such requested
Letter of Credit, including any Issuer Documents, as the applicable Issuing Bank
or the Administrative Agent may require). Upon the issuance of any Letter of
Credit or amendment or modification to a Letter of Credit, the applicable
Issuing Bank shall promptly notify the Administrative Agent and each Lender of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.3(e).

 



57

 

 

(c)            Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank shall
be responsible only to examine the documents delivered under such Letter of
Credit with reasonable care so as to ascertain whether they appear on their face
to be in accordance with the terms and conditions of such Letter of Credit. As
between the Borrower and the Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by the Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, the Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith in the absence of gross negligence, shall not
give rise to any liability on the part of the Issuing Bank to any Loan Party.
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising out of the gross negligence or willful misconduct of
the Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order.

 

(d)            Reimbursement by the Borrower of Amounts Drawn or Paid Under
Letters of Credit. In the event the Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Borrower and
the Administrative Agent, and the Borrower shall reimburse the Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the applicable Issuing Bank prior to
11:00 a.m. on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Funding Notice to the Administrative Agent requesting the Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, and (ii) subject
to satisfaction or waiver of the conditions specified in Section 5.2, the
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such honored drawing, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the applicable Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by the applicable Issuing
Bank on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an amount
in same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.3(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).

 



58

 

 

(e)            Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder; provided that any such participation purchased by a
Lender shall be limited to an amount that would not cause the Revolving Credit
Exposure of such Lender (after giving effect to such participation) to exceed
such Lender’s Revolving Commitment. In the event that the Borrower shall fail
for any reason to reimburse the Issuing Bank as provided in Section 2.3(d), the
applicable Issuing Bank shall promptly notify each Lender of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Revolving Commitment Percentage. Each Lender
shall make available to the applicable Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of the
Issuing Bank specified in such notice, not later than 12:00 p.m. on the first
Business Day (under the laws of the jurisdiction in which such office of the
Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the applicable Issuing Bank on
such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from the Issuing Bank any amounts made available by such
Lender to the Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of the Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event the
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by the Issuing Bank
under a Letter of Credit, the Issuing Bank shall distribute to each Lender which
has paid all amounts payable by it under this Section 2.3(e) with respect to
such honored drawing such Lender’s Revolving Commitment Percentage of all
payments subsequently received by the Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f)            Obligations Absolute. The obligation of the Borrower to reimburse
the applicable Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Revolving Loans made by the Lenders pursuant to
Section 2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Loan Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Issuing
Bank under the circumstances in question, as determined by a court of competent
jurisdiction in a final, non-appealable order.

 



59

 

 

(g)            Indemnification. Without duplication of any obligation of the
Loan Parties under Section 11.2, in addition to amounts payable as provided
herein, each of the Loan Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless the Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable out-of-pocket fees, expenses and disbursements of
counsel) which the Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by the Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of the Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of
a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act other than as a result of the gross
negligence or willful misconduct of the Issuing Bank, as determined by a court
of competent jurisdiction in a final, non-appealable order.

 

(h)            Applicability of ISP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

(i)             Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of the
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(j)             Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

Section 2.4              Pro Rata Shares; Availability of Funds.

 

(a)            Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment or any Term Loan Commitment,
or the portion of the aggregate outstanding principal amount of the Revolving
Loans or the Term Loans, of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

 



60

 

 

(b)           Availability of Funds.

 

(i)             Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
promptly on demand such corresponding amount in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)            Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or each applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or each applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent promptly
on demand the amount so distributed to such Lender or the Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 



61

 

 

 

 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

Section 2.5               Evidence of Debt; Register; Lenders’ Books and
Records; Notes.

 

(a)              Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower and each other Loan Party to such Lender, including the amounts of the
Loans made by it and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Borrower, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

 

(b)             Notes. The Borrower shall execute and deliver to each (i) Lender
on the Closing Date, (ii) Person who is a permitted assignee of such Lender
pursuant to Section 11.5 and (iii) Person who becomes a Lender in accordance
with Section 2.1(d), in each case, to the extent requested by such Person, a
Note to evidence such Person’s portion of the Loans.

 

Section 2.6               Scheduled Principal Payments.

 

(a)              Revolving Loans. The principal amount of Revolving Loans is due
and payable in full on the Revolving Commitment Termination Date.

 

(b)              Swing Line Loans. The principal amount of the Swing Line Loans
is due and payable in full on the earlier to occur of (i) the date of demand by
the Swing Line Lender and (ii) the Revolving Commitment Termination Date.

 

(c)              Term Loan A. The principal amount of the Term Loan A shall be
repaid in installments on the date and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:

 



Payment Dates  Principal Amortization Payment September 30, 2020  $1,562,500
December 31, 2020  $1,562,500 March 31, 2021  $1,562,500 June 30, 2021 
$1,562,500 September 30, 2021  $1,562,500 December 31, 2021  $1,562,500 March
31, 2022  $1,562,500 June 30, 2022  $1,562,500 September 30, 2022  $3,125,000
December 31, 2022  $3,125,000 March 31, 2023  $3,125,000 June 30, 2023 
$3,125,000 September 30, 2023  $3,125,000 December 31, 2023  $3,125,000 March
31, 2024  $3,125,000 June 30, 2024  $3,125,000 September 30, 2024  $3,125,000
December 31, 2024  $3,125,000 March 31, 2025  $3,125,000 June 30, 2025 
$3,125,000 Term Loan A
Maturity Date  Outstanding Principal Balance of
Term Loan

 



 62 

 

 

(d)             Additional Term Loans. The principal amount of any Term Loan
established after the Closing Date pursuant to Section 2.1(d)(iii) shall be
repaid in installments on the date and in the amounts set forth in the documents
executed and delivered by the Borrower pursuant to which such additional Term
Loan is established.

 

Section 2.7               Interest on Loans.

 

(a)             Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)             in the case of Revolving Loans or the Term Loan A:

 

(A)              if a Base Rate Loan (including a Base Rate Loan referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin; or

 

(B)               if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus
the Applicable Margin; and

 

(ii)            in the case of Swing Line Loans, at the Swing Line Rate;

 

(iii)          in the case of any Term Loan established pursuant to Section
2.1(d)(iii), at the percentages per annum specified in the lender joinder
agreement(s) and/or the commitment agreement(s) whereby such Term Loan is
established.

 

(b)             The basis for determining the rate of interest with respect to
any Loan (except a Swing Line Loan, which may only be made and maintained at the
Swing Line Rate (unless and until converted into a Revolving Loan pursuant to
the terms and conditions hereof)), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the Borrower and notified to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

 



 63 

 

 

(c)              In connection with Adjusted LIBOR Rate Loans, there shall be no
more than eight (8) Interest Periods outstanding at any time. In the event the
Borrower fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice, such
Loan (i) if outstanding as an Adjusted LIBOR Rate Loan, will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan, and (ii) if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan. In the event
the Borrower fails to specify an Interest Period for any Adjusted LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice, the
Borrower shall be deemed to have selected an Interest Period of one (1) month.
As soon as practicable after 10:00 a.m. on each Interest Rate Determination Date
and each Index Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to each of the
LIBOR Loans for which an interest rate is then being determined (and for the
applicable Interest Period in the case of Adjusted LIBOR Rate Loans) and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to the Borrower and each Lender.

 

(d)              Interest payable pursuant to this Section 2.7 shall be computed
on the basis of (i) for interest at the Base Rate (including Base Rate Loans
determined by reference to the LIBOR Index Rate), year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
(ii) for all other computations of fees and interest, a year of three hundred
sixty (360) days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from an Adjusted
LIBOR Rate Loan, the date of conversion of such Adjusted LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to an Adjusted LIBOR
Rate Loan, the date of conversion of such Base Rate Loan to such Adjusted LIBOR
Rate Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Loan.

 

(e)              If, as a result of any restatement of or other adjustment to
the financial statements of the Borrower or for any other reason, the Borrower
or the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code or other Debtor Relief Law, automatically
and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This subsection (e) shall not limit the rights of the Administrative
Agent or any Lender, as the case may be, under any other provision of this
Agreement. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations.

 

(f)               Except as otherwise set forth herein, interest on each Loan
shall accrue on a daily basis and shall be payable in arrears on and to (i) each
Interest Payment Date applicable to that Loan; (ii) upon any prepayment of that
Loan (other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity.

 



 64 

 

 

(g)              The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued by the Issuing
Bank, interest on the amount paid by the Issuing Bank in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by or on behalf of the Borrower at a rate equal to (i)
for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is the lesser of (y) two percent (2%) per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.

 

(h)             Interest payable pursuant to Section 2.7(g) shall be computed on
the basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.7(g), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

 

Section 2.8               Conversion/Continuation.

 

(a)              So long as no Default or Event of Default shall have occurred
and then be continuing or would result therefrom, the Borrower shall have the
option:

 

(i)            to convert at any time all or any part of any Loan equal to
$500,000 and integral multiples of $100,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Adjusted LIBOR Rate Loan unless the Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or

 

(ii)           upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan.

 



 65 

 

 

(b)             The Borrower shall deliver a Conversion/Continuation Notice to
the Administrative Agent no later than 1:00 p.m. at least three (3) Business
Days in advance of the proposed Conversion/Continuation Date. Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

 

Section 2.9               Default Rate of Interest.

 

(a)              If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

 

(b)              If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after the expiration of
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.

 

(c)              During the continuance of an Event of Default under Section
9.1(f) or Section 9.1(g), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by Applicable Laws.

 

(d)             During the continuance of an Event of Default other than an
Event of Default under Section 9.1(f) or Section 9.1(g), the Borrower shall, at
the request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(e)              Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(f)              In the case of any Adjusted LIBOR Rate Loan, upon the
expiration of the Interest Period in effect at the time the Default Rate of
interest is effective, each such Adjusted LIBOR Rate Loan shall thereupon become
a Base Rate Loan and shall thereafter bear interest at the Default Rate then in
effect for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

 

Section 2.10             Fees.

 

(a)             Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swing Line Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments.

 



 66 

 

 

(b)              Letter of Credit Fees.

 

(i)            Standby Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each Letter of Credit
equal to the Applicable Margin multiplied by the daily maximum amount available
to be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1 (f) or (g), then upon the request of the Required Lenders,
all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)           Fronting Fee and Documentary and Processing Charges Payable to
Issuing Bank. The Borrower shall pay directly to the Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 



 67 

 

 

(c)              Other Fees. The Borrower shall pay to Regions Capital Markets,
a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except to the extent set forth in the Fee Letter.

 

Section 2.11             Prepayments/Commitment Reductions.

 

(a)              Voluntary Prepayments.

 

(i)            Any time and from time to time, the Loans may be repaid in whole
or in part without premium or penalty (subject to Section 3.1):

 

(A)              with respect to Base Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount;

 

(B)               with respect to Adjusted LIBOR Rate Loans, the Borrower may
prepay any such Loans on any Business Day in whole or in part (together with any
amounts due pursuant to Section 3.1(c)) in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount; and

 

(C)               with respect to Swing Line Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in any amount;

 

(ii)           All such prepayments shall be made:

 

(A)              upon written or telephonic notice on the date of prepayment in
the case of Base Rate Loans or Swing Line Loans; and

 

(B)               upon not less than three (3) Business Days’ prior written or
telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swing Line Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 



 68 

 

 

(b)              Voluntary Commitment Reductions.

 

(i)            The Borrower may, from time to time upon not less than three (3)
Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments (ratably among the Lenders
in accordance with their respective commitment percentage thereof); provided (A)
any such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, (B) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Total Revolving Outstandings exceed the
Aggregate Revolving Commitments and (C) if, after giving effect to any reduction
of the Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swing Line Sublimit exceed the amount of the Aggregate Revolving Commitments,
the Letter of Credit Sublimit and/or the Swing Line Sublimit, as applicable,
shall be automatically reduced by the amount of such excess.

 

(ii)           The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof.

 

(c)              Mandatory Prepayments.

 

(i)           Revolving Commitments. If at any time (A) the Total Revolving
Outstandings shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swing Line Loans shall exceed
the Swing Line Sublimit, the Borrower shall immediately prepay Revolving Loans
or Swing Line Loans or Cash Collateralize the Outstanding Amount of Letter of
Credit Obligations in an amount equal to such excess; provided, however, that,
except with respect to clause (B), Letter of Credit Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swing Line Loans have
been paid in full.

 

(ii)           Dispositions and Involuntary Dispositions. Prepayment will be
made on the Obligations in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds from any Disposition or Involuntary Disposition involving any
asset of any Loan Party or any of its Subsidiaries on the Business Day following
receipt thereof excluding the proceeds of any Disposition less than $2,000,000
in the aggregate in any Fiscal Year and any voluntary Disposition described in
clauses (a), (b) or (c) of Section 8.5. Notwithstanding the foregoing, if at the
time of the receipt of such Net Cash Proceeds the Borrower informs the
Administrative Agent that it intends within 365 days after receipt thereof to
use all of such Net Cash Proceeds either to purchase assets used in the ordinary
course of business of the Borrower and its Subsidiaries (other than current
assets, as defined in accordance with GAAP) or to make Capital Expenditures, the
Borrower may use such Net Cash Proceeds in such manner; provided that any such
Net Cash Proceeds not so used or committed to such use pursuant to a binding
agreement on or before the earliest of the following dates shall promptly (but
in any event within two (2) Business Days after such date) be applied as a
prepayment in accordance with Section 2.12(b): (1) the date that is 365 days (or
540 days, if committed to such use pursuant to a binding agreement that was
entered into on or before the 365th day after receipt of such proceeds and
notice of such agreement has been delivered to the Administrative Agent) after
receipt thereof and (2) the date that is five (5) Business Days after the date
on which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to purchase such replacement assets with such Net
Cash Proceeds.

 



 69 

 

 

(iii)          Debt Transactions. Prepayment will be made on the Obligations in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds from any
Debt Transactions on the Business Day following receipt thereof.

 

(iv)          Excess Cash Flow. Prepayment will be made on the Obligations, on
the date that is five (5) Business Days after the date following delivery of
each annual Compliance Certificate delivered under Section 7.2(b), commencing
with the Fiscal Year ending December 31, 2021, in an amount equal to the
difference of (i) fifty percent (50%) of Excess Cash Flow, if the Consolidated
Total Leverage Ratio as of the last day of the Fiscal Year covered thereby is
greater than 2.50:1.0, (y) twenty-five percent (25%) of Excess Cash Flow, if the
Consolidated Total Leverage Ratio as of the last day of the Fiscal Year covered
thereby is less than or equal to 2.50:1.0 but greater than 2.00:1.0 and (z) zero
percent (0%), if the Consolidated Total Leverage Ratio as of the last day of the
Fiscal Year covered thereby is less than or equal to 2.00:1.0 minus (ii)
optional prepayments of Term Loans minus (iii) optional prepayments of Revolving
Loans for which there has been a permanent reduction of Revolving Commitments
pursuant to Section 2.11(b) in the amount of such optional prepayment of
Revolving Loans, in the case of clauses (ii) and (iii), made with Internally
Generated Cash.

 

Section 2.12             Application of Prepayments. Within each Loan,
prepayments will be applied first to Base Rate Loans, then to LIBOR Loans in
direct order of Interest Period maturities. In addition:

 

(a)             Voluntary Prepayments. Voluntary prepayments will be applied as
specified by the Borrower; provided that in the case of prepayments on the Term
Loans, (i) the prepayment will be applied ratably to the Term Loans then
outstanding and (ii) with respect to each Term Loan then outstanding, the
prepayments will be applied to remaining principal installments thereunder as
directed by the Borrower (or, in the absence of such direction, in direct order
of maturity).

 

(b)              Mandatory Prepayments. Mandatory prepayments will be applied as
follows:

 

(i)            Mandatory prepayments in respect of the Revolving Commitments
under Section 2.11(c)(i) above shall be applied to the respective Revolving
Obligations as appropriate but without a permanent reduction thereof.

 

(ii)           Mandatory prepayments in respect of Dispositions and Involuntary
Dispositions under Section 2.11(c)(ii) above, Debt Transactions under Section
2.11(c)(iii), and Excess Cash Flow under Section 2.11(c)(iv) shall be applied as
follows: first, ratably to the Term Loans, until paid in full, and then to the
Revolving Obligations without a permanent reduction thereof. Mandatory
prepayments with respect to each of the Term Loans will be applied to remaining
principal installments thereunder in direct order of maturity for the four (4)
scheduled principal installments immediately following such prepayment and
thereafter pro rata to the remaining principal installments thereunder,
including the payment due on the Term Loan A Maturity Date and the maturity date
for any additional term loan established under Section 2.1(d)(iii), as
applicable.

 



 70 

 

 

(c)              Prepayments on the Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein (except for Defaulting Lenders where their share will be
applied as provided in Section 2.16(a)(ii) hereof).

 

Section 2.13             General Provisions Regarding Payments.

 

(a)              All payments by the Borrower of principal, interest, fees and
other Obligations hereunder or under any other Loan Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Loan Document (subject to sufficient funds being available in
its accounts for that purpose).

 

(b)              In the event that the Administrative Agent is unable to debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest and fees due
hereunder or any other Loan Document (including because insufficient funds are
available in its accounts for that purpose), payments hereunder and under any
other Loan Document shall be delivered to the Administrative Agent, for the
account of the Lenders, not later than 2:00 p.m. on the date due at the
Principal Office of the Administrative Agent or via wire transfer of immediately
available funds to an account designated by the Administrative Agent (or at such
other location as may be designated in writing by the Administrative Agent from
time to time); for purposes of computing interest and fees, funds received by
the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next Business Day.

 

(c)             All payments in respect of the principal amount of any Loan
(other than voluntary repayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

 

(d)             The Administrative Agent shall promptly distribute to each
Lender at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent.

 



 71 

 

 

(e)              Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 



(f)               Subject to the provisos set forth in the definition of
“Interest Period,” whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Commitment Fee
hereunder, but such payment shall be deemed to have been made on the date
therefor for all other purposes hereunder.

 

(g)              The Administrative Agent may, but shall not be obligated to,
deem any payment by or on behalf of the Borrower hereunder that is not made in
same day funds prior to 2:00 p.m. to be a non-conforming payment. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt
telephonic notice to the Borrower and each applicable Lender (confirmed in
writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 9.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate (unless otherwise
provided by the Required Lenders) from the date such amount was due and payable
until the date such amount is paid in full.

 

Section 2.14             Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or Disqualified Institution), (B) any
amounts applied by the Swing Line Lender to outstanding Swing Line Loans, (C)
any amounts applied to Letter of Credit Obligations by the Issuing Bank or Swing
Line Loans by the Swing Line Lender, as appropriate, from Cash Collateral
provided under Section 2.15 or Section 2.16, or (D) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letter of Credit Obligations, Swing Line Loans
or other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply (other than payments permitted by Section 2.18 or Section 11.5(g)).

 



 72 

 

 

Each of the Loan Parties consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.15             Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

(a)              Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)             Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.15 or Section
2.16 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)            Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Bank that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 9.3) but shall be released upon the cure, termination or
waiver of such Default or Event of Default in accordance with the terms of this
Agreement, and (y) the Person providing Cash Collateral and the Issuing Bank or
Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 



 73 

 

 

Section 2.16             Defaulting Lenders.

 

(a)              Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.4(a)(iii).

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amount (other than fees which any Defaulting Lender is not
entitled to receive pursuant to Section 2.16(a)(iii)) received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.3), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or the Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.15; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with their Revolving Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

 



 74 

 

 

(iii)          Certain Fees.

 

(A)              Such Defaulting Lender shall not be entitled to receive any
Commitment Fee, any fees with respect to Letters of Credit (except as provided
in clause (B) below) or any other fees hereunder for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)               Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

 

(C)              With respect to any fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure at such time to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)          Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

 



 75 

 

 

(b)              Defaulting Lender Cure. If the Borrower, the Administrative
Agent and the Swing Line Lender and the Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held pro rata by the Lenders in
accordance with the Revolving Commitments (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)             New Swing Line Loans/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan, and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.17             Removal or Replacement of Lenders. If (a) any Lender
requests compensation under Section 3.2, (b) any Loan Party is requested to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.3, (c) any Lender gives notice of an
inability to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a
Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”) does not
consent (including by way of a failure to respond in writing to a proposed
amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Loan Document that has
been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.5), all of its interests, rights (other than its rights under Section 3.2,
Section 3.3 and Section 11.2) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.5(b)(iv);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 



 76 

 

 

(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments requested to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;

 



(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent, change, waiver,
discharge or termination, the successor replacement Lender shall have consented
to the proposed amendment, consent, change, waiver, discharge or termination.

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.18            Refinancing Facilities. After the Closing Date, the
Borrower may obtain from any Lender (but with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed)) to refinance all or any
portion of the applicable Loans or Commitments then outstanding under this
Agreement (which for purposes of this Section 2.18 will be deemed to include any
then outstanding Refinancing Facilities), one or more new senior secured first
lien term facilities (each, a “Refinancing Term Facility” and the term loans
made pursuant to a Refinancing Term Facility, “Refinancing Term Loans”) or, in
the case of a refinancing and/or replacement of the Revolving Commitments or
Revolving Loans, new revolving credit facilities (each, a “Refinancing Revolving
Facility” and, together with any Refinancing Term Facility, a “Refinancing
Facility” or the “Refinancing Facilities”, and the revolving loans made pursuant
to a Refinancing Revolving Facility, “Refinancing Revolving Loans”); provided
that:

 

(a)              the Refinancing Term Loans or Refinancing Revolving Loans, as
applicable, will be pari passu in right of payment and be secured by the
Collateral on a pari passu basis with the remaining portion of the Term Loans,
Revolving Loans and Revolving Commitments;

 

(b)              with respect to any Refinancing Term Facility, such Refinancing
Term Facility shall not (i) have a maturity date that is earlier than ninety-one
(91) days after the maturity date of the Term Loans being refinanced by such
Refinancing Term Facility or (ii) have a shorter Weighted Average Life to
Maturity than the Term Loans being refinanced by such Refinancing Term Facility,
and in no event shall the Refinancing Term Facility be permitted to be
voluntarily or mandatorily prepaid prior to repayment of all existing Term Loans
that survive the initial funding of such Refinancing Term Facility, unless
accompanied by ratable prepayment of all Term Loans;

 

(c)              with respect to any Refinancing Revolving Facility, (i) such
Refinancing Revolving Facility shall not have a maturity date that is earlier
than the maturity date of the Revolving Loans or Revolving Commitments being
refinanced by such Refinancing Revolving Facility, (ii) such Refinancing
Revolving Facility shall require no scheduled amortization or mandatory
commitment reduction prior to the maturity date of any existing Revolving
Commitments that survive the initial funding of the Refinancing Revolving
Facility and (iii) any Refinancing Revolving Facility will be subject to the
same pro rata (or in the case of prepayment, pro rata or less than pro rata, but
not greater than pro rata) borrowing, Letter of Credit participations, Swing
Line Loan participations and prepayment and Commitment reduction provisions as
the existing Revolving Commitments that survive the initial funding of the
Refinancing Revolving Facility (except to the extent applicable only to periods
after the latest final maturity date of the relevant Loans or Commitments
existing at the time of such refinancing or replacement);

 



 77 

 

 

(d)              such Refinancing Facility shall have pricing (including
interest, fees and premiums), optional prepayment and redemption terms as may be
agreed to by the Borrower and the Lenders party thereto, except as provided
herein;

 

(e)              such Refinancing Facility shall not be secured by any assets
other than the Collateral;

 

(f)               if any such Refinancing Facility is guaranteed, it shall not
be guaranteed by any Person other than the Guarantors;

 

(g)              if any such Refinancing Facility will provide for the issuance
or extension of Letters of Credit or the making of Swing Line Loans, then the
Issuing Bank and the Swing Line Lender, respectively, shall have consented to
such Refinancing Facility;

 

(h)             the other terms (excluding those referenced in clauses (a)
through (g) above and excluding pricing, fee and prepayment or redemption
provisions) of such Refinancing Facility shall be substantially identical to, or
(taken as a whole) no more favorable to the Lenders providing such Refinancing
Facility than those applicable to the Loans or Commitments being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the latest final maturity date of the relevant Loans or Commitments
existing at the time of such refinancing or replacement); and

 

(i)              the aggregate principal amount of any Refinancing Facility
shall not exceed the aggregate principal amount of the Loans and Commitments
being refinanced or replaced therewith, plus reasonable and customary interest,
premiums, fees and expenses.

 

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any Refinancing Facility permitted by the terms of this Agreement, pursuant
to a cashless settlement mechanism approved by the Borrower, the Administrative
Agent and such Lender.

 

Section 2.19             Amend and Extend Transactions.

 

(a)              The Borrower may, by written notice to the Administrative Agent
from time to time, request an extension (each, an “Extension”) of the Revolving
Commitment Termination Date and/or the Term Loan A Maturity Date to the extended
maturity date specified in such request. Such notice shall set forth (i) the
amount of the Revolving Commitments and/or Term Loans to be extended (which
shall be in minimum increments of $5,00,000 and a minimum amount of
$10,000,000), and (ii) the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such requested Extension (or such longer or
shorter periods as the Administrative Agent shall agree)). Each Appropriate
Lender shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Appropriate Lender pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent. Any Lender approached to participate in
such Extension may elect or decline, in its sole discretion, to participate in
such Extension. If the aggregate principal amount of Revolving Commitments or
Term Loans (calculated on the face amount thereof) in respect of which
Appropriate Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Commitments or Term
Loans, as applicable, requested to be extended by the Borrower pursuant to such
Extension Offer, then the Revolving Commitments or Term Loans, as applicable, of
Appropriate Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Appropriate Lenders have accepted such Extension
Offer.

 



 78 

 

 

(b)              It shall be a condition precedent to the effectiveness of any
Extension that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties contained in Section 6 and
the other Loan Documents shall be true and correct in all material respects (or,
in all respects, if already qualified by materiality) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in all respects, if already qualified by
materiality) as of such earlier date, (iii) the Issuing Bank and the Swing Line
Lender shall have consented to any Extension of the Revolving Commitments to the
extent that such Extension provides for the issuance of Letters of Credit or
making of Swing Line Loans at any time during the extended period and (iv) the
terms of such Extended Revolving Commitments and Extended Term Loans shall
comply with Section 2.19(c).

 

(c)             The terms of each Extension shall be determined by the Borrower
and the applicable extending Lenders and be set forth in an Additional Credit
Extension Amendment; provided that (i) the final maturity date of any Extended
Revolving Commitment or Extended Term Loan shall be no earlier than the
Revolving Commitment Termination Date or the Term Loan A Maturity Date,
respectively, (ii)(A) there shall be no scheduled amortization of the Extended
Revolving Commitments and (B) the Weighted Average Life to Maturity of the
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans, (iii) the Extended Revolving Loans and the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the Revolving Loans and the Term Loans being extended and the
borrower and guarantors of the Extended Revolving Commitments or Extended Term
Loans, as applicable, shall be the same as the borrower and guarantors with
respect to the Revolving Loans or applicable Term Loans being extended, (iv) the
interest rate margin, rate floors, fees, original issue discounts and premiums
applicable to any Extended Revolving Commitments (and the Extended Revolving
Loans thereunder) and Extended Term Loans shall be determined by the Borrower
and the applicable extending Lenders and (v) to the extent the terms of the
Extended Revolving Commitments or Extended Term Loans are inconsistent with the
terms set forth herein (except as set forth in clause (i) through (iv) above),
such terms shall be reasonably satisfactory to the Administrative Agent.

 



 79 

 

 

(d)              In connection with any Extension, the Borrower, the
Administrative Agent and each applicable extending Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence such Extension. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension. Notwithstanding anything
herein to the contrary, any Additional Credit Extension Amendment may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate (but only to such
extent), in the reasonable opinion of the Administrative Agent and the Borrower,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish Extended Revolving Commitments or Extended Term Loans as
a new tranche of revolving commitments or term loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the extended and non-extended tranches and to provide for the reallocation of
any obligations under Swing Line Loans or Letters of Credit (including Letter of
Credit Obligations) upon the expiration or termination of the commitments under
any tranche), in each case on terms consistent with this Section 2.19).

 

Section 3.                  YIELD PROTECTION

 

Section 3.1               Making or Maintaining LIBOR Loans.

 

(a)             Inability to Determine Applicable Interest Rate. In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that reasonable and adequate means do not exist for ascertaining
the interest rate applicable to such LIBOR Loans on the basis provided for in
the definition of Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the
Administrative Agent shall give notice (by telefacsimile or by telephone
confirmed in writing) to the Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, LIBOR Loans until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

 

(b)              Illegality or Impracticability of LIBOR Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining or continuation of its LIBOR Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

 



 80 

 

 

(c)              Compensation for Breakage or Non-Commencement of Interest
Periods. The Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 2.17; or
(iii) if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

 

(d)             Booking of LIBOR Loans. Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 



 81 

 

 



 

(e)              Assumptions Concerning Funding of Adjusted LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Section 3.1 and under
Section 3.2 shall be made as though such Lender had actually funded each of its
relevant Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR
Rate Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

(f)               Certificates for Reimbursement. A certificate of a Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in paragraph (c) of this Section and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error. In the absence of any such manifest error, the Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

 

(g)              Delay in Requests. The Borrower shall not be required to
compensate a Lender pursuant to this Section for any such amounts incurred more
than six (6) months prior to the date that such Lender delivers to the Borrower
the certificate referenced in Section 3.1(f).

 

(h)                 

 

(i)                Benchmark Replacement. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
3.1(h)(i) will occur prior to the applicable Benchmark Transition Start Date.

 

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 



82

 

 

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (A)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.1(h), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.1(h).

 

(iv)             Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Borrowing of, conversion to or continuation of
Adjusted LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBOR Index Rate will not be used in any
determination of the Base Rate.

 

Section 3.2                  Increased Costs.

 

(a)                 Increased Costs Generally. If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate or the LIBOR Index Rate) or the Issuing Bank;

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 



83

 

 

(b)              Capital and Liquidity Requirements. If any Lender, the Issuing
Bank or the Swing Line Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swing Line Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)              Certificates for Reimbursement. A certificate of a Lender or
the Issuing Bank setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

(d)              Delay in Requests. Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 3.3               Taxes.

 

(a)              Issuing Bank. For purposes of this Section 3.3, the term
“Lender” shall include the Issuing Bank and the term “Applicable Law” shall
include FATCA.

 

(b)              Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 



84

 

 

(c)             Payment of Other Taxes by the Loan Parties. The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)             Tax Indemnification.

 

(i)               The Loan Parties shall jointly and severally indemnify each
Recipient and shall make payment in respect thereof within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)               Each Lender shall severally indemnify the Administrative
Agent within ten (10) Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

(e)              Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 



85

 

 

(f)                Status of Lenders; Tax Documentation.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                executed copies of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.3-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN as applicable); or

 



86

 

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-4 on behalf of each such direct and
indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)             Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 



87

 

 

(g)             Treatment of Certain Refunds. Unless required by Applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any indemnified party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the indemnified party, shall repay to such indemnified party
the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                Survival. Each party’s obligations under this Section 3.3
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 3.4               Mitigation Obligations; Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.2, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 4.                  GUARANTY

 

Section 4.1                The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 



88

 

 

Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

 

Section 4.2                Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)              at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)              any of the acts mentioned in any of the provisions of any of
the Loan Documents, any Secured Swap Agreement between any Loan Party or any
Subsidiary of a Loan Party and any Qualifying Swap Provider, or any Secured
Treasury Management Agreement between any Loan Party or any Subsidiary of a Loan
Party and any Qualifying Treasury Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Secured Swap Agreements or
such Secured Treasury Management Agreements shall be done or omitted;

 

(c)              the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Secured Swap
Agreement between any Loan Party or any Subsidiary of a Loan Party and any
Qualifying Swap Provider or any Secured Treasury Management Agreement between
any Loan Party or any Subsidiary of a Loan Party and any Qualifying Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 



89

 

 

(d)              any Lien granted to, or in favor of, the Administrative Agent
or any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

(e)              any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement between any Loan Party or any
Subsidiary of a Loan Party and any Qualifying Swap Provider or any Secured
Treasury Management Agreement between any Loan Party or any Subsidiary of a Loan
Party and any Qualifying Treasury Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Secured Swap Agreements or
such Secured Treasury Management Agreements, or against any other Person under
any other guarantee of, or security for, any of the Obligations.

 

Section 4.3                Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 4.4                Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

 

Section 4.5                Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 



90

 

 

Section 4.6               Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

Section 4.7               Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

Section 4.8               Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Loan Party to honor
all of such Specified Loan Party’s obligations under the Guaranty and the
Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Section 5.                  CONDITIONS PRECEDENT

 

Section 5.1               Conditions Precedent to Initial Credit Extensions. The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date:

 

(a)              Executed Loan Documents. Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Loan Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders and duly executed by the appropriate parties thereto.

 

(b)              Organization Documents. Receipt by the Administrative Agent of
the following:

 

(i)                 Charter Documents. Copies of articles of incorporation,
certificate of organization or formation, or other like document for each of the
Loan Parties certified as of a recent date by the appropriate Governmental
Authority.

 



91

 

 

(ii)               Organization Documents Certificate. (A) Copies of bylaws,
operating agreement, partnership agreement or like document, (B) copies of
resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Loan Documents, and (C)
incumbency certificates, for each of the Loan Parties, in each case certified by
an Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

 

(iii)             Good Standing Certificate. Copies of certificates of good
standing, existence or the like of a recent date for each of the Loan Parties
from the appropriate Governmental Authority of its jurisdiction of formation or
organization.

 

(c)            Closing Certificate. Receipt by the Administrative Agent of a
certificate from an Authorized Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
confirming, among other things, (i) all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
the other Loan Parties, if any, in connection with the consummation of the
Transactions have been obtained and are in full force and effect, (ii) since
December 31, 2019, there has been no event or circumstance which could be
reasonably expected to have a Material Adverse Effect and (iii) the conditions
set forth in Sections 5.2(c) and 5.2(d) have been met as of the Closing Date.

 

(d)            Solvency Certificate. Receipt by the Administrative Agent of a
certificate from the chief financial officer (or an equivalent officer) of
Intermediate Holdings, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that, after giving effect to the Transactions
on the Closing Date, the Loan Parties and their Subsidiaries are Solvent on a
consolidated basis.

 

(e)            Opinions of Counsel. Receipt by the Administrative Agent of
customary opinions of counsel for each of the Loan Parties, including, among
other things, opinions regarding the due authorization, execution and delivery
of the Loan Documents and the enforceability thereof, in form and substance
satisfactory to the Administrative Agent.

 

(f)             Personal Property Collateral. Receipt by the Collateral Agent of
the following:

 

(i)              UCC Financing Statements. Such UCC financing statements
necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent.

 

(ii)              Intellectual Property Filings. Such patent, trademark and
copyright notices, filings and recordations necessary or appropriate to perfect
the security interests in intellectual property and intellectual property
rights, as determined by the Collateral Agent.

 

(iii)             Pledged Capital Stock. Subject to Section 7.21(b), original
certificates evidencing any certificated Capital Stock required to be pledged as
collateral under the Collateral Documents, together with undated stock transfer
powers executed in blank.

 

(iv)             Evidence of Insurance. Certificates of insurance for casualty,
liability and any other insurance required by the Loan Documents, identifying
the Collateral Agent as lender’s loss payable with respect to the casualty
insurance and additional insured with respect to the liability insurance, as
appropriate.

 



92

 

 

(g)           Funding Notice; Funds Disbursement Instructions. The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (b) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Closing Date.

 

(h)           Termination of Existing Indebtedness. Receipt by the
Administrative Agent of evidence that the Loan Parties shall have repaid (or
shall repay concurrently with the initial funding of the Term Loan A hereunder)
in full all existing Indebtedness (other than Indebtedness permitted by Section
8.1 hereunder) and all Liens securing such Indebtedness shall have been (or
shall, substantially concurrently with the Credit Extension to occur on the
Closing Date, be) released.

 

(i)             Fees and Expenses. The Administrative Agent shall have
confirmation that all reasonable out-of-pocket fees and expenses (and all filing
and recording fees and taxes) required to be paid on or before the Closing Date
and requested at least two (2) Business Days prior to the Closing Date have been
paid, including the reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent.

 

(j)             Patriot Act; Anti-Money Laundering Laws. At least five (5)
Business Days prior to the Closing Date, the provision by the Loan Parties of
all documentation and other information that the Administrative Agent or any
Lender reasonably requests in writing at least ten (10) Business Days prior to
the Closing Date in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and including, if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the certification
regarding beneficial ownership of legal entity customers required by the
Beneficial Ownership Regulation (the “Beneficial Ownership Certification”).

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions.

 

Section 5.2             Conditions to Each Credit Extension. The obligation of
each Lender or the Issuing Bank to make any Credit Extension on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.4, of the following conditions precedent:

 

(a)            the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;

 

(b)            after making the Credit Extension requested on such Credit Date,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments then in effect and (ii) the aggregate outstanding principal amount
of the Term Loans shall not exceed the respective Term Loan Commitments then in
effect

 



93

 

 

(c)              as of such Credit Date, the representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects (or, in all respects, if already qualified by materiality)
on and as of that Credit Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (or, in all respects,
if already qualified by materiality) on and as of such earlier date;

 

(d)             as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default.

 

Any Agent or Lender shall be entitled, but not obligated to, request and
receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the reasonable good faith judgment of such Agent or
Lender, such request is warranted under the circumstances.

 

Section 6.                  REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Loan Party
represents and warrants to each Agent and Lender as follows:

 

Section 6.1               Existence, Qualification and Power. Each Loan Party
and its Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite Permits to (i) own its assets
and carry on its business as now conducted and as proposed to be conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, except where the failure to have such Permits, either
singularly or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (c) is duly qualified and is licensed and in good
standing under the Applicable Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, except to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 6.2              Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation under any Material Contract to which any Loan Party is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which any Loan Party or the Property of any Loan Party is
subject; (c) violate any Applicable Law (including Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System); or (d) result in a
limitation on any material licenses, permits or other Governmental Authorization
applicable to the business, operations or properties of any Loan Party.

 



94

 

 

Section 6.3               Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, other than (i) those that have already been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

Section 6.4               Binding Effect. Each Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. Each Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws or by equitable principles relating to enforceability.

 

Section 6.5               Financial Statements; No Material Adverse Effect.

 

(a)              The audited consolidated balance sheet of the Borrower and its
Subsidiaries provided to the Lenders for the most recent Fiscal Year ended, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Loan Parties and
their Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material Indebtedness and other liabilities, direct
or contingent, of the Loan Parties and their Subsidiaries as of the date
thereof, including liabilities for taxes, commitments and Indebtedness.

 

(b)              The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries provided to the Lenders for the most recent Fiscal Quarter
ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Quarter (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Loan Parties and their Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments; and (iii) show all material
Indebtedness and other liabilities, direct or contingent (to the extent required
by GAAP), of the Loan Parties and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(c)              The consolidated business plan and budget delivered pursuant to
Section 7.2(c) was prepared in good faith on the basis of the assumptions stated
therein, which assumptions were deemed fair by the Borrower in light of the
conditions existing at the time of delivery of such business plan and budget,
and represented, at the time of delivery, the Loan Parties’ best estimate of
their future financial condition and performance.

 

(d)              Since December 31, 2019, there has been no event or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.6               Litigation. There are no Proceedings pending or, to
the knowledge of the Loan Parties after due investigation, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or (b) could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 



95

 

 

Section 6.7               No Default.

 

(a)              No Loan Party is (i) in breach of or in default under any
Material Contract, or (ii) in breach of or in default under any Contractual
Obligation that could reasonably be expected to have a Material Adverse Effect.

 

(b)              No Default or Event of Default has occurred and is continuing.

 

Section 6.8               Ownership of Property; Liens. Each of the Loan Parties
and its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all Real Property necessary or used in the
ordinary conduct of its business. No Property of the Loan Parties and their
Subsidiaries is subject to any Liens, other than Permitted Liens.

 

Section 6.9               Environmental Compliance. Except as could not
reasonably be expected to have a Material Adverse Effect:

 

(a)              Each of the Facilities and all operations at the Facilities are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

 

(b)              None of the Facilities contains, or has previously contained,
any Hazardous Materials at, on or under the Facilities in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

 

(c)              Neither any Loan Party nor any Subsidiary has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened.

 

(d)              Hazardous Materials have not been transported or disposed of
from the Facilities, or generated, treated, stored or disposed of at, on or
under any of the Facilities or any other location, in each case by or on behalf
of any Loan Party or any Subsidiary in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e)              No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

 



96

 

 

(f)               There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

Section 6.10            Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies (none of which are Affiliates of the Loan Parties), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties complies with the
requirements of Section 7.7.

 

Section 6.11            Taxes. The Loan Parties and their respective
Subsidiaries have filed all federal, state and other material tax returns and
reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being Properly Contested. There is no material
proposed tax assessment against any Loan Party or Subsidiary. No Loan Party nor
any Subsidiary thereof is party to any tax sharing agreement.

 

Section 6.12             ERISA Compliance.

 

(a)              Each ERISA Plan and each Loan Party is in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code, the Consolidated Omnibus Budget Reconciliation Act of 1985 and the
regulations and published interpretations thereunder, and other federal or state
laws. Each ERISA Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has a currently effective favorable determination letter
(or in the case of a volume submitter or prototype plan is the subject of a
currently effective favorable opinion letter) from the IRS or an application for
such letter is currently being processed by the IRS with respect thereto (and
each ERISA Plan has been timely amended to reflect changes in the applicable
qualification requirements under Section 401(a) of the Internal Revenue Code and
any applicable IRS guidance issued thereunder) and, to the best knowledge of the
Loan Parties, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Loan Party and each ERISA Affiliate has made all
required contributions to each ERISA Plan subject to Sections 412 and 430 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 or 430 of the Internal
Revenue Code has been made with respect to any ERISA Plan. Each Loan Party and
each ERISA Affiliate has performed all their obligations under each ERISA Plan
according to their terms, including filing or furnishing to the IRS, Department
of Labor or other Governmental Authority, or to participants or beneficiaries of
each ERISA Plan, any reports, returns, notices and other documentation required
to be filed or furnished.

 

(b)             There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 



97

 

 

(c)               (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability and no other
ERISA Plan providing retiree welfare benefits has any unfunded liability for
benefits; (iii) no Loan Party or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Loan Party or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) no Loan Party or any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.

 

Section 6.13            Subsidiaries. Set forth on Schedule 6.13, is the
jurisdiction of organization, the exact legal name (and for the prior five (5)
years or since the date of its formation has been), chief executive office and
the true and correct U.S. taxpayer identification number (or foreign equivalent,
if any) of each Loan Party and each of its Subsidiaries as of the Closing Date,
together with (a) the number of shares of each class of Capital Stock of any
Loan Party outstanding as of the Closing Date and (b) the number and percentage
of outstanding shares of each class owned (directly or indirectly) by any Loan
Party or any Subsidiary as of the Closing Date. None of the Capital Stock of any
Subsidiary is subject to any outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of each Loan Party and each Subsidiary is validly issued, and, in
the case of any Loan Party that is a corporation, fully paid and non-assessable.
No Subsidiary has outstanding any shares of Disqualified Capital Stock.

 

Section 6.14            Margin Regulations; Investment Company Act, Use of
Proceeds.

 

(a)              The Loan Parties are not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System), or extending credit for the purpose
of purchasing or carrying margin stock. No proceeds of any Borrowing shall be
used for the purpose of purchasing or carrying margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

 

(b)              None of the Loan Parties, any Person Controlling any Loan Party
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

(c)               No proceeds of any Borrowing will be used in violation of
Section 8.11.

 

Section 6.15             Disclosure. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent, the Collateral Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Loan Parties represent
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time and at the time made available to Administrative
Agent and the Lenders. Notwithstanding the foregoing, Administrative Agent and
Lenders acknowledge that the pro forma financial statements and other economic
forecasts and information of a general industry nature delivered by Loan Parties
hereunder are not factual representations and that the actual financial results
of the Loan Parties and their Subsidiaries may differ from the pro forma
financial statements and other economic forecasts submitted from time to time.
As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 



98

 

 

Section 6.16            Compliance with Laws. Each of the Loan Parties and each
Subsidiary has operated at all times in compliance in all material respects with
the requirements of all Applicable Laws and all orders, writs, conditions of
participation, contracts, standards, policies, injunctions, decrees, and
Governmental Approvals applicable to it, its properties or the Facilities.
Without limiting the generality of the foregoing:

 

(a)              neither any Loan Party nor any Subsidiary thereof is in receipt
of any written notice of any material violation of any Applicable Law, statute,
rule, regulation, ordinance, code, judgment, order writ, decree, permit,
concession, franchise or other governmental approval applicable to it or any of
its property, which notice, individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect; and

 

(b)              neither any Loan Party nor any Subsidiary or any Affiliate
thereof is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://ustreas.gov/offices/enforcement/ofac/ or as
otherwise published from time to time.

 

Section 6.17            Intellectual Property; Licenses, Etc. The Loan Parties
and their Subsidiaries own, or possess the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses
without conflict with the rights of any other Person. Set forth on Schedule 6.17
is a list of all IP Rights registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
owned by any Loan Party, or that any Loan Party has the right to use, as of the
Closing Date (or following the delivery of the first Compliance Certificate
hereunder, as of the date of the most recently delivered Compliance
Certificate). No claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Loan Parties, the use of any IP Rights by any Loan
Party or any Subsidiary or the granting of a right or a license in respect of
any IP Rights from any Loan Party or any Subsidiary does not infringe on the
rights of any Person. As of the Closing Date, (or following the delivery of the
first Compliance Certificate hereunder, as of the date of the most recently
delivered Compliance Certificate), none of the IP Rights owned by any of the
Loan Parties is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 6.17.

 

Section 6.18            Broker’s Fees. Neither any Loan Party nor any Subsidiary
has any obligation to any Person in respect of any finder’s, broker’s,
investment banking or other similar fee in connection with any of the
transactions contemplated under the Loan Documents.

 

Section 6.19            Labor Matters. There are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Subsidiary as of the Closing Date, and neither any Loan Party nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five (5) years.

 

Section 6.20            Business Locations. Set forth on Schedule 6.20(a) is a
list of all Real Property located in the United States that is owned or leased
by any Loan Party as of the Closing Date. Set forth on Schedule 6.20(b) is a
list of all locations where any tangible personal property of any Loan Party
(excluding the location of moveable assets, which are moved from location to
location in the ordinary course of business) with a value in excess of
$1,000,000 is located as of the Closing Date.

 



99

 

 

Section 6.21            Perfection of Security Interests in the Collateral. The
Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens as of the Closing Date. The exact legal name of each
Loan Party is as set forth on the signature pages hereto as of the Closing Date.

 

Section 6.22            Solvency. Both before and after giving effect to (a) the
Loans to be made or extended on the Closing Date or such other date as Loans
requested hereunder are made or extended, the issuance of the guaranties of the
Obligations and the pledge of assets as security therefor by all of the Loan
Parties, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of the Loan Parties, (c) the consummation of the transactions
contemplated in the Loan Documents, (d) the payment of any Restricted Payment
and (e) the payment and accrual of all transaction costs in connection with the
foregoing, the Loan Parties taken as a whole are Solvent.

 

Section 6.23            Holding Company Status. Neither Holdings nor
Intermediate Holdings is engaged in any trade or business in violation of
Section 8.16.

 

Section 6.24            Patriot Act. Each Loan Party and its Subsidiaries are in
compliance with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any Person, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended.

 

Section 6.25            Regulatory Matters. Without limiting the generality of
any other representation or warranty made in this Agreement, each Loan Party
hereby represents and warrants that, except as disclosed in Schedule 6.25(a),
the following statements are true, complete and correct, and the Loan Parties
hereby covenant and agree to notify the Administrative Agent within three (3)
Business Days (but in any event prior to the Loan Parties submitting any
requests for advances of reserves or escrows) following the occurrence of any
facts, events or circumstances, whether threatened, existing or pending, that
would make any of the following representations and warranties untrue,
incomplete or incorrect (together with such supporting data and information as
shall be necessary to fully explain to the Administrative Agent the scope and
nature of the fact, event or circumstance), and shall provide to the
Administrative Agent within two (2) Business Days of the Administrative Agent’s
request, such additional information as the Administrative Agent shall
reasonably request regarding such disclosure:

 

(a)               Permits. Each Loan Party has (i) each Permit and other rights
from, and have made all material declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals as materially necessary to engage in the Business conducted by
the Loan Parties and the ownership, if any, and operation of the Facilities, and
(ii) no knowledge that any Governmental Authority is considering materially
limiting, suspending or revoking any such Permit. All such Permits are valid and
in full force and effect and each Loan Party is in material compliance with the
terms and conditions of all such Permits except where failure to be in such
compliance or for a Permit to be valid and in full force and effect could not
reasonably be expected to have a Material Adverse Effect.

 



100

 

 

(b)              Specific Licensing. Each Loan Party is duly licensed under the
Applicable Law of each state where such Loan Party conducts business and is
required to be licensed to conduct business. Each Loan Party owns, leases or
operates a health care business and/or provides health care goods and services
and (i) if it maintains Medicare and Medicaid provider status, is the holder of
the provider identification numbers as identified on Schedule 6.25(b) hereto,
all of which are current and valid and such Loan Party has not allowed,
permitted, authorized or caused any other Person to use any such provider
identification number, and (ii) has obtained all material Permits necessary for
any Loan Party to own its assets, to carry on its business, to execute, deliver
and perform the Loan Documents, and to receive payments from the payors of its
accounts (as defined in the UCC) and, if organized as a not-for-profit entity,
has and maintains its status, if any, as an organization exempt from federal
taxation under Section 501(c)(3) of the Internal Revenue Code. No Loan Party has
been notified by any such Governmental Authority or other Person during the
immediately preceding twenty-four (24) month period that such party has
rescinded, limited or not renewed, or intends to rescind, limit or not renew,
any such license or approval.

 

(c)               Physician Ownership. Except as set forth on Schedule 6.25(c),
no physician has any direct or indirect “financial relationship” that
constitutes an “ownership or investment interest” (each as defined in 42 CFR
411.354(b)) in any Loan Party or any Affiliate of any Loan Party.

 

(d)               Participation Agreements/Provider Status/Cost Reports.

 

(i)               Each Loan Party has the requisite participation agreement or
provider number or other Permit to bill Medicare and/or Medicaid program in the
state or states in which such Loan Party operates (to the extent such Loan Party
participates in Medicare or Medicaid in such state or states) and all other
Third Party Payor Programs which have historically accounted for any portion of
the revenues of the Business or such Loan Party the loss of which could not
reasonably be expected to have a Material Adverse Effect.

 

(ii)               Except as could not reasonably be expected to have a Material
Adverse Effect:

 

(A)              there is no investigation, audit, claim review, or other action
pending or, to the knowledge of any Loan Party, threatened which could
reasonably be expected to result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of any Participation
Agreement or provider number or result in a Loan Party’s exclusion from any
Third Party Payor Program;

 

(B)              no Third Party Payor Program has made any decision not to renew
any Participation Agreement or provider agreement related to the Business;

 

(C)              no Loan Party has made any decision not to renew any
Participation Agreement or provider agreement; and

 

(D)              no action is pending or threatened to impose sanctions with
respect to the Business or a penalty, sanction, fine or imposition upon any Loan
Party.

 

101

 



 

(iii)            To the knowledge of each Loan Party, each Loan Party and its
contractors, have properly and legally billed all Third Party Payors (or
intermediaries of Third Party Payors, as applicable) for goods and services
rendered with respect to the Business and have maintained their records to
reflect such billing practices. No material funds relating to any Loan Party are
now, or, to the knowledge of any Loan Party will be, withheld by any Third Party
Payor.

 

(iv)            All Medicare, Medicaid, and private insurance cost reports and
financial reports submitted by each Loan Party are and will be materially
accurate and complete and have not been and will not be misleading in any
material respects. No cost reports for any goods and services rendered with
respect to the Business remain “open” or unsettled. There are no current,
pending or outstanding Medicare, Medicaid or Third Party Payor Program
reimbursement audits or appeals pending with respect to the Business or any Loan
Party that could reasonably be expected to have a Material Adverse Effect and no
Loan Party has any knowledge that any cost reports or financial reports
previously given or declared are inaccurate.

 

(v)           Other than funds advanced by Governmental Authorities in
connection with disaster relief or similar programs to businesses similarly
situated to the Loan Parties, no Loan Party has any obligation (whether or not
currently due) under or pursuant to any agreement, instrument or applicable Law
to reimburse, repay or make payment to any Governmental Authority for any loans,
advances, grants or monies given or paid to any Loan Party or any Affiliate of
any Loan Party and no Person asserts a claim that any such Loan Party has any
such obligation to reimburse, repay or make payment to any Governmental
Authority for any loans, advances, grants or monies given or paid to any Loan
Party or any Affiliate of any Loan Party.

 

(e)                No Violation of Healthcare Laws. No Loan Party is in
violation of any Healthcare Laws, except where any such violation could not
reasonably be expected to have a Material Adverse Effect. With respect to any
existing Healthcare Laws not currently effective (any “Future Effective
Healthcare Law”), no Loan Party is aware of any fact, circumstance or condition
that exists that if not cured or corrected would constitute a violation of any
Future Effective Healthcare Law when the obligation of compliance under such
Future Effective Healthcare Law becomes effective, except where any such
violation would not have a Material Adverse Effect.

 

(f)                Proceedings. No Loan Party is subject to any proceeding, suit
or, to any Loan Party’s knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of the United States Department of Health and Human Services): (i) which
could reasonably be expected to result in the imposition of a material fine,
sanction, or lower reimbursement rate for products or services rendered to
eligible patients which has not been provided for on their respective financial
statements, or which could reasonably be expected to have a Material Adverse
Effect on any Loan Party or the operation of the Business or any material aspect
thereof; (ii) which could reasonably be expected to result in the revocation,
transfer, surrender, suspension or other impairment of a material portion of the
Required Permits of the Business; (iii) which pertains to any state or federal
Medicare or Medicaid cost reports or claims filed by any Loan Party (including,
but not limited to, any reimbursement audits), or any disallowance by any
commission, board or agency in connection with any audit of such cost reports,
other than as set forth on Schedule 6.25(f) or otherwise not in an amount
material to the Business; or (iv) which pertains to or requests any voluntary
disclosure pertaining to a potential material overpayment matter involving the
submission of claims to such payor by any Loan Party.

 



 102 

 

 

(g)                Fraud & Abuse.

 

(i)                 No Loan Party has, or to its knowledge has been threatened
to have, and no owner, officer, manager, employee or person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. §420.201)
in any Loan Party has, engaged in any of the following: (A) knowingly and
willfully making or causing to be made any materially false statement or
representation of a material fact in any application for any benefit or payment
under any Healthcare Laws; (B) knowingly and willfully making or causing to be
made any materially false statement or representation of a material fact for use
in determining rights to any benefit or payment under any Healthcare Laws; (C)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under any
Healthcare Laws on its own behalf or on behalf of another, with intent to secure
such benefit or payment fraudulently; (D) knowingly and willfully soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind or offering to pay such
remuneration (1) in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by any Healthcare Laws, or (2) in return
for purchasing, leasing or ordering or arranging for or recommending the
purchasing, leasing or ordering of any good, facility, service, or item for
which payment may be made in whole or in part by Medicare, Medicaid, or any
other governmental payor; (E) presenting or causing to be presented a claim for
reimbursement for services that is for an item or services that was known or
should have been known to be (1) not provided as claimed, or (2) false or
fraudulent; or (F) knowingly and willfully making or causing to be made or
inducing or seeking to induce the making of any false statement or
representation (or omitting to state a fact required to be stated therein or
necessary to make the statements contained therein not misleading) of a material
fact with respect to (1) a facility in order that the facility may qualify for
Governmental Authority certification, or (2) information required to be provided
under 42 U.S.C. § 1320a-3.

 

(ii)              No Loan Party has been, or to its knowledge has been
threatened to be, and no owner, officer, manager, employee or person with a
“direct or indirect ownership interest” (as that phrase is defined in 42 C.F.R.
§420.201) in any Loan Party: (A) has had a civil monetary penalty assessed
against him or her pursuant to 42 U.S.C. §1320a-7a or is the subject of a
proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
penalty, or has been “suspended” or “debarred” from selling products to the U.S.
government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (48 C.F.R. Subpart 8.4), or other applicable Laws or regulations; (C)
has been convicted (as that term is defined in 42 C.F.R. §1001.2) of any of
those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347,
1518 or is the subject of a proceeding seeking to assess such penalty; (D) has
been involved or named in a U.S. Attorney complaint made or any other action
taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731 or qui tam
action brought pursuant to 31 U.S.C. §3729 et seq.; (E) has been made a party to
any other action by any Governmental Authority that may prohibit it from selling
products to any governmental or other purchaser pursuant to any law; or (F) was
or has become subject to any federal, state, local governmental or private payor
civil or criminal investigations or inquiries, proceedings, validation review,
program integrity review or statement of charges involving and/or related to its
compliance with Healthcare Laws or involving or threatening its participation in
Medicare, Medicaid or other Third Party Payor Programs or its billing practices
with respect thereto except as set forth on Schedule 6.25(g)(ii)(F).

 



 103 

 

 

(h)       Data Privacy.

 

(i)       No Loan Party has received written notice, nor to the knowledge of
such Loan Party, oral notice, of any claim that the Loan Party or any of its
respective contractors or employees, have suffered a breach of Personal
Information as defined under applicable Law or is not in compliance with
Applicable Laws relating to the collection, use or disclosure of Personal
Information, except to the extent any such breach or non-compliance: (i) did not
require and is not likely to require the Loan Party to provide notification in
accordance with applicable Law to affected customers, patients or other impacted
individuals, or to any Governmental Authority; (ii) would not be reasonably
likely to have a Material Adverse Effect; or (iii) has not resulted in or is not
reasonably likely to result in any claim or notice from any Governmental
Authority alleging a breach of Personal Information or non-compliance with of
Law or referencing the investigation of any such breach of Personal Information
or non-compliance with Law.

 

(ii)       Each Loan Party has been, and is, in compliance with all Applicable
Laws relating to Personal Information. Each Loan Party maintains in effect data
privacy and security policies that comply with Applicable Laws (including
without limitation, policies, training and procedures to ensure compliance with,
the transaction standards, privacy standards and security standards promulgated
pursuant to HIPAA), applicable to the conduct of its respective business and the
types of Personal Information that the Loan Party collects from individuals and
the uses and disclosures of such Personal Information.

 

Section 6.26            Compliance of Products.

 

(a)              Each Loan Party:

 

(i)                except as set forth on Schedule 6.26(a), has been operating
in compliance in all material respects with all reporting and regulatory
requirements imposed upon it as well as the Specified Laws, including reporting
to FDA and other agencies, to include state government agencies of product
deviations, contamination or of device malfunctions and/or device-related
serious injuries or deaths and reporting to FDA of Corrections or Removals, when
and as required under the FDCA;

 

(ii)              has not, and none of its officers, directors, employees,
shareholders, their agents or affiliates have, made an untrue statement of
material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991);

 



 104 

 

 

(iii)             has not received any notice that any Governmental Authority,
including the FDA, the Office of the Inspector General of HHS, the United States
Department of Justice or any equivalent foreign agency, has commenced or
threatened to initiate any action to enjoin a Loan Party, or any of its
officers, directors, employees, shareholders, agents or Affiliates, from
conducting their respective businesses at any facility owned or used by any of
them, or for any material civil penalty, injunction, seizure or criminal action,
or which would result in the revocation, transfer, surrender, suspension or
other material impairment of any material portion of the Required Permits;

 

(iv)             is not a participant in any federal program whereby any
federal, state or local government or quasi-governmental body, agency, board or
other authority may have the right to recover funds by reason of the advance of
federal funds, including those authorized under the Hill-Burton Act (42 U.S.C.
291, et seq.);

 

(v)              has not been threatened to be (A) excluded from United States
health care programs pursuant to 42 U.S.C. §1320a7 and related regulations, (B)
“suspended” or “debarred” from selling products to the United States government
or its agencies pursuant to the Federal Acquisition Regulation, relating to
debarment and suspension applicable to federal government agencies generally (48
C.F.R. Subpart 9.4), or other applicable Laws or regulations, or (C) made a
party to any other action by any Governmental Authority that may prohibit it
from selling products to any governmental or other purchaser pursuant to any
law;

 

(vi)              is in material compliance with all Environmental Laws;

 

(vii)            maintains or causes to be maintained a standard of care in the
storage, use, transportation and disposal of all Products, medical equipment,
medical supplies, medical products and medical waste, of any kind and in any
form, that is at least comparable to that which exists on the date of this
Agreement and that is in conformity in all material respects with all Applicable
Laws;

 

(viii)          maintains or causes to be maintained corporate regulatory
compliance program (“CCP”) in accordance with Specified Laws, applicable
regulatory guidance, and customary business practices for each Loan Party which
includes at least the following components: (A) specific officer within
high-level personnel identified as having overall responsibility for regulatory
compliance (B) training and education programs which effectively communicate the
compliance standards and procedures to employees and agents; (C) policies and
procedures to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (D) consistent enforcement of
compliance policies including discipline of individuals responsible for the
failure to detect violations of the CCP; and (E) mechanisms to immediately
respond to detected violations of the CCP;

 

(ix)            except as set forth on Schedule 6.26(a), has not received from
the FDA at any time warning letters, Form FDA-483 inspection reports, “Untitled
Letter”, other correspondence or notice setting forth allegedly objectionable
observations or alleged violations of laws and regulations enforced by the FDA,
including the FDCA, or any comparable correspondence from any state or local
authority responsible for regulating medical device products and establishments,
or any comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof;

 



 105 

 

 

(x)              has entered into a Transport and Disposal Agreement with a
reputable and qualified Person for the transport and disposal of hazardous
wastes pursuant to which such Person has agreed to provide such transport and
disposal services at all facilities at which such biomedical wastes and
hazardous wastes are generated in conformity in all material respects with all
Applicable Laws and such Transport and Disposal Agreement remains in full force
and effect; and

 

(xi)            except as set forth on Schedule 6.26(a), maintains or causes to
be maintained a policy that prevents the exposure of employees or contractors to
bloodborne pathogens by prohibiting staff from handling returned or used Product
if such Product is not received in a decontaminated manner.

 

(b)            With respect to Products:

 

(i)                 No Loan Party has acquired, received, or otherwise
transferred any human tissue or organs for valuable consideration for use in
human transplantation, in violation of any Applicable Law.

 

(ii)               Except as set forth on Schedule 6.26(b), each Product has
been and/or shall be manufactured, imported, possessed, owned, warehoused,
marketed, promoted, sold, labeled, furnished, distributed and marketed in
accordance with all applicable Permits and Applicable Laws, including but not
limited to the FDCA;

 

(iii)             Without limiting the generality of Section 6.26(a)(i) above,
with respect to any Product being tested or manufactured by any Loan Party or
any Subsidiary of any Loan Party, such Person has received, and such Product
shall be the subject of, all Required Permits needed in connection with the
testing or manufacture of such Product as such testing is currently being
conducted by or on behalf of such Person, and such Person has not received any
notice from any applicable Governmental Authority, including the FDA, that such
Governmental Authority is conducting an investigation or review of (A) such
Person’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of Applicable Law (including
Healthcare Laws) and/or the Required Permits related to the manufacture of such
Product, or (B) any such Required Permit or that any such Required Permit has
been revoked or withdrawn, nor has any such Governmental Authority issued any
order or recommendation stating that the development, testing and/or
manufacturing of such Product by such Person should cease;

 

(iv)            Without limiting the generality of Section 6.26(a)(i) above,
with respect to any Product marketed, leased, rented, or sold by any Loan Party
or any Subsidiary of any Loan Party, such Person shall have received, and such
Product shall be the subject of, all Required Permits needed in connection with
the marketing and sales of such Product as currently being marketed, leased,
rented, or sold by such Person, and such Person has not received any notice from
any applicable Governmental Authority, including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace; and

 



 106 

 

 

(v)                the Loan Parties and their Subsidiaries have not experienced
any significant failures in their manufacturing of any Product such that the
amount of such Product successfully manufactured by them in accordance with all
specifications thereof and any required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.

 

(c)              Neither the execution nor performance by any Loan Party of any
Loan Documents, nor the exercise of any remedies by any party thereunder, will
adversely affect any of the Required Permits.

 

Section 6.27            OFAC. Neither any Loan Party nor any Subsidiary or any
Affiliate thereof is in violation of any of the Sanctions. Neither any Loan
Party nor any Subsidiary thereof, nor to the knowledge of such Loan Party or any
of its Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof (a) is a Sanctioned Person or a Sanctioned Entity, (b)
has its assets located in a Sanctioned Entity, (c) derives revenues from
investments in, or transactions with a Sanctioned Person or a Sanctioned Entity
or (d) is owned or controlled by a Sanctioned Entity or a Sanctioned Person. No
part of the proceeds of the Loans will be used, directly or indirectly, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 

Section 6.28            Affected Financial Institution. No Loan Party is an
Affected Financial Institution.

 

Section 7.                  AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that until the Obligations shall have been
paid in full or otherwise satisfied, and the Commitments hereunder shall have
expired or been terminated, such Loan Party shall, and shall cause each of its
Subsidiaries to:

 

Section 7.1               Financial Statements. Deliver to the Administrative
Agent for the benefit of each Lender:

 

(a)                Annual Financial Statements. As soon as available, but in any
event within ninety (90) days after the end of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2020) of AdaptHealth Corp., consolidated
balance sheets of AdaptHealth Corp., Holdings, and the Loan Parties and their
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, retained earnings, shareholders’ equity and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures as of the end of and for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, and in the case of the consolidated
financial statements audited and accompanied by a report and opinion of KPMG LLP
or other independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification,
explanation or exception or any qualification, explanation or exception as to
the scope of such audit;

 



 107 

 

 

(b)                Quarterly Financial Statements. As soon as available, but in
any event within forty-five (45) days after the end of each of the first three
(3) Fiscal Quarters (commencing with the Fiscal Quarter ending September 30,
2020) of each Fiscal Year of AdaptHealth Corp., Holdings, and the Loan Parties
and their Subsidiaries, consolidated balance sheets of AdaptHealth Corp.,
Holdings, and the Loan Parties and their Subsidiaries as at the end of such
Fiscal Quarter, and the related consolidated statements of income or operations,
retained earnings, shareholders’ equity and cash flows for such Fiscal Quarter
and for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures as of the end of and for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail and certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of AdaptHealth Corp., Holdings, and the Loan Parties and their Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 

(c)                Management Discussion and Analysis. Concurrently with any
delivery under clause (a) or (b) of this Section 7.1, a management discussion
and analysis describing any differences in the reported financial results as
between the periods covered and that in the same periods during the immediately
preceding Fiscal Year, and as between such periods and the same periods included
in the budget delivered pursuant to Section 7.2(c) below, which shall include,
among any other information or explanation reasonably requested by the
Administrative Agent, an explanation of any revenues, Consolidated EBITDA,
Consolidated Capital Expenditures and new or lost customers that would assist
the Lenders to better understand the results being reported.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
clauses (a) and (b) of this Section 7.1 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR); or (ii) on
which such documents are posted on the Loan Parties’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether made available by
the Administrative Agent). Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents;
provided that the Borrower shall promptly notify (which may be by electronic
mail) the Administrative Agent of the filing and availability of any such item
and provide to the Administrative Agent by electronic mail a link thereto.

 

Section 7.2               Certificates; Other Information. Deliver to the
Administrative Agent for the benefit of each Lender, in form and detail
satisfactory to the Administrative Agent:

 

(a)               Accountant Certification. Concurrently with the delivery of
the financial statements referred to in Section 7.1(a), a certificate of its
independent certified public accountants certifying such financial statements;

 

(b)               Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a duly completed
Compliance Certificate executed by an Authorized Officer of the Borrower, and
such Compliance Certificate shall include such supplements to Schedule 6.17 as
are necessary such that, as supplemented, such Schedule would be accurate and
complete as of the date of such Compliance Certificate; provided, however, that
in the event that any item included in such supplement shall constitute, result
in or disclose a Default or an Event of Default hereunder, in no event shall the
delivery of such supplement constitute a waiver of such Default or Event of
Default by the Administrative Agent or any Lender;

 



 108 

 

 

(c)                Annual Budget. Within sixty (60) days after the end of each
Fiscal Year, the annual business plan and budget of AdaptHealth Corp., Holdings,
and the Loan Parties and their respective Subsidiaries containing, among other
things, projected financial statements (including, without limitation,
consolidated balance sheets of AdaptHealth Corp., Holdings, and the Loan Parties
and their Subsidiaries as at the end of each such Fiscal Quarter, and the
related consolidated statements of income or operations, retained earnings,
shareholders’ equity and cash flows for each such Fiscal Quarter) for each
Fiscal Quarter through the Term Loan A Maturity Date;

 

(d)              Audit Letters. Copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of AdaptHealth Corp., Holdings, and the
Loan Parties and their Subsidiaries by independent accountants in connection
with the accounts or books of the Loan Parties and their Subsidiaries, or any
audit of any of them;

 

(e)              Public Company Reporting. (i) Promptly after the same are
available (and in any event within ten (10) days thereof), copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of AdaptHealth Corp. and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act or to a holder of any Indebtedness owed by AdaptHealth Corp.,
Holdings, Intermediate Holdings, any Loan Party, or any Subsidiary in its
capacity as such a holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, (ii) all reports and written information
to and from the United States Environmental Protection Agency, or any state or
local agency responsible for environmental matters, the United States
Occupational Health and Safety Administration or any successor agencies or
authorities concerning environmental, health or safety matters, and (iii) all
material reports and written information to and from any state or local agency
responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters; and

 

(f)                 Additional Information. Promptly (and in any event within
two (2) days after a request therefor), such additional information (including
Medicare and Medicaid cost reports and audits) regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request (including as
required under the Patriot Act and the Beneficial Ownership Regulation).

 

Section 7.3               Notices.

 

(a)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent and each Lender in writing of the occurrence of
any Default or Event of Default.

 



 109 

 

 

(b)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent and each Lender in writing of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent and each Lender in writing of the occurrence of
any ERISA Event.

 

(d)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent and each Lender in writing of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Subsidiary.

 

(e)                Promptly (and in any event within two (2) Business Days),
notify the Administrative Agent and each Lender, in writing, of the threat or
institution of, or any material adverse development in, any Proceeding against
or affecting any Loan Party (i) in which the amount involved or relief sought is
in excess of $10,000,000, (ii) which could reasonably be expected to have a
Material Adverse Effect, (iii) which seeks injunctive relief which, if granted,
could reasonably be expected to result in losses, costs or expenses in excess of
$10,000,000, (iv) which alleges criminal misconduct by any Loan Party, or (v)
which alleges the material violation of any law regarding any Environmental
Liability.

 

(f)                Immediately notify the Administrative Agent and each Lender,
in writing, upon the occurrence of, upon becoming aware of, or upon receipt of
notice from a third party of, (i) any Loan Party’s default pursuant to the terms
of any Material Contract to which such Loan Party is a party or (ii) the
termination of, or the intent or threat to terminate, any such Material
Contract.

 

(g)               Upon the written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.9 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Loan Parties’ expense, a report
of an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
reasonably acceptable to the Administrative Agent as to the nature and extent of
the presence of any Hazardous Materials on any Facilities and as to the
compliance by any Loan Party or any of its Subsidiaries with Environmental Laws
at such Facilities. If the Loan Parties fail to deliver such an environmental
report within forty-five (45) days after receipt of such written request then
the Administrative Agent may arrange for same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the Facilities to
reasonably undertake such an assessment (including, where appropriate, invasive
soil or groundwater sampling). The reasonable cost of any assessment arranged
for by the Administrative Agent pursuant to this provision will be payable by
the Loan Parties on demand and added to the obligations secured by the
Collateral Documents.

 

(h)                Promptly notify the Administrative Agent and each Lender of
any Loan Party’s receipt of notice of any citation, any investigation or audit,
or pending or threatened proceedings relating to, any material violation by any
Loan Party of any Healthcare Law, including, (x) any investigation or audit or
proceeding involving violation of any of the Medicare and/or Medicaid fraud and
abuse provisions and (y) any criminal or civil investigation initiated, claim
filed or disclosure required by the Office of Inspector General, the Department
of Justice, CMS (formerly HCFA), or any other Governmental Authority.

 



 110 

 

 

(i)                 Promptly notify the Administrative Agent and each Lender of
any Loan Party’s receipt of a written recommendation from any Governmental
Authority or other regulatory body that such Loan Party should have its
licensure, provider or supplier number or accreditation suspended, revoked, or
limited in any material way, or have its eligibility to participate in Medicare,
Medicaid or any other government program to accept assignments or rights to
reimbursement under Medicaid, Medicare, or any other government program
regulations suspended, revoked, or limited in any material way.

 

(j)                 Any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in such certification.

 

(k)                In addition to and not in limitation of any other provision
of this Agreement, it is understood and agreed that Borrower shall (a) within
two (2) Business Days notify the Administrative Agent and each Lender of any
material adverse developments related to that certain subpoena dated July 11,
2017 and issued to Borrower or any other Loan Party by the United States
Attorneys’ Office for the Eastern District of Pennsylvania pursuant to 18 U.S.C.
§ 3486 (the “Subpoena”), (b) shall participate in a phone call with the
Administrative Agent and the Lenders quarterly, at the request of the
Administrative Agent, in order to provide an update on the status of the
Subpoena, relevant related details and what action the Loan Parties have taken
over the course of the previous quarter and propose to take with respect
thereto, and (c) shall provide such other documents, instruments, agreements and
information related to the Subpoena as reasonably requested by the
Administrative Agent and each Lender.

 

Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and propose
to take with respect thereto. Each notice pursuant to Section 7.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Section 7.4               Payment of Obligations: Tax Returns.

 

(a)                Pay and discharge as the same shall become due and payable,
all its obligations and liabilities, including (a) all federal, state and other
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being Properly Contested; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being Properly Contested.

 

(b)                Timely file or cause to be timely filed all federal, state
and other material tax returns required to be filed.

 

Section 7.5               Preservation of Existence, Material Contracts, Etc.

 

(a)                Preserve, renew and maintain in full force and effect its
legal existence under the laws of the jurisdiction of its organization except in
a transaction permitted by Section 8.4 or Section 8.5.

 

(b)                Preserve, renew and maintain in full force and effect its
good standing and qualification to do business under the laws of the
jurisdiction of its organization and in any other jurisdiction where failure to
so maintain good standing or qualification would have or would constitute a
Material Adverse Effect.

 



 111 

 

 

(c)                Preserve, renew and maintain all Governmental Approvals as
are necessary for the conduct of its business as currently conducted and herein
contemplated.

 

(d)               Preserve, register and renew whenever applicable all of its
material registered patents, copyrights, trademarks, trade names and service
marks as are necessary for the conduct of its business as currently conducted
and herein contemplated.

 

(e)               Maintain all Material Contracts to which it is a party without
default or right of any counterparty thereto to terminate or accelerate
thereunder unless replaced with one or more alternative contracts of
substantially equivalent value.

 

Section 7.6               Maintenance of Properties.

 

(a)                Maintain, preserve and protect all of its property owned or
used in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

 

(b)                Make all necessary repairs thereto and renewals and
replacements thereof.

 

(c)                Use the standard of care typical in the industry in the
operation and maintenance of its Facilities.

 

Section 7.7               Maintenance of Insurance. Maintain or cause to be
maintained, with financially sound and reputable insurers rated not less than
A-, Class VII by Best’s, commercial general liability insurance, professional
liability insurance, product liability insurance, pollution liability insurance
and all risk property insurance, in each case with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of each
Loan Party as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks, and in amounts and otherwise on such
terms and conditions as shall be customary for such Persons (including perils of
flood, quake and/or windstorm, as applicable) and reasonably acceptable to the
Administrative Agent. Without limiting the generality of the foregoing, each of
the Borrower and its Subsidiaries will maintain or cause to be maintained (a)
flood insurance with respect to each Flood Hazard Property, if any, that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
holders of the Obligations, as an additional insured by endorsement thereunder
as its interests may appear, and (ii) in the case of each property insurance
policy, contain a lender’s loss payable clause or endorsement, satisfactory in
form and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the holders of the Obligations, as the lender’s loss payee thereunder
and provides for at least thirty (30) days’ prior written notice (or such
shorter prior written notice as may be agreed by the Collateral Agent in its
reasonable discretion) to the Collateral Agent of any modification or
cancellation of such policy.

 



 112 

 

 

Section 7.8               Compliance with Laws. Comply in all material respects
with the requirements of all Applicable Laws and Governmental Approvals
applicable to it (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or Property, except
in such instances in which such requirement of Applicable Law or order, writ,
injunction or decree is being Properly Contested or where failure to comply
could not reasonably be expected to have a Material Adverse Effect. The Loan
Parties will (i) other than with respect to a Voluntary Termination, maintain in
full force and effect, and free from restrictions, probations, conditions or
known conflicts which would materially impair the use or operation of any
healthcare or other business conducted or hereafter conducted or of the Business
as it is currently conducted, all Permits necessary under Healthcare Laws to
continue to bill or receive payment or reimbursement under all Third Party Payor
Programs in which any Loan Party or the Business participates as of the date of
this Agreement or any time hereafter, and (ii) provide to the Administrative
Agent upon request, an accurate, complete and current list of all participation
agreements with Third Party Payors with respect to the Business and the business
of each Loan Party (collectively, “Participation Agreements”). Other than with
respect to a Voluntary Termination, the Loan Parties will at all times comply in
all material respects with all requirements, contracts, conditions and
stipulations applicable to such Loan Party necessary in order to maintain in
good standing and without default or limitation under all such Participation
Agreements.

 

Section 7.9               Books and Records.

 

(a)                Maintain proper books of record and account, in which full,
true and correct entries shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be, in each case in accordance with GAAP.

 

(b)                Maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or such Subsidiary, as the case may
be.

 

Section 7.10            Inspection Rights. Permit (a) representatives and
independent contractors of the Administrative Agent and the Collateral Agent to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and conduct audits and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Loan
Parties and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Loan
Parties; provided, however, that absent the existence of a Default or Event of
Default, the Loan Parties shall be liable for no more than one (1) such
inspection in any Fiscal Year; and (b) representatives and independent
contractors of the Administrative Agent and the Collateral Agent to conduct an
annual audit of the Collateral at the expense of the Loan Parties and upon
reasonable advance notice to the Loan Parties; provided that when a Default or
an Event of Default exists the Collateral Agent (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice and, in the case of Collateral audits, as frequently as deemed
necessary by the Collateral Agent. A representative of each Lender shall have
the right to accompany the Administrative Agent in connection with all such
inspections, audits and examinations (at such Lender’s sole cost and expense if
a Default or an Event of Default has not occurred and is continuing).

 

Section 7.11            Use of Proceeds.

 

(a)                Use the proceeds of the Term Loan A to (i) refinance certain
existing Indebtedness of the Loan Parties and their Subsidiaries simultaneously
with the closing of this agreement, and (ii) pay transaction costs, fees and
expenses related thereto.

 



 113 

 

 

(b)                Use proceeds of the Revolving Loans and Swing Line Loans to
(i) finance working capital, make Capital Expenditures, and for other general
corporate purposes, and (ii) finance Permitted Acquisitions and to pay fees and
transaction costs associated with such Permitted Acquisitions.

 

(c)                Notwithstanding the foregoing, in no event shall the proceeds
of any Credit Extension be used in contravention of Applicable Laws or of any
Loan Document.

 

Section 7.12            Additional Subsidiaries. Simultaneously with (or such
longer period as may be agreed by the Collateral Agent at its sole option) any
Acquisition or the formation of any Subsidiary:

 

(a)                notify the Administrative Agent thereof in writing, together
with (i) jurisdiction of formation, (ii) number of shares of each class of
Capital Stock outstanding, (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by any Loan Party or any Subsidiary
and (iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

(b)               within thirty (30) days (in each case, or such later date as
may be agreed by the Collateral Agent at its sole option) of any Permitted
Acquisition or any Subsidiary being formed, cause each Subsidiary formed or
acquired in connection with such Permitted Acquisition, other than an Excluded
Subsidiary or an Excluded Foreign Subsidiary, to (A) become a Guarantor by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement or such other document as the Administrative Agent may reasonably
request for such purpose (including as required under the Security Agreement),
and (B) deliver to the Administrative Agent documents of the types referred to
in Sections 5.1(b), (c), and (e) and take any actions required under Section
7.14, and, if requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (A)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

Section 7.13            ERISA Compliance. Do, and cause each of its ERISA
Affiliates to do, each of the following: (a) maintain each ERISA Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state law; (b) cause each ERISA Plan
that is qualified under Section 401(a) of the Internal Revenue Code to maintain
such qualification; and (c) make all required contributions to any ERISA Plan
subject to Section 412, Section 430 or Section 431 of the Internal Revenue Code.

 

Section 7.14            Further Assurances.

 

(a)              To the extent not delivered to the Collateral Agent on or
before the Closing Date (including in respect of after-acquired property and
Persons that become Subsidiaries of any Loan Party after the Closing Date), the
Loan Parties will promptly (and in any event within thirty (30) days) deliver to
the Administrative Agent such modifications to the terms of the Loan Documents,
in each case, in form and substance reasonably satisfactory to the Collateral
Agent and as the Collateral Agent reasonably deems necessary or advisable in
order to ensure that each Loan Party (including any Person required to become a
Guarantor pursuant to Section 7.12 hereof) shall effectively grant to the
Collateral Agent, for the benefit of holders of the Obligations, a valid and
enforceable security interest in all of its property, including all of its
Capital Stock (other than Excluded Property), as security for the Obligations of
such Loan Party.

 



 114 

 

 

(b)               Without limiting the generality of the above, the Loan Parties
will cause (a) 100% of the issued and outstanding Capital Stock owned by the
Loan Parties of each Domestic Subsidiary and (b) 65% (or such greater percentage
that could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock owned by the Loan
Parties entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each
Foreign Subsidiary directly owned by a Loan Party or any Foreign Subsidiary
Holdco owned by a Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents or such other security documents as the
Collateral Agent shall request; provided, however, that the Loan Parties shall
not be required to pledge the Capital Stock of any non-Wholly Owned Subsidiary
to the extent (a) consent of the minority investor is required pursuant to the
Organization Documents of such non-Wholly Owned Subsidiary (and such consent was
not required in connection with or in contemplation or anticipation of such
pledge) and not obtained after using commercially reasonable efforts and (b)
such non-Wholly Owned Subsidiary is an Excluded Subsidiary.

 

(c)                If an Event of Default exists, with respect to each account
(as defined in the UCC) for which either the perfection, enforceability, or
validity of the Collateral Agent’s Liens in such account, or the Collateral
Agent’s right or ability to obtain direct payment to the Collateral Agent of the
proceeds of such account, is governed by any federal, state, or local statutory
requirements other than those of the UCC, the Loan Parties will take such steps
as the Collateral Agent may from time to time reasonably request to ensure such
perfection, enforceability, validity of the Lien or right to obtain direct
payment, including compliance with the Federal Assignment of Claims Act of 1940.

 

(d)              If an Event of Default exists, each Loan Party shall grant (and
in any event, shall be deemed to grant) a first priority, perfected Lien (except
for Permitted Liens) on any additional Property of the Loan Parties (including
Excluded Property other than as described in clauses (e), (h) and (j) of the
Excluded Property definition) in favor of Collateral Agent for the benefit of
itself, the Administrative Agent, the other Lenders and the other holders of the
Obligations to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents as requested by Administrative Agent in its sole
discretion.

 

(e)             Each Loan Party will, and will cause each Subsidiary to, at its
own cost and expense, cause to be promptly and duly taken, executed,
acknowledged and delivered all such further acts, documents and assurances as
may from time to time be necessary or as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Loan Documents and
the transactions contemplated thereby, including all such actions to establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of the Collateral Agent for the benefit of holders of
the Obligations on the Collateral (including Collateral acquired after the
Closing Date), including on any and all assets of each Loan Party (other than
Excluded Property), whether now owned or hereafter acquired.

 



 115 

 

 

Section 7.15            Covenant with Respect to Environmental Matters. In
respect of all environmental matters:

 

(a)               comply in all material respects with the requirements of all
federal, state, and local Environmental Laws applicable to the Loan Parties or
their Property; notify the Administrative Agent promptly in the event of any
spill, release or disposal of Hazardous Material on, or hazardous waste
pollution or contamination affecting, the Facilities in material violation of
applicable Environmental Laws of which a Loan Party has actual knowledge;
forward to the Administrative Agent promptly any written notices relating to
such matters received from any Governmental Authority; and pay when due any fine
or assessment against the Facilities, provided, that the Loan Parties shall not
be required to pay any such fine or assessment so long as the validity thereof
shall be Properly Contested; and provided further that, in any event, payment of
any such fine or assessment shall be made before any of their Property shall be
subjected to a Lien or be seized or sold in satisfaction thereof;

 

(b)                promptly notify the Administrative Agent upon becoming aware
of any fact or change in circumstances that would be expected to cause any of
the representations and warranties contained in Section 6.9 to cease to be true
in all material respects (without duplication of any materiality qualifier
therein) for any time before the Revolving Commitment Termination Date;

 

(c)               not become involved, and will not knowingly permit any tenant
of the Facilities to become involved, in any operations at the Facilities
generating, storing, disposing, or handling Hazardous Materials in material
violation of applicable Environmental Laws or any other activity that could lead
to the imposition on any Lender or the Administrative Agent of any liability, or
the imposition on the Loan Parties or the Facilities of any material liability
or any lien under any Environmental Laws;

 

(d)             promptly contain or remove any Hazardous Materials found on the
Facilities in violation of any applicable Environmental Law, which containment
or removal must be done in compliance with applicable Environmental Laws and at
the Loan Parties’ expense; and the Loan Parties agree that the Administrative
Agent has the right, at its sole option but at the Loan Parties’ expense, to
have an environmental engineer or other representative review the work being
done; and

 

(e)             indemnify, protect, defend and hold harmless each Indemnitee
from and against and all liabilities, obligations, losses, damages (including,
consequential damages), penalties, actions, judgments, suits, claims, costs,
expenses and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for and consultants of such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), which may be imposed on, incurred by, or asserted against such
Indemnitees (whether direct, indirect, or consequential) now or hereafter
arising as a result of any claim for environmental cleanup costs, any resulting
damage to the environment and any other environmental claims against any Loan
Party, any Lender, the Administrative Agent, any other Indemnitee or the
Facilities. The provisions of this Section 7.15(e) shall continue in effect and
shall survive the Revolving Commitment Termination Date.

 

Section 7.16            Covenants with Respect to Real Property. With respect to
any Real Property (other than Excluded Property) acquired by any Loan Party
after the Closing Date, deliver to the Administrative Agent within sixty (60)
days of the date such Real Property was acquired, as the case may be, each in
form and substance reasonably satisfactory to the Administrative Agent:

 

(a)                a Mortgage encumbering the fee interest of any Loan Party in
such Real Property;

 



 116 

 

 

(b)                all other Mortgage Supporting Documents required by
Administrative Agent with respect to such Real Property; and

 

(c)                evidence reasonably satisfactory to the Administrative Agent
of comprehensive “all risk” insurance with respect to such Real Property in form
and substance satisfactory to the Administrative Agent.

 

Section 7.17            Lenders Meetings. The Loan Parties will, upon the
request of the Administrative Agent, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year to be held at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent; provided that during the existence of
an Event of Default, meetings may be held more frequently than once per Fiscal
Year.

 

Section 7.18            Covenants Regarding Products and Compliance with
Required Permits.

 

(a)                Without limiting the generality of Section 7.8, each Loan
Party and its Subsidiaries shall comply fully and completely in all material
respects with all Required Permits at all times issued by any Governmental
Authority, including the FDA, with respect to such development, testing,
manufacture, marketing, sales, or leasing of such Product by such Person as such
activities are at any such time being conducted by such Person, including the
timely filing (after giving effect to any extension duly obtained) of all
notifications, reports, submissions, Required Permit renewals, cost reports and
other reports of every kind whatsoever required by applicable Laws (which
reports shall be materially accurate and complete in all material respects and
not misleading in any material respect and shall not remain open or unsettled)
and shall operate in a manner such that the Required Permits remain in full
force and effect.

 

(b)                Loan Parties and their Subsidiaries shall maintain in full
force and effect the Transport and Disposal Agreement or such other agreement in
form and substance for the transport and disposal of hazardous wastes with
respect to all facilities at which such waste is generated.

 

Section 7.19            Healthcare Operations. Without limiting the generality
of the foregoing covenants and to induce the Administrative Agent and the
Lenders to enter into this Agreement and to make the Loans and other credit
accommodations contemplated hereby, the Loan Parties hereby covenant that the
Loan Parties will:

 

(a)                timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all notifications, reports, submissions, Permit
renewals, cost reports and other reports or documents of every kind whatsoever
required by Healthcare Laws (which reports will be materially accurate and
complete in all material respects and not misleading in any material respect and
shall not remain open or unsettled);

 

(b)                maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts that would materially
impair the use or operation of any healthcare or other business conducted or
hereafter conducted by any Loan Party, all Permits necessary under Healthcare
Laws to carry on the Business of the Loan Parties as it is conducted on the
Closing Date or substantially similar thereto; and

 



 117 

 

 

(c)                remain in material compliance with all Applicable Laws with
respect to matters relating to patient or individual health care or Personal
Information or data, including compliance in all material respects with
applicable Privacy Laws, including HIPAA, by continuing to adopt, implement and
maintain policies, procedures and continued personnel training regarding the
transaction standards, privacy standards and security standards promulgated
pursuant to HIPAA, and maintain information security process that (i) include
safeguards for the security, confidentiality and integrity of transactions and
confidential or proprietary data or individually identifiable health information
used, disclosed, or accessed and (ii) are designed to protect against
unauthorized access to the Systems, the data and the systems of any third person
service providers that have access to the Loan Parties’ data or Systems in
compliance with applicable requirements of Privacy Laws.

 

Section 7.20            Patriot Act; OFAC. The Loan Parties will (a) comply with
the Patriot Act, (b) use no part of the proceeds of the Loans, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, and (c) comply with
Sanctions.

 

Section 7.21            Post-Closing Obligations.

 

(a)                Within forty-five (45) days of the Closing Date, the Loan
Parties shall use commercially reasonable efforts to (i) obtain amendments to
the collateral descriptions included on certain UCC financing statements
identified by the Administrative Agent evidencing purchase money Indebtedness of
Loan Parties and filed by (x) VGM Financial Services, a division of TCF National
Bank, as secured party and (y) TCF Equipment Finance, a division of TCF National
Bank, as secured party, and (ii) terminate certain UCC financing statements
identified by the Administrative Agent evidencing prior Indebtedness of the Loan
Parties that was repaid in full in connection with past Acquisitions; and

 

(b)                Within fifteen (15) Business Days of the Closing Date (or
such longer period as may be agreed by the Collateral Agent at its sole option),
the Loan Parties shall provide to the Collateral Agent undated stock transfer
powers executed in blank with respect to the certificates evidencing the Pledged
Equity (as defined in the Pledge and Security Agreement) set forth on Schedule 1
to the Pledge and Security Agreement.

 

Section 8.                  NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that until the Obligations shall have been
paid in full or otherwise satisfied, and the Commitments hereunder shall have
expired or been terminated, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

Section 8.1               Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness (including any Earn-Out Obligations), except:

 

(a)                the Obligations;

 



 118 

 

 

(b)                Indebtedness of the Loan Parties and their Subsidiaries
existing on the Closing Date and set forth in Schedule 8.1 and refinancings and
extensions of any such Indebtedness if the representations, warranties,
covenants, events of default and other material terms and conditions thereof are
not materially less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause shall not (i) include Indebtedness of an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced or (ii)
exceed in a principal amount the Indebtedness being renewed, extended or
refinanced;

 

(c)                purchase money Indebtedness (including obligations in respect
of Capital Leases but excluding Synthetic Leases) hereafter incurred by the Loan
Parties or any of their Subsidiaries to finance the purchase of fixed assets;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing and (iii) the total amount of all such Indebtedness
at any time outstanding shall not exceed $40,000,000;

 

(d)                Indebtedness in respect of any Swap Agreement that is entered
into in the ordinary course of business to hedge or mitigate risks to which any
Loan Party or any of its Subsidiaries is exposed in the conduct of its business
or the management of its liabilities (it being acknowledged by the Borrower that
a Swap Agreement entered into for speculative purposes or of a speculative
nature is not a Swap Agreement entered into in the ordinary course of business
to hedge or mitigate risks);

 

(e)                intercompany Indebtedness permitted under Section 8.3;
provided that any Indebtedness of a Loan Party owing to any Subsidiary that is
not a Loan Party shall be subject to a Subordination Agreement acceptable to the
Administrative Agent in its sole discretion;

 

(f)                Indebtedness assumed in connection with (or attaching to
assets of a Person that becomes a Subsidiary in connection with) a Permitted
Acquisition; provided that (i) the aggregate amount of such Indebtedness shall
not exceed $7,500,000 in the aggregate at any time outstanding and (ii) such
Indebtedness exists at the time such Person becomes a Subsidiary or such
Permitted Acquisition occurs and is not created in contemplation of or in
connection therewith;

 

(g)             Guarantees with respect to Indebtedness permitted under this
Section 8.1;

 

(h)             current Indebtedness maturing in less than one (1) year and
incurred in the ordinary course of business for raw materials, supplies,
equipment, services Taxes or labor;

 

(i)              so long as in the aggregate such Indebtedness does not exceed
$4,000,000, Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business or consistent with past practice;

 

(j)             Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations
(including, in each case, letters of credit issued to provide such bonds,
guaranties and similar obligations), in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 



 119 

 

 

(k)               Indebtedness arising from overdraft facilities and/or the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(l)                Indebtedness due to sellers in connection with Permitted
Acquisitions, including any Earn-Out Obligations incurred in connection thereto,
so long as for all other Permitted Acquisitions, the aggregate principal amount
of such Indebtedness shall not exceed $20,000,000 at any time outstanding and
shall, at the request of the Administrative Agent, be subject to a Subordination
Agreement acceptable to the Administrative Agent in its sole discretion;

 

(m)              Incremental Equivalent Debt;

 

(n)              other unsecured Indebtedness in an aggregate principal amount
not exceeding $20,000,000 at any time outstanding; and

 

(o)              other senior unsecured Indebtedness (“Senior Unsecured
Indebtedness”) of the Borrower in an aggregate principal amount not to exceed
$350,000,000; provided that:

 

(i)                 no Default or Event of Default has occurred and is
continuing immediately prior to or after giving effect to the incurrence of such
Indebtedness;

 

(ii)               the Borrower shall have delivered to the Administrative Agent
a certificate signed by an Authorized Officer of the Borrower demonstrating
that, upon giving effect to the incurrence of such Indebtedness and the
application of proceeds thereof on a Pro Forma Basis, (A) the Borrower shall be
in compliance with the financial covenants set forth in Section 8.8, and (B) the
Consolidated Total Leverage Ratio shall not exceed the ratio that is 0.25:1.00
less than the otherwise permitted maximum Consolidated Total Leverage Ratio
under Section 8.8(a) for the applicable Fiscal Quarter;

 

(iii)             the maturity date of such Indebtedness shall be at least 181
days after the later of the Revolving Commitment Termination Date and the Term
Loan A Maturity Date at the time of issuance of such Senior Unsecured
Indebtedness;

 

(iv)          such Indebtedness shall not be subject to any mandatory
redemption, mandatory repurchase or other mandatory prepayments of principal
other than in connection with (x) a change of control (or other comparable term)
and (y) sales or other dispositions of property (including casualty events) in
each case to the extent such proceeds are not required to prepay the obligations
arising under this Agreement or any restatement, renewal or refinancing thereof;
and

 

(v)            such Indebtedness shall not be subject to any covenants or events
of default that are materially more restrictive than covenants and events of
default that are usual and customary for senior unsecured high yield notes
giving due regard to prevailing conditions in the syndicated loan and financial
markets and operational requirements of the Borrower and its Subsidiaries.

 

Section 8.2               Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, other
than the following:

 

(a)                Liens pursuant to any Loan Document;

 



 120 

 

 

(b)                Liens existing on the Closing Date and listed on Schedule
8.2;

 

(c)                Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
Properly Contested;

 

(d)                statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business; provided that such Liens secure only amounts not
yet due and payable or, if due and payable, (i) are unfiled and no other action
has been taken to enforce the same or (ii) are being Properly Contested;

 

(e)                segregated cash pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                segregated cash deposits to secure the performance of bids,
trade contracts, licenses and leases, statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature (other than Indebtedness) incurred in the ordinary
course of business;

 

(g)              easements, rights-of-way, restrictions and other similar
encumbrances affecting Real Property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value or marketability of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)              Liens securing Indebtedness permitted under Section 8.1(c),
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the Property being acquired on the date of acquisition and (iii) such Liens
(unless such Lien is a refinancing a pre-existing Lien) attached to such
Property concurrently with or within thirty (30) days after the acquisition
thereof;

 

(i)              leases, non-exclusive licenses or subleases granted to others
not interfering in any material respect with the business of any Loan Party or
any Subsidiary and not adverse to the interests of the Agents or the Lenders in
any material respect;

 

(j)            any interest of title of a lessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) solely evidencing such lessor’s interest
under, leases permitted by this Agreement;

 

(k)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions holding such deposits;

 

(l)            Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;

 

(m)         Liens solely on any cash earnest money deposits made by any Loan
Party or any Subsidiary in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 



 121 

 

 

 

(n)          all bonds, deposits and security instruments or other Liens
required or imposed by any Governmental Authority or Third Party Payor in
connection with the Business of the Loan Parties in the ordinary course of
business;

 

(o)           Liens in favor of the Issuing Bank or the Swing Line Lender on
cash collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

 

(p)          Liens consisting of judgment, appeal bonds, judicial attachment
liens or other similar Liens arising in connection with court proceedings;
provided that the enforcement of such Liens is effectively stayed and all such
Liens secure judgments the existence of which do not constitute an Event of
Default under Section 9.1(h);

 

(q)          Liens (junior in priority and subordinated in all respects to the
Liens securing the Obligations in a manner satisfactory to the Collateral Agent
through at least one hundred and eighty (180) days following the Term Loan A
Maturity Date (as such date may be extended through any amendment, restatement,
supplement or other modification to this Agreement)) securing Indebtedness
permitted under Section 8.1(l);

 

(r)            Liens securing Indebtedness permitted under Section 8.1(m); and

 

(s)           Liens not otherwise permitted hereunder so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $20,000,000 at any time outstanding.

 

Section 8.3            Investments. Make any Investments, except:

 

(a)           cash or Cash Equivalents;

 

(b)          accounts receivable created, acquired or made and trade credit
extended in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

(c)           Investments consisting of stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt obligors;

 

(d)          Investments existing as of the Closing Date and set forth in
Schedule 8.3; provided that the amount of such Investment is not increased after
the Closing Date except in accordance with this Section 8.3;

 

(e)           Guarantees permitted by Section 8.1;

 

(f)            Permitted Acquisitions and Capital Expenditures otherwise
permitted hereunder;

 

(g)           loans or advances to officers, directors, managers, consultants
and employees of any Loan Party for travel, entertainment, relocation and
analogous ordinary business purposes in the ordinary course of business or
constituting advances in payroll payments and expenses or relating to
indemnification or reimbursement in respect of liability relating to their
serving in any capacity in the ordinary course of business; provided, such loans
and advances at any time outstanding shall not in the aggregate exceed
$2,000,000;

 



 122 

 

 

(h)          intercompany Investments by any Loan Party in any other Loan Party
(excluding Intermediate Holdings) that is a Wholly Owned Subsidiary;

 

(i)           to the extent constituting an Investment, Investments constituting
Swap Agreements permitted by Section 8.1(d);

 

(j)           Investments constituting deposits made in connection with the
purchase of goods or services in the ordinary course of business or otherwise
constituting deposits permitted pursuant to Section 8.2(f), (k) or (n);

 

(k)         Investments in the ordinary course of business and consistent with
past practice, consisting of (i) endorsements for collection or deposit, (ii)
customary trade arrangements with customers, (iii) loans or advances made to
distributors not to exceed in the aggregate at any time $10,000,000 so long as
no Default or Event of Default exists at the time such loan or advance is made
or would result from the making of such loan or advance, (iv) advances of
payroll payments to employees or other advances of salaries or compensation
(including advances against commissions) to employees and sales representatives
not to exceed in the aggregate at any time $2,000,000 so long as no Default or
Event of Default exists at the time such loan or advance is made or would result
from the making of such loan or advance and (v) Investments maintained in
connection with any Loan Party’s deferred compensation plan approved by such
Loan Party’s board of directors or managers, as applicable;

 

(l)          Investments in Excluded Subsidiaries and non-Wholly Owned
Subsidiaries in an aggregate amount (as of the date such Investment is made) not
to exceed $10,000,000 at any time outstanding;

 

(m)        Investments (other than Acquisitions) to the extent that payment for
such Investments is made solely from Net Cash Proceeds from the issuance or sale
of Qualified Capital Stock of AdaptHealth Corp.; and

 

(n)         so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other Investments by the Loan Parties and
their Subsidiaries (other than Investments in Persons who are not Loan Parties)
not exceeding in the aggregate at any time outstanding the sum of (i)
$10,000,000 plus (ii) any returns (including dividends, interest, distributions
and returns of principal) actually received by the Loan Parties in cash in
respect of Investments made under Section 8.3(l).

 

Section 8.4           Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person; provided, however, that, subject to the
terms of Sections 7.12 and 7.14, (a) any Loan Party other than Intermediate
Holdings may merge or consolidate with any other Loan Party other than
Intermediate Holdings, provided that, if such transaction involves the Borrower,
the Borrower is the surviving entity, (b) any Subsidiary may merge with any
Person that is not a Loan Party in connection with a Disposition permitted under
Section 8.5, and (c) any Wholly Owned Subsidiary may dissolve, liquidate or wind
up its affairs at any time so long as such dissolution, liquidation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect and substantially all of its assets and business is transferred to a Loan
Party in any manner satisfactory to the Administrative Agent. Notwithstanding
anything in the foregoing to the contrary, no merger or consolidation otherwise
permitted under any of the foregoing provisos shall be permitted if any Loan
Party would not be Solvent after giving effect to such merger or consolidation.

 



 123 

 

 

Section 8.5            Dispositions. Make any Disposition other than:

 

(a)           sales of inventory in the ordinary course of business of the Loan
Parties and their Subsidiaries;

 

(b)           any sale, transfer or other disposition of Property by any Loan
Party to any other Loan Party so long as no Loan Party would fail to be Solvent
after giving effect to such sale, transfer or other disposition;

 

(c)           so long as no Default or Event of Default exists or would result
therefrom, (i) sell, transfer or otherwise dispose of equipment for fair market
value and (ii) sell or trade-in equipment in connection with the acquisition of
replacement equipment;

 

(d)           the sale, transfer or other disposition of obsolete or worn out
tangible Property which is no longer used or useful in the conduct of business
of the Loan Parties and their Subsidiaries;

 

(e)           any Involuntary Disposition by any Loan Party or any Subsidiary;

 

(f)           any non-exclusive license of any IP Rights by any Loan Party or
any Subsidiary in the ordinary course of business, provided that such license
does not materially impair the value of any such IP Right as Collateral or the
security interest of the Collateral Agent granted under the Loan Documents;

 

(g)           the sale, transfer or other disposition of accounts receivable
constituting bad debts in connection with the compromise, settlement or
collection thereof in the ordinary course of business (and not as part of a bulk
sale or receivables financing); and

 

(h)          other Dispositions by the Loan Parties and their Subsidiaries the
proceeds (valued at the principal amount in the case of non-cash proceeds
consisting of notes or other evidences of Indebtedness and valued at fair market
value in the case of all other non-cash proceeds) of which do not exceed
$10,000,000 in the aggregate in any Fiscal Year; provided that (i) no such
Disposition involves (A) the sale or other disposition of a minority equity
interest in the Borrower or any other Loan Party (other than Intermediate
Holdings to the extent permitted hereunder) or (B) the sale or other disposition
of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.5, (ii) no less than ninety percent (90%) of the proceeds of such
Disposition consist of cash or Cash Equivalents received contemporaneously with
the consummation of such Disposition, (iii) the proceeds received in
consideration for such Disposition shall not be less than the fair market value
of the Property disposed of, (iv) the Net Cash Proceeds of any such Disposition
are applied in the manner specified in Section 2.11(c)(ii) hereof and (v) both
immediately before and after giving effect to any such Disposition, no Default
or Event of Default exists or would result therefrom.

 

Notwithstanding the foregoing, nothing in this Section 8.5 shall directly or
indirectly permit any Disposition that would result in a Change of Control.

 

Section 8.6            Restricted Payments. Directly or indirectly declare or
make any Restricted Payment or incur any obligation to do so, except that:

 



 124 

 

 

(a)           each Subsidiary may make Restricted Payments to any Person that
owns Capital Stock in such Subsidiary, ratably according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made;

 

(b)           each Loan Party and each Subsidiary may declare and make non-cash
dividend payments or other distributions payable solely in the Capital Stock
(other than Disqualified Capital Stock) of the Person making such dividend or
distribution;

 

(c)           the Loan Parties may make Restricted Payments to Holdings to pay
for the repurchase, retirement or other acquisition or retirement for value of
Capital Stock of Holdings held by any present or former employee or director of
Holdings or any of its Subsidiaries pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) upon such Person’s death, disability, retirement or termination of
employment or under the terms of any such benefit plan or agreement; provided
that (i) the aggregate amount of any such purchases or redemptions shall not
exceed $2,000,000 in any Fiscal Year and (ii) no Default or Event of Default
then exists or would result therefrom;

 

(d)           the Loan Parties may make Restricted Payments to Holdings, and
Holdings may in turn distribute Tax Distributions (which may only be paid
annually based on AdaptHealth Corp.’s audited financial statements or, so long
as no Event of Default is then outstanding, in multiple installments, based on
Borrower’s good-faith and reasonable estimate of income to be generated by
Holding’s and its Subsidiaries’ business in such year) to allow AdaptHealth
Corp. to meet its tax obligations on such income in a timely manner;

 

(e)            [reserved];

 

(f)            the Loan Parties may make Restricted Payments to Holdings (i) to
make Preferred Note Cash Interest Payments due and owing at such time under the
Preferred Note (as in effect on the Closing Date and without giving effect to
any amendment, restatements, supplement or any other modification to such
Preferred Note not approved in writing by the Administrative Agent) and (ii)
AHYDO Catch-Up Payments, in each case so long as (A) immediately before and
after giving effect to such payment no Default or Event of Default then exists
or would result therefrom and (B) after giving effect to such Restricted Payment
on a Pro Forma Basis, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 8.8;

 

(g)            the Loan Parties may make Restricted Payments to Holdings to make
payments due and owing at such time under the Preferred Note (as in effect on
the Closing Date and without giving effect to any amendment, restatements,
supplement or any other modification to such Preferred Note not approved in
writing by the Administrative Agent) in respect of (i) Preferred Note PIK
Interest Payments, or (ii) the put/call options in connection with the Put/Call
Agreement dated as of May 25, 2020 among AdaptHealth Corp, Holdings, BM AH
Holdings, LLC, BlueMountain Summit Opportunities Fund II (US) L.P., BMSP L.P.,
BlueMountain Foinaven Master Fund L.P. and BlueMountain Fursan Fund L.P., in
each case, so long as (A) immediately before and after giving effect to such
payment no Default or Event of Default then exists or would result therefrom and
(B) after giving effect to such Restricted Payment on a Pro Forma Basis, (1) the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 8.8 and (2) the Consolidated Total Leverage Ratio is less than 3.00:1.0;
and

 



 125 

 

 

(h)           the Loan Parties may make Restricted Payments not otherwise
permitted by this Section 8.6 so long as (i) immediately before and after giving
effect to such payment no Default or Event of Default then exists or would
result therefrom, (ii) after giving effect to such Restricted Payment on a Pro
Forma Basis, (A) the Loan Parties shall be in compliance with the financial
covenants set forth in Section 8.8 and (B) the Consolidated Total Leverage Ratio
is less than 2.00:1.0.

 

Section 8.7            Change in Nature of Business. Engage to any material
extent in any business different from the business conducted by the Loan Parties
and their Subsidiaries on the Closing Date and businesses reasonably related
thereto or reasonably ancillary, complementary or a reasonable extension,
development or expansion of such business.

 

Section 8.8             Financial Covenants. The Loan Parties shall not:

 

(a)            Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the end of any Fiscal Quarter set forth below shall not be
greater than the ratio set forth opposite such Fiscal Quarter:

 

Fiscal Quarter Ending Consolidated Total Leverage
Ratio September 30, 2020 through and including March 31, 2021 3.75:1.0 June 30,
2021 through and including March 31, 2022 3.50:1.0 June 30, 2022 and thereafter:
3.25:1.0

 

; provided that, in connection with any Permitted Acquisition for which the
Total Consideration equals or exceeds $100,000,000 (a “Material Acquisition”),
the maximum Consolidated Total Leverage Ratio as of the end of each of the four
consecutive Fiscal Quarters, beginning with the Fiscal Quarter in which such
Material Acquisition occurs, shall be automatically increased by 0.50:1.0 above
the otherwise permitted ratio for the first through fourth Fiscal Quarters
occurring thereafter (such first through fourth Fiscal Quarters being the
“Adjustment Period”); provided further that, notwithstanding anything to the
contrary in the foregoing, (i) the increase in the maximum Consolidated Total
Leverage Ratio during any Adjustment Period shall not apply to any calculation
of the Consolidated Total Leverage Ratio on a Pro Forma Basis except for
purposes of the determinations required by the definition of “Permitted
Acquisition” and (ii) in no event shall the maximum Consolidated Total Leverage
Ratio during any Adjustment Period exceed 4.00:1.0. Following the expiration (or
termination, as provided below) of any Adjustment Period, (i) the maximum
permitted Consolidated Total Leverage Ratio shall revert back to the otherwise
maximum permitted ratio for the applicable Fiscal Quarter as set forth in this
Section 8.8(a) (after the decrease in such maximum Consolidated Total Leverage
Ratio following the expiration, or termination, of such Adjustment Period) and
(ii) the maximum Consolidated Total Leverage Ratio cannot be subsequently
increased again as provided in the first proviso above (and a subsequent
Adjustment Period cannot commence) until the Borrower has delivered a Compliance
Certificate evidencing that it was in compliance with the maximum Consolidated
Total Leverage Ratio as set forth in this Section 8.8(a) (after the decrease in
such maximum Consolidated Total Leverage Ratio following the expiration, or
termination, of such Adjustment Period) for at least two (2) consecutive Fiscal
Quarters. The Borrower may terminate any Adjustment Period early, at any time,
at its election in its sole discretion.

 

(b)           Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter to be less than
1.25:1.0.

 



 126 

 

 

Section 8.9            Transactions with Affiliates and Insiders. Enter into or
permit to exist any transaction or series of transactions with (a) any Excluded
Subsidiary or (b) any officer, director or Affiliate of such Person other than
(i) transactions between the Loan Parties, (ii) intercompany transactions
expressly permitted by Sections 8.1, 8.3, 8.4, 8.5 or 8.6, (iii) customary and
reasonable compensation and reimbursement of expenses of officers and directors,
and (iv) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an Excluded Subsidiary, officer, director or Affiliate.

 

Section 8.10           Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation that encumbers or restricts the ability of any Loan Party
or any Subsidiary to (i) pay dividends or make any other distributions to any
Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party,
(v) grant any Lien on any of its Property to secure the Obligations pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) act as a Loan Party pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (i)-(vi) above) for (A)
this Agreement and the other Loan Documents, (B) any document or instrument
governing Indebtedness incurred pursuant to Section 8.1(c); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (C) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (D) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.5
pending the consummation of such sale, and (E) customary restrictions on
assignment contained in leases, licenses and other contracts entered into in the
ordinary course of business with third parties and not for the purpose of
circumventing any provision of this Agreement.

 

Section 8.11          Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund Indebtedness
originally incurred for such purpose; provided, however that no proceeds of any
Credit Extension shall be received in any manner by any Excluded Subsidiary,
including by way of any Investment or distribution of any Loan Party other than
as expressly permitted herein.

 

Section 8.12          Payment of Certain Indebtedness and Amendments to Certain
Agreements.

 

(a)           Pay any Earn-Out Obligations, in each case, prior to the due date
for such obligations or when a Default or an Event of Default is continuing.

 

(b)           Pay any obligation in violation of any Subordination Agreement
applicable to such obligation.

 

(c)           Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund or exchange of any Senior Unsecured Indebtedness.

 



 127 

 

 

(d)           Amend or modify, or waive any rights under any Material Contract
if, in any case, such amendment, modification or waiver could reasonably be
expected to be materially adverse to the interests of the Agents or the Lenders.

 

(e)           Amend or modify any Senior Unsecured Indebtedness if such
amendment or modification would add or change any terms in a manner materially
adverse to the Lenders (unless, such Senior Unsecured Indebtedness, as so
amended or modified, would at such time be permitted to be incurred pursuant to
Section 8.1).

 

Section 8.13          Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

 

(a)           Amend, modify or change its Organization Documents in a manner
which is materially adverse to the interests of the Agents or the Lenders.

 

(b)           Change its Fiscal Year.

 

(c)           Change its name, its state of formation or form of organization
without providing thirty (30) days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior written notice to the
Administrative Agent; provided that nothing herein shall permit any Loan Party
to change its state of formation in a state or jurisdiction outside the United
States.

 

(d)           Make any significant change in accounting treatment or reporting
practices, except as required by GAAP.

 

Section 8.14          Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, (i) permit any Person (other than
any Loan Party or any Wholly Owned Subsidiary of a Loan Party) to own any
Capital Stock of any Subsidiary other than owned by any holders (other than Loan
Parties) of Capital Stock of any non-Wholly Owned Subsidiary permitted under
clauses (d), (f), and/or (m) of Section 8.3, (ii) permit any Subsidiary to issue
or have outstanding any shares of Disqualified Capital Stock, (iii) create,
incur, assume or suffer to exist any Lien on any Capital Stock of any Subsidiary
other than pursuant to the Loan Documents or pursuant to the documents governing
any Incremental Equivalent Debt.

 

Section 8.15           Sale and Leaseback Transactions. Enter into any Sale and
Leaseback Transaction.

 

Section 8.16           Limitations on Holdings. Permit AdaptHealth Corp.,
Intermediate Holdings or Holdings, directly or indirectly, to (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than (i) Holdings’ obligations under the Preferred Note and
(ii) Intermediate Holdings’ Obligations hereunder, (b) create or suffer to exist
any Lien upon any property or assets now owned or hereafter acquired by Holdings
or Intermediate Holdings other than, with respect to Intermediate Holdings only,
the Liens created under the Loan Documents to which it is a party, (c) engage in
any business or activity or own any assets (including, without limitation, cash
and Cash Equivalents) other than (i) holding one hundred percent (100%) of the
Capital Stock of Holdings, Intermediate Holdings and the Borrower, as applicable
and (ii) performing its obligations and activities incidental thereto and (iii)
with respect to Intermediate Holdings, performing its obligations under the Loan
Documents, (d) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person, or (e) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

 



 128 

 

 

Section 8.17          Permits.

 

(a)           (i) Suffer or permit to occur (A) any transfer of a Required
Permit or rights thereunder to any Person (other than a Loan Party or any Agent)
other than with respect to a Voluntary Termination; or (B) any rescission,
withdrawal, revocation, termination, amendment or modification of or other
alteration to the nature, tenor or scope of any Required Permit except for any
such amendment, modification or other alteration which does not have a Material
Adverse Effect and does not materially adversely affect the Collateral Agent’s
rights and remedies with respect to the Collateral; or (ii) rescind, withdraw,
revoke, amend, modify, supplement, or otherwise alter the nature, tenor or scope
of the Required Permits in any material respect, other than with respect to a
Voluntary Termination.

 

(b)          Terminate, surrender, modify, limit, withdraw or rescind any
Participation Agreement or participation in any other Third Party Payor Program.

 

Section 8.18          Covenants Relating to Excluded Subsidiaries.
Notwithstanding anything in this Agreement to the contrary:

 

(a)           no Loan Party shall (i) provide any guarantee of, or any credit
support for, any Indebtedness or other obligation (contingent or otherwise) of
an Excluded Subsidiary or Excluded Foreign Subsidiary, or otherwise be directly
or indirectly liable for any Indebtedness or other obligation (contingent or
otherwise) of such Excluded Subsidiary or Excluded Foreign Subsidiary, (ii) have
any direct or indirect obligation to maintain or preserve the financial
condition of such Excluded Subsidiary or Excluded Foreign Subsidiary or to cause
any such Excluded Subsidiary or Excluded Foreign Subsidiary to achieve any
specified level of operating results, or (iii) permit a Lien on any of its
property to secure, or permit any of its property to be otherwise subject
(directly or indirectly) to the satisfaction of, any Indebtedness or other
obligation (contingent or otherwise), of any Excluded Subsidiary or Excluded
Foreign Subsidiary; and

 

(b)            no Loan Party shall permit an Excluded Subsidiary to (i) own any
Capital Stock issued by a Loan Party, (ii) hold any Indebtedness of any Loan
Party, or (iii) hold any Lien on property of any Loan Party.

 

Section 9.                  EVENTS OF DEFAULT; Remedies; Application of Funds.

 

Section 9.1             Events of Default. One or more of the following
conditions or events shall constitute an Event of Default:

 

(a)            Non-Payment. The Borrower or any other Loan Party fails to pay
when and as required to be paid pursuant to this Agreement or any other Loan
Document, (i) any amount of principal of any Loan or any amount payable to any
Issuing Bank in reimbursement of any drawing under a Letter of Credit, or (ii)
within one (1) Business Day after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five (5) Business Day after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 



 129 

 

 

(b)          Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 7.1, 7.2, 7.3, 7.5
(with respect to each Loan Party’s existence), 7.7, 7.10, 7.11, 7.12, 7.14 or
Section 8; or

 

(c)           Other Defaults. (i) An event of default has occurred under any
other Loan Document, or (ii) any Loan Party fails to perform, observe or comply
with any other covenant or agreement (not specified in subsections (a) or (b)
above) contained in any Loan Document and such failure continues for thirty (30)
days after the earlier of (x) an Authorized Officer of any Loan Party becoming
aware of such failure or (y) notice thereof to any Loan Party by the
Administrative Agent or any Lender; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (except to the
extent already qualified by knowledge, materiality or Material Adverse Effect,
in which case it shall be true and correct in all respects and shall not be
incorrect or misleading in any respect); or

 

(e)          Cross-Default. (i) Any Loan Party or any Subsidiary fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of one or more items of
Indebtedness (other than Indebtedness hereunder or under any Swap Agreement)
having an aggregate principal amount (including undrawn committed or available
amounts) of more than $5,000,000; (ii) any Loan Party or any Subsidiary fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (iii) there occurs
under any Swap Agreement an Early Termination Date (as defined in such Swap
Agreement) resulting from (A) any event of default under such Swap Agreement as
to which any Loan Party or any Subsidiary is the Defaulting Party (as defined in
such Swap Agreement) or (B) any Termination Event (as so defined) under such
Swap Agreement as to which any Loan Party or any Subsidiary is an Affected Party
(as so defined); or

 

(f)           Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any Proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and such Person
fails to challenge such Proceeding or such Proceeding is challenged but
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or

 



 130 

 

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any of
its Subsidiaries becomes unable to or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Loan Party or any Loan Party
otherwise becomes insolvent; or

 

(h)          Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
(including a disgorgement order issued by a Governmental Authority) in an
aggregate amount exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has not disclaimed its obligation
to cover), or (ii) one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $5,000,000, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000; or

 

(j)           Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Collateral Agent, for the benefit of the
Lenders, a valid and perfected Lien in any material portion of the Collateral
purported to be covered by the Loan Documents with the priority required by the
relevant Loan Document; or any Loan Party or any other Affiliate of a Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

 

(k)           Change of Control. There occurs any Change of Control; or

 

(l)            Healthcare Proceedings. The institution of any proceeding by FDA
or similar Governmental Authority to order the withdrawal of any Product or
Product category that is material to any Loan Parties’ business, taken as a
whole, from the market or to enjoin any such Person or any representative of any
such Person from manufacturing, marketing, selling or distributing any Product
or Product category that is material to such Persons’ business, taken as a whole
where such proceeding could reasonably be expected to have a Material Adverse
Effect; or

 

(m)          Required Permits. The institution of any action or proceeding by
the FDA or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Required Permit held by any Loan Party or any
representative of such Person if the same could reasonably be expected to result
in a Material Adverse Effect or a material adverse change in, or a material
adverse effect upon, the prospects of the Loan Parties taken as a whole; or

 



 131 

 

 

(n)          Enforcement Actions. The commencement of any enforcement action
against any Loan Party by the FDA or any other Governmental Authority if such
enforcement action could reasonably be expected to result in a Material Adverse
Effect; or

 

(o)           Product Recall. The Recall of any Product from the market, the
voluntary withdrawal of any Product from the market, or actions to discontinue
the sale of any Product, if the same could reasonably be expected to result in a
Material Adverse Effect; or

 

(p)          Change in Law. A Change in Law, including a change in FDA policies
or procedures or state government agency policies or procedures, occurs which
could reasonably be expected to have a Material Adverse Effect; or

 

(q)           Inventory Supplier Agreements. The termination of any agreements
with manufacturers that supply any Product or any components of any Product or
any changes to any agreements with manufacturers that supply any Product or any
components of any Product that could reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2            Remedies. (1) Upon the occurrence of any Event of Default
described in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Borrower by the Administrative Agent, (A) the Revolving Commitments, if any, of
each Lender having such Revolving Commitments and the obligation of the Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Loan Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for the Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Outstanding Amount of the Letter of Credit Obligations at
such time. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default has been cured
to the satisfaction of the Required Lenders or waived in writing in accordance
with the terms of Section 11.4.

 

Section 9.3           Application of Funds. After the exercise of remedies
provided for in Section 9.2 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

 



 132 

 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
payable in accordance with Section 11.2(a) and amounts payable under Section
3.1, Section 3.2 and Section 3.3), ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between any
Loan Party or any of its Subsidiaries and any Qualifying Swap Provider, to the
extent such Swap Agreement is permitted hereunder, (c) payments of amounts due
under any Treasury Management Agreement between any Loan Party or any of its
Subsidiaries and any Qualifying Treasury Management Bank, and (d) the
Administrative Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section 10 for itself and its Affiliates as if a “Lender” party
hereto.

 



 133 

 

 

Section 10.              AGENCY

 

Section 10.1          Appointment and Authority.

 

(a)           Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Regions Bank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and no Loan Party nor any of its Subsidiaries shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)           Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Loan Documents with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with any Collateral or
the Collateral Documents as fully as if the term “Administrative Agent” as used
in such Loan Documents included the Collateral Agent with respect to such acts
or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

 

Section 10.2          Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary of the Borrower or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 10.3           Exculpatory Provisions.

 

(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 



 134 

 

 

(i)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.4 and 9.2) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Issuing Bank.

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

(d)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(i) be obligated to ascertain, monitor or
inquire as to whether any Lender or prospective Lender is a Disqualified
‎Institution or (ii) have any liability with respect to or arising out of any
assignment of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.

 



 135 

 

 

Section 10.4         Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower and its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 10.5          Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 10.6          Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower (unless a Default or Event of Default exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and,
with the consent of the Borrower (unless a Default or Event of Default exists),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days, or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 



 136 

 

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Bank under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.2 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

Section 10.7         Non-Reliance on Administrative Agent and Other Lenders.
Each of the Lenders and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.8         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Bank hereunder.

 

Section 10.9         Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 



 137 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2).

 

Section 10.10        Collateral Matters.

 

(a)          The Lenders (including the Issuing Bank and the Swing Line Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,

 

(i)                 to release any Lien on any property granted to or held under
any Loan Document securing the Obligations (x) upon termination of the
commitments under this Agreement and payment in full of all Obligations (other
than contingent indemnification obligations and obligations under any Secured
Swap Agreement or Secured Treasury Management Agreement) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made), (y) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Loan Documents or consented to in
accordance with the terms of this Agreement, or (z) subject to Section 11.4, if
approved, authorized or ratified in writing by the Required Lenders;

 

(ii)               to subordinate any Lien on any property granted to or held
under any Loan Document securing the Obligations to the holder of any Lien on
such property that is permitted by Section 8.2(m) as in effect on the Closing
Date; and

 

(iii)             to release any Guarantor from its obligations under this
Agreement and the other Loan Documents if such Person ceases to be a Guarantor
as a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section 10.10.

 



 138 

 

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(c)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, each of the Loan Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(d)          No Secured Swap Agreement or Secured Treasury Management Agreement
will create (or be deemed to create) in favor of any Qualifying Swap Provider or
any Qualifying Treasury Management Bank, respectively that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of the Borrower or any other Loan Party under the Loan Documents
except as expressly provided herein or in the other Loan Documents. By accepting
the benefits of the Collateral, each such Qualifying Swap Provider and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Provider
and Qualifying Treasury Management Banks, in their capacity as such, shall not
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Loan Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Loan Documents) other than
in its capacity as a Lender and, in any case, only as expressly provided herein.

 

Section 10.11       Intercreditor Agreements; Subordination Agreements. Each
Lender (including each Person that becomes a Lender after the Closing Date)
authorizes the Administrative Agent to execute, deliver and perform its
obligations under each Acceptable Intercreditor Agreement and each Subordination
Agreement and agrees to be bound by the terms of each Acceptable Intercreditor
Agreement, each Subordination Agreement or each other subordination agreement
contemplated or requested hereunder and entered into by the Administrative
Agent.

 



 139 

 

 

Section 11.              MISCELLANEOUS

 

Section 11.1          Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                 if to the Administrative Agent, the Borrower or any other
Loan Party, to the address, telecopier number, electronic mail address or
telephone number specified in Appendix B:

 

(ii)               if to any Lender, the Issuing Bank or Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number in
its Administrative Questionnaire on file with the Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient

 



 140 

 

 

(c)          Change of Address, Etc. Any party hereto may change its address,
telecopier number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)           Platform.

 

(i)                 Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Bank and the other Lenders by posting the
Communications on Debtdomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any other Loan Party’s or
the Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 11.2            Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable out-of-pocket fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and its Affiliates taken as
a whole (and, if necessary, of one special or one local counsel in any relevant
jurisdiction for such Persons, taken as a whole)) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



 141 

 



 

(b)             Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of one counsel for such
Indemnitee (and one special counsel or one local counsel in any relevant
jurisdiction and, in the case of an actual or potential conflict of interest,
one additional counsel of each such affected Person subject to such conflict)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee or
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any other Loan Party, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 11.2(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)             Reimbursement by Lenders. To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent), the applicable Issuing Bank or such Related Party, as
the case may be, such Lender’s pro rata share (in each case, determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Issuing Bank in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of this
Agreement that provide that their obligations are several in nature, and not
joint and several.

 

142

 



 

(d)             Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, none of the Loan Parties shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)             Payments. All amounts due under this Section shall be payable
promptly, but in any event within ten (10) Business Days after written demand
therefor (including delivery of copies of applicable invoices, if any).

 

(f)              Survival. The provisions of this Section shall survive
resignation or replacement of the Administrative Agent, Collateral Agent, the
Issuing Bank, the Swing Line Lender or any Lender, termination of the
commitments hereunder and repayment, satisfaction and discharge of the loans and
obligations hereunder.

 

Section 11.3            Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
of the Lenders and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the provisions of this Section 11.3, if
at any time any Lender, the Issuing Bank or any of their respective Affiliates
maintains one or more deposit accounts for the Borrower or any other Loan Party
into which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein.

 

 

143

 



 

Section 11.4            Amendments and Waivers.

 

(a)           Required Lenders’ Consent. Subject to Section 11.4(b) and
Section 11.4(c), no amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall in any event be effective without the written concurrence of
the Administrative Agent and the Required Lenders; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Issuing Bank, (ii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (iii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments, Loans and/or Letter of Credit Obligations of such
Lender may not be increased or extended without the consent of such Lender,
(iv) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, and (v) the
Required Lenders shall determine whether or not to allow any Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

(b)           Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender except as provided in clause (a)(iii)
above) that would be affected thereby, but subject to Section 3.1(h), no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(i)                 increase or extend the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.2);

 

(ii)               waive, reduce or postpone any scheduled repayment (but not
prepayment), alter the required application of any prepayment pursuant to
Section 2.12 or the application of funds pursuant to Section 9.3, as applicable,
or amend, modify or waive any provision of Section 2.14, Section 11.5(g) or any
other provision of this Agreement to allow the Loan Parties to repay or purchase
Loans or terminate Commitments, in each case, on a non-pro rata basis other than
as expressly set forth herein on the Closing Date;

 

(iii)             extend the stated expiration date of any Letter of Credit,
beyond the Revolving Commitment Termination Date;

 

(iv)              reduce the principal of or the rate of interest on any Loan
(other than any waiver of the imposition of the Default Rate pursuant to Section
2.9) or any fee or premium payable hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

 

(v)                extend the time for payment of any such interest or fees;

 

(vi)              reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

 

144

 



 

(vii)            amend, modify, terminate or waive any provision of this
Section 11.4(b) or Section 11.4(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;

 

(viii)          change the percentage of the Commitments or the aggregate
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”;

 

(ix)              release all or substantially all of the Collateral or all or
substantially all of the Guarantors from their obligations hereunder, in each
case, except as expressly provided in the Loan Documents; or

 

(x)                consent to the assignment or transfer by the Borrower of any
of its rights and obligations under any Loan Document (except pursuant to a
transaction permitted hereunder).

 

(c)          Other Consents. No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by the
Borrower or any other Loan Party therefrom, shall:

 

(i)                 increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(ii)               amend, modify, terminate or waive any provision hereof
relating to the Swing Line Sublimit or the Swing Line Loans without the consent
of the Swing Line Lender;

 

(iii)             amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
the Issuing Bank; or

 

(iv)              amend, modify, terminate or waive any provision of this
Section 11 as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent.

 

Notwithstanding any of the foregoing to the contrary, (v) the consent of the
Borrower and the other Loan Parties shall not be required for any amendment,
modification or waiver of the provisions of Section 10 (other than the
provisions of Sections 10.6 or 10.10) so long as such amendment is not adverse
to the interests of the Borrower and the other Loan Parties; (w) the Loan
Parties, the Administrative Agent and/or the Collateral Agent, without the
consent of any Lender, may enter into any amendment, modification or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the holders of the Obligations, or as required by local law to give
effect to, or protect any security interest for the benefit of the holders of
the Obligations, in any property or so that the security interests therein
comply with applicable law; (x) the Administrative Agent, the Collateral Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative or technical errors or omissions
or any ambiguity, mistake, defect, inconsistency, obvious error or to make any
necessary or desirable administrative or technical change, and such amendment
shall become effective without any further consent of any other party to such
Loan Document so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any other holder of the Obligations
in any material respect; (y) this Agreement may be amended and restated without
the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement; and (z) the Administrative Agent and the
Borrower may enter into amendments contemplated by Section 3.1(h).

 

145

 



 

(d)            Execution of Amendments, etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.4
shall be binding upon the Administrative Agent, each Lender at the time
outstanding, each future Lender and, if signed by the Borrower, on the Borrower.

 

Section 11.5           Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and obligations
hereunder at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s commitments and the loans at the time owing to it (in
each case with respect to any credit facility) or contemporaneous assignments to
Approved Funds that aggregate to at least the amounts specified in subsection
(b)(i)(B) of this Section in the aggregate, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

146

 



 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the commitment (which for this purpose includes
loans and obligations in respect thereof outstanding thereunder) or, if the
commitment is not then in effect, the principal outstanding balance of the loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment Agreement with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default shall have occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) commitments under revolving credit facilities and unfunded
commitments under term loan facilities if such assignment is to a Person that is
not a Lender with a commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded Term
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund;

 

147

 



 

(C)              the consent of the Issuing Bank (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of any Revolving Commitment; and

 

(D)              the consent of the Swing Line Lender (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

 

(iv)          Assignment Agreement. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person (or holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person).

 

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

148

 



 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States, a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.2(c)
with respect to any payments made by such Lender to its Participant(s).

 

149

 



 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 3.2 or 3.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement, or
any promissory notes evidencing its interests hereunder, to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 11.5 shall not apply to any such pledge
or assignment of a security agreement; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)           Disqualified Institutions.

 

(i)                 No assignment shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 11.5, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), such assignee shall not
retroactively be considered a Disqualified Institution. Any assignment in
violation of this clause (f)(i) shall not be void, but the other provisions of
this clause (f) shall apply.

 

150

 



 

(ii)               If any assignment is made to any Disqualified Institution
without the Borrower’s prior consent in violation of clause (i) above, the
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrower owing to such Disqualified Institution in connection with such
Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (1) the
principal amount thereof and (2) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.5), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (1)
the principal amount thereof and (2) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (x) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.5(b), (y) such assignment does not conflict
with Applicable Laws and (z) in the case of clause (B), the Borrower shall not
use the proceeds from any Loans to prepay Term Loans held by Disqualified
Institutions.

 

(iii)             Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (1) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (2) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (3) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (1) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (2) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (I) not to vote on such Plan of Reorganization, (II)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (I), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (III) not to contest any request by any
party for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (II).

 

(iv)              The Administrative Agent shall have the right, and the
Borrower hereby expressly authorizes the Administrative Agent, to (A) post the
list of Disqualified Institutions provided by the Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders or (B) provide the DQ List to each Lender requesting the same.

 

151

 



 

(g)          Borrower Buybacks. Notwithstanding anything in this Agreement to
the contrary, any Lender may, at any time, assign all or a portion of its Term
Loans on a non-pro rata basis to the Borrower in accordance with the procedures
set forth on Exhibit 11.5(g), pursuant to an offer made available to all Lenders
on a pro rata basis (a “Dutch Auction”), subject to the following limitations:

 

(i)                 the Borrower shall represent and warrant, as of the date of
the launch of the Dutch Auction and on the date of any such assignment, that
neither the Borrower, its Affiliates nor any of their respective directors or
officers has any material non-public information that has not been disclosed to
the Lenders generally (other than to the extent any such Lender does not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries or any of their respective securities) prior to such date or that
the Borrower cannot make such representation and warranty;

 

(ii)               immediately and automatically, without any further action on
the part of the Borrower, any Lender, the Administrative Agent or any other
Person, upon the effectiveness of such assignment of Term Loans from a Lender to
the Borrower (or any of them), such Term Loans and any related Commitments and
all rights and obligations as a Lender related thereto shall, for all purposes
under this Agreement, the other Loan Documents and otherwise, be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect, and the Borrower shall neither obtain nor have any rights as a
Lender hereunder or under the other Loan Documents by virtue of such assignment

 

(iii)             the Borrower shall not use the proceeds of any Credit
Extension for any such assignment; and

 

(iv)              no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment.

 

Section 11.6          Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 11.7         Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Section 3.1(c), Section 3.2, Section
3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of the
Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

 

Section 11.8          No Waiver; Remedies Cumulative. No failure or delay on the
part of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

152

 



 

Section 11.9          Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent, the Issuing Bank, the Swing Line Lender or the Lenders
(or to the Administrative Agent, on behalf of Lenders), or the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

Section 11.10       Severability. In case any provision in or obligation
hereunder or any Note or other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.11       Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by the Lenders pursuant hereto or thereto, shall be deemed to constitute
the Lenders as a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and, subject to Section 10.10(c), each Lender
shall be entitled to protect and enforce its rights arising under this Agreement
and the other Loan Documents and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.

 

Section 11.12       Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 11.13       Applicable Laws.

 

(a)          Governing Law. This Agreement and the other Loan Documents (except,
as to any other Loan Document, as expressly set forth therein) shall be governed
by, and construed in accordance with, the law of the State of New York.

 

153

 



 

(b)          Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)          Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in subsection (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

Section 11.14       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

154

 



 

Section 11.15        Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in
(including, for purposes hereof, any new lenders invited to join hereunder on an
increase in the Loans and Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder (it being understood that the DQ List may be disclosed to any
assignee or prospective assignee in reliance on this clause (f)), (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein, or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower, (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (j) for purposes of establishing a “due diligence” defense.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning the Borrower or any Subsidiary, as the case may be, (ii)
it has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities laws.

 

The Loan Parties consent to the use of information related to the arrangement of
the Loans by each of the Lenders and their Affiliates in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, without limitation, the
placement of “tombstone” advertisements in publications of its choice at its own
expense; provided, however, that to the extent that such marketing, press
releases or other transactional announcements include material information about
the Loan Parties, their Subsidiaries and/or their businesses other than the
names and logos of the Loan Parties and their Subsidiaries and the amount, type
and closing date of the Loans established hereby, each such Lender or Affiliate
of a Lender shall obtain prior written consent of the Borrower (which approval
shall not be unreasonably withheld).

 

155

 



 

Section 11.16        Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under Applicable Laws shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the aggregate outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Loan Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Loan Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

 

Section 11.17        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 11.18        No Advisory of Fiduciary Relationship. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates, are arm’s-length commercial
transactions between the Loan Parties and their Affiliates, on the one hand, and
the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates, on the other hand, (ii) the Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender and each of their respective Affiliates is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for any Loan Party or any of their respective
Affiliates or any other Person and (ii) neither the Administrative Agent, nor
any Arranger or Lender nor any of their respective Affiliates has any obligation
to any Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, nor any Arranger or Lender nor any of their respective Affiliates has any
obligation to disclose any of such interests to any Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the Loan
Parties hereby waives and releases, any claims that it may have against the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

156

 



 

Section 11.19        Electronic Execution of Assignments and Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement and the other Loan Documents including any Assignment Agreement or in
any amendment, waiver, modification or consent relating hereto shall be deemed
to include electronic signatures or electronic records, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Laws, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 11.20        USA PATRIOT Act. Each Lender subject to the Patriot Act
hereby notifies each of the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each of the Loan Parties, which information includes the name and
address of each of the Loan Parties and other information that will allow such
Lender to identify each of the Loan Parties in accordance with the Patriot Act.

 

Section 11.21        Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by the applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an Affected
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such Affected
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

Section 11.22        Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 



157

 

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

Section 11.23       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

158

 



 

(a)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this Section 11.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.

 

“Covered Entity” means any of (i) a “covered entity” (as such term is defined
in, and interpreted in accordance with, 12 C.F.R. § 252.82(b)); (ii) a “covered
bank” (as such term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b)); or (iii) a “covered FSI” (as such term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b)).

 

“Default Right” means as defined in, and interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“QFC” means a “qualified financial contract” (as defined in, and interpreted in
accordance with, 12 U.S.C. § 5390(c)(8)(D)).

 

[SIGNATURE PAGES FOLLOW]

 

159

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: ADAPTHEALTH LLC,   a Delaware limited liability company       By: /s/
Luke McGee   Name: Luke McGee   Title: Chief Executive Officer

 





 



 

GUARANTORS: ACTIVSTYLE, LLC, a Minnesota limited liability company   ADAPTHEALTH
INTERMEDIATE HOLDCO LLC,   a Delaware limited liability company   ADAPTHEALTH -
MISSOURI LLC, a Missouri limited liability company   ADAPTHEALTH NEW ENGLAND
LLC, a Delaware limited liability company   ADAPTHEALTH PATIENT CARE SOLUTIONS
LLC, a Pennsylvania limited liability company   ADVOCATE MEDICAL SERVICES, LLC a
Florida limited liability company   AIRCARE HOME RESPIRATORY, LLC, a California
limited liability company   ALL AMERICAN HOME AID, LLC, a Massachusetts limited
liability company   AMERICAN ANCILLARIES, INC., a Nevada corporation  
AMERICOAST MARYLAND LLC, a Delaware limited liability company   ASSOCIATED
HEALTHCARE SYSTEMS, INC., a New York corporation   BENNETT MEDICAL SERVICES LLC,
a Nevada limited liability company   BRADEN PARTNERS, L.P., a California limited
liability partnership   CHAMPLAIN VALLEY BRACE AND LIMB, L.L.C., a New York
limited liability company   CHOICE MEDICAL HEALTH CARE, LLC, a Illinois limited
liability company   CLEARVIEW MEDICAL INCORPORATED, a Texas corporation   CPAP
SOLUTIONS, LLC, a Delaware limited liability company           By: /s/ Luke
McGee   Name: Luke McGee   Title: Chief Executive Officer

 

161

 



 

GUARANTORS (CONTINUED): CPAP2ME, INC., a Delaware corporation   FAMILY HOME
MEDICAL SUPPLY LLC, a Pennsylvania limited liability company   FIRST CHOICE DME
LLC, a Delaware limited liability company   FIRST CHOICE HOME MEDICAL EQUIPMENT,
LLC, a Delaware limited liability company   FLORIDA HOME MEDICAL SUPPLY, LLC, a
Florida limited liability company   GOULD’S DISCOUNT MEDICAL, LLC, a Kentucky
limited liability company   HALPRIN, INCORPORATED, a New York corporation  
HEALTH SOLUTIONS LLC, a Pennsylvania limited liability company   HEALTHLINE
MEDICAL EQUIPMENT, LLC, a Texas limited liability company   HOME MEDICAL
EXPRESS, INC., a New York corporation   HOME MEDISERVICE, LLC, a Maryland
limited liability company   HOME WELLNESS, LLC, a New Jersey limited liability
company   HOMETOWN HOME HEALTH, LLC, a Delaware limited liability company  
HUEY’S HOME MEDICAL, LLC, a Delaware limited liability company   J.M.R. MEDICAL,
LLC, a Delaware limited liability company   LMI DME HOLDINGS LLC, a Delaware
limited liability company   M.A.R.Y. MEDICAL, LLC, a California limited
liability company       By: /s/ Luke McGee   Name: Luke McGee   Title: Chief
Executive Officer

 

162

 



 

Guarantors (Continued): MED STAR SURGICAL & BREATHING EQUIPMENT INC., a new york
corporation   MED WAY MEDICAL, INC., a Utah corporation   MED-EQUIP, INC., a
Pennsylvania corporation   MEDBRIDGE HOME MEDICAL LLC, a Delaware limited
liability company   MEDIDEX, INC., a Missouri corporation   MEDSTAR HOLDINGS
LLC, a Delaware limited liability company   NRE HOLDING LLC, a Delaware limited
liability company   OCEAN HOME HEALTH OF PA LLC, a Pennsylvania limited
liability company   OCEAN HOME HEALTH SUPPLY LLC, a New Jersey limited liability
company   OGLES OXYGEN, LLC, a South Carolina limited liability company   ORBIT
MEDICAL OF PORTLAND, INC., a Utah corporation   PAL-MED, LLC, a Delaware limited
liability company   PALMETTO OXYGEN, LLC, a South Carolina limited liability
company   PPS HME HOLDINGS LLC, a Delaware limited liability company   PPS HME
LLC, a Delaware limited liability company   RELY MEDICAL SUPPLY, LLC, a Colorado
limited liability company   ROBERTS HOME MEDICAL, LLC, a Maryland limited
liability company   ROYAL DME LLC, a Delaware limited liability company   ROYAL
MEDICAL SUPPLY INC., a New Jersey corporation

 

  By: /s/ Luke McGee   Name: Luke McGee   Title: Chief Executive Officer

 

163

 



 

GUARANTORS (CONTINUED): SENIOR CARE SERVICE, LLC, a Colorado limited liability
company   SLEEPEASY THERAPEUTICS, INC., a North Dakota corporation   SLEEP
THERAPY, LLC, a Minnesota limited liability company   SOLARA HOLDINGS, LLC, a
Delaware limited liability company   SOLARA INTERMEDIATE, LLC, a Delaware
limited liability company   SOLARA MEDICAL SUPPLIES, LLC, a California limited
liability company   SOUND OXYGEN SERVICE LLC, a Washington limited liability
company   TOTAL RESPIRATORY, LLC, a Delaware limited liability company  
TRICOUNTY MEDICAL EQUIPMENT AND SUPPLY, LLC, a Pennsylvania limited liability
company   VERUS HEALTHCARE LLC, a Delaware limited liability company   VERUS
HEALTHCARE, INC., a Delaware corporation           By: /s/ Luke McGee   Name:
Luke McGee   Title: Chief Executive Officer

 

164

 



 

ADMINISTRATIVE AGENT   AND COLLATERAL AGENT: REGIONS BANK           By: /s/ Ned
Spitzer   Name: Ned Spitzer   Title: Managing Director

 



 





 

LENDERS: REGIONS BANK,   as a Lender               By: /s/ Ned Spitzer   Name:
Ned Spitzer   Title: Managing Director         CITIZENS BANK, N.A.,   as a
Lender               By: /s/ James Harbeson   Name: James Harbeson   Title:
Director               FIFTH THIRD BANK, NATIONAL ASSOCIATION,   as a Lender    
          By: /s/ John McChesney   Name: John McChesney   Title: VP, Director  
            JPMORGAN CHASE BANK, N.A.,   as a Lender               By: /s/
Kristina Harbison   Name: Kristina Harbison   Title: Authorized Signer          
    KEYBANK NATIONAL ASSOCIATION,   as a Lender               By: /s/ Scott
Klingbeil   Name: John McChesney   Title: AVP, Portfolio Manager              
TRUIST BANK,   as a Lender               By: /s/ Ben Cumming   Name: Ben Cumming
  Title: Managing Director

 



 



 

  CIT BANK, N.A.,   as a Lender               By: /s/ Andres Alev   Name: Andres
Alev   Title: Director               DEUTSCHE BANK AG NEW YORK BRANCH   as a
Lender               By: /s/ Michael Strobel   Name: Michael Strobel   Title:
Vice President               By: /s/ Philip Tancorra   Name: Philip Tancorra  
Title: Vice President               HANCOCK WHITNEY BANK,   as a Lender        
      By: /s/ Megan Brearey   Name: Megan Brearey   Title: Senior Vice President
              U.S. BANK NATIONAL ASSOCIATION,   as a Lender               By:
/s/ Roger Yee   Name: Roger Yee   Title: Senior Vice President              
ROYAL BANK OF CANADA,   as a Lender               By: /s/ Steven Bachman   Name:
Steven T. Bachman   Title: Authorized Signatory

 

167

 



 

  PEOPLE’S UNITED BANK, N.A.,   as a Lender           By: /s/ Joseph Sacks  
Name: Joseph Sacks   Title: Senior Vice President               BANCALLIANCE
INC,   as a Lender           By: Alliance Partners LLC, its Attorney-in Fact    
          By: /s/ John Gray   Name: John Gray   Title: Executive Vice President
              BANKUNITED, N.A.,   as a Lender           By: /s/ Craig Kincade  
Name: Craig Kincade   Title: Senior Vice President               FIRST MIDWEST
BANK,   as a Lender           By: /s/ James A. Goody   Name: James A.. Goody  
Title: Senior Vice President               WEBSTER BANK, NATIONAL ASSOCIATION,  
as a Lender           By: /s/ Theresa Baker   Name: Theresa Baker   Title:
Director

 

168



 